 
Exhibit 10.1
 


 
EXECUTION COPY
 


 


 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of December 30, 2008
 
(amending and restating the Second Amended and Restated Credit Agreement,
 
dated as of February 23, 2004, as amended),
 
among
 
CHESAPEAKE CORPORATION,
 
as the Parent,
 
CHESAPEAKE UK HOLDINGS LIMITED,
BOXMORE INTERNATIONAL LIMITED, and
CHESAPEAKE PLC,
 
as the U.K. Borrowers,
 
VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS
FROM TIME TO TIME PARTIES HERETO,
 
as the Lenders,
 
and
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as the Administrative Agent,
 
___________________________
 
WACHOVIA CAPITAL MARKETS, LLC,
as Sole Lead Arranger and the Sole Book Runner




 



 
 
 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
 
CREDIT AGREEMENT
 
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 30, 2008
(amending and restating the Credit Agreement, dated as of June 15, 2000 (the
“Original Credit Agreement”), as amended and restated by the Amended and
Restated Credit Agreement, dated as of February 8, 2001 and as amended, as
amended and restated by the Second Amended and Restated Credit Agreement, dated
as of February 23, 2004, as amended), is among CHESAPEAKE CORPORATION, a
Virginia corporation (the “Parent”), U.K. ACQUISITIONS PLC (“U.K.
Acquisitions”), CHESAPEAKE UK HOLDINGS LIMITED, a limited liability company
incorporated under the laws of England and Wales (“UK Holdings”), BOXMORE
INTERNATIONAL LIMITED, a limited liability company incorporated under the laws
of Northern Ireland (“Boxmore”), CHESAPEAKE PLC, formerly known as Field Group
Plc, a public limited company incorporated under the laws of England and Wales
(“Chesapeake Plc”; each of UK Holdings, Boxmore and Chesapeake Plc is sometimes
referred to herein as a “U.K. Borrower” and collectively sometimes referred to
herein as the “U.K. Borrowers”, and together with the Parent and U.K.
Acquisitions, each sometimes referred to herein as an “Existing Borrower” and
collectively sometimes referred to herein as the “Existing Borrowers”), the
various financial institutions and other Persons from time to time parties
hereto (the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, and WACHOVIA CAPITAL MARKETS, LLC, as a sole lead arranger and the sole
bookrunner (in such capacity, the “Bookrunner”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of February 23, 2004 (as amended or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), among the Existing Borrowers, certain
financial institutions and other Persons (terms not defined in these recitals
being used as defined in Article I of this Agreement) from time to time party
thereto (the “Existing Lenders”) and Wachovia, as administrative agent
thereunder, the Existing Lenders were committed to making extensions of credit
to the Existing Borrowers on the terms and conditions set forth therein and made
revolving loans (the “Existing Revolving Loans”), other currency loans (the
“Existing Other Currency Loans”, and collectively with the Existing Revolving
Loans, the “Existing Loans”), and issued letters of credit (the “Existing
Letters of Credit”) for the account of the Existing Borrowers;
 
WHEREAS, on December 29, 2008 (the “Petition Date”), the Debtors filed voluntary
petitions in the United States Bankruptcy Court for the Eastern District of
Virginia (the “Bankruptcy Court”) for relief, and commenced proceedings (the
“Case”) under Chapter 11 of the U.S. Bankruptcy Code (11 U.S.C. §§ 101 et seq.;
the “Bankruptcy Code”) and have continued in the possession of their assets and
in the management of their businesses pursuant to Sections 1107 and 1108 of the
Bankruptcy Code.
 
WHEREAS, the Existing Borrowers desire to, among other things, continue the
Existing Loans and the Existing Letters of Credit under this Agreement and the
Post-Petition Borrowers desire to obtain the Post-Petition Loan Commitments to
make Post-Petition Loans as set forth herein;
 
WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated in its entirety to become effective and binding on the
Borrowers pursuant to the terms of this Agreement, and the Lenders (including
certain of the Existing Lenders) have agreed (subject to the terms of this
Agreement) to amend and restate the Existing Credit Agreement in its entirety to
read as set forth in this Agreement, and it has been agreed by the parties to
the Existing Credit Agreement that
 
1

--------------------------------------------------------------------------------


 
(a) the Existing Loans, the Existing Letters of Credit and other Obligations (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement shall be governed by and deemed to be outstanding under the amended
and restated terms and conditions contained in this Agreement, which shall not
constitute a novation but with the intent that the amended and restated terms of
this Agreement shall replace the terms of the Existing Credit Agreement as a
renewal thereof and in substitution (but not in extinguishment) thereof, and (b)
the Lenders have agreed to lend to the Post-Petition Borrowers Post-Petition
Loans in an amount up to the total Post-Petition Loan Commitments on the terms
and subject to the conditions set forth herein;
 
WHEREAS, all Obligations are and shall continue to be secured by, among other
things, the Security Agreement, the Collateral Documents and certain other Loan
Documents, and shall be guaranteed pursuant to the DIP Guaranty, the Existing
Subsidiary Guaranty, the Non-U.S. Subsidiary Guaranty and the guaranty provided
by the Borrowers (other than the Parent) in Section 4.10 hereof; and
 
WHEREAS, it is a condition to the effectiveness of this Agreement that each
Collateral Document be as amended and restated or otherwise as provided for in
the applicable Exhibit to this Agreement;
 
NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is hereby amended
and restated in its entirety, as follows:
 
 
ARTICLE I                                
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.1. Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):
 
“Additional Costs” means, with respect to any Loan denominated in an Other
Currency, for any Interest Period, (i) the cost as calculated by the
Administrative Agent in accordance with Schedule III hereto imputed to each
applicable Lender of compliance with the mandatory liquid assets requirements of
the Bank of England and/or the Financial Services Authority (or, in any case,
any other authority which replaces all or any of its functions) and/or the
European Central Bank during that Interest Period, expressed as a percentage and
(ii) any reserve asset, liquidity or cash margin or other like requirements of
any other applicable monetary, regulatory, supervisory or other authority in
relation to that Loan, in each case during that Interest Period, expressed as a
percentage.
 
“Adjusted EBITDA” means, with respect to the Borrowers and their Subsidiaries on
a consolidated basis, for any applicable period, EBITDA for such period, as
adjusted for the pro forma impact of any Dispositions of assets during such
period, such adjustments to be in form and substance reasonably satisfactory to
the Administrative Agent.
 
“Administrative Agent” is defined in the preamble and includes each other
Person, if any, appointed as the successor Administrative Agent pursuant to
Section 9.4.
 
“Administrative Borrower” is defined in the Section 1.5.
 
2

--------------------------------------------------------------------------------


 
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such
Person.  “Control” of a Person means the power, directly or indirectly,
 
(a) to vote 10% or more of the Capital Securities (on a fully diluted basis) of
such Person having ordinary voting power for the election of directors, managing
members or general partners (as applicable); or
 
(b) to direct or cause the direction of the management and policies of such
Person (whether through ownership of Capital Securities, by contract or
otherwise).
 
“Agreement” means, on any date, the Original Credit Agreement, as amended and
restated by the Existing Credit Agreement and as amended and restated hereby,
and as the same may be further amended, supplemented, amended and restated or
otherwise modified from time to time and in effect on such date.
 
“Aggregate Available Post-Petition Amount” means (i) on any date prior to the
date on which the Final Order has been entered by the Bankruptcy Court,
$18,550,000 and (ii) on any date thereafter, $30,000,000 or such higher amount
not to exceed the Post-Petition Loan Commitment Amount, as may be approved by
the Required Post-Petition Lenders in their sole discretion; provided, however,
that unless otherwise agreed by all of the Post-Petition Lenders, the Aggregate
Available Post-Petition Amount at any time shall not exceed 50% of the
Post-Petition Loan Commitment Amount at such time until the later of the date of
entry of the Final Order and the satisfaction of the Exit Financing Condition;
provided further that, except in the case of any drawing on the closing date of
any Triggering 363 Sale, the Aggregate Available Amount shall be reduced by an
amount equal to the accrued and unpaid fees and expenses incurred in the Case by
professionals retained by the Debtors or any Committee (as most recently
reported to the Administrative Agent pursuant to Section 7.1.1(p)), after giving
effect to drawings for approved fees and expenses of such professionals,
determined on a weekly basis.  For the avoidance of doubt, any drawing on the
closing date of any Triggering 363 Sale may include accrued and unpaid fees of
such professionals which are in the Budget but not yet approved, plus
$1,000,000, and the proceeds of such drawing shall be held by the Administrative
Agent in a separate, segregated account pending such approval.
 
“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to (a) with respect to
Existing Loans, the higher of (i) the Base Rate in effect on such day, and (ii)
the Federal Funds Rate in effect on such day plus ½ of 1%, and (b) with respect
to Post-Petition Loans, the highest of (i) 4.50%, (ii) the Base Rate in effect
on such day, and (iii) the Federal Funds Rate in effect on such day plus ½ of
1%.  Changes in the rate of interest on that portion of any Loans maintained as
Base Rate Loans will take effect as of the opening of business on the date of
each change in the Alternate Base Rate.  The Administrative Agent will give
notice promptly to the Borrowers and the Lenders of changes in the Alternate
Base Rate; provided that the failure to give such notice shall not affect the
Alternate Base Rate in effect after such change.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, until the circumstances
giving rise to such inability no longer exist.
 
“Amendment No.1”  means Amendment No. 1 to the Existing Subsidiary Guaranty,
dated as of the Effective Date, substantially in the form of Exhibit H-2 hereto,
executed and delivered by an Authorized Officer of each Subsidiary party
thereto.
 
3

--------------------------------------------------------------------------------


 
“Applicable Margin” means, 7.00% for LIBO Rate Loans and 6.00% for Base Rate
Loans.
 
“Assignee Lender” is defined in Section 10.12.1.
 
“Assignor Lender” is defined in Section 10.12.1.
 
“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent, the Lenders
and the Issuer pursuant to Section 5.1.1, or otherwise in a manner reasonably
satisfactory to the Administrative Agent, as updated by the Borrowers from time
to time and certified in the manner provided above.
 
“Bankruptcy Code” is defined in the preamble.
 
“Bankruptcy Court” is defined in the preamble.
 
“Base Rate” means, at any time, the rate of interest then most recently
established by the lender acting as Administrative Agent in its principal office
in Charlotte, North Carolina as its prime rate for Dollars loaned in the United
States.  The parties hereto acknowledge that the Base Rate is an index rate and
is not necessarily intended to be the lowest rate or best rate of interest
charged by the lender acting as Administrative Agent to other banks or to
customers in connection with extensions of credit.
 
“Base Rate Loan” means a Loan, in Dollars, bearing interest at a fluctuating
rate determined by reference to the Alternate Base Rate.
 
“Bid Procedures” means the procedures for obtaining competing bids for the
purchase of the Proposed Sale Assets as set forth in the Stalking Horse Bid.
 
“Bidding Procedures Order” is defined in Section 7.1.12.
 
“Bookrunner” is defined in the preamble.
 
“Borrower” and “Borrowers” means, collectively, the Existing Borrowers and the
Post-Petition Borrowers.
 
“Borrowing” means Post-Petition Loans of the same type and, in the case of LIBO
Rate Loans, having the same Interest Period, made by all Post-Petition Lenders
required to make such Post-Petition Loans on the same Business Day and pursuant
to the same Borrowing Request in accordance with Section 2.1.
 
“Borrowing Request” means a Post-Petition Loan request and certificate duly
executed by an Authorized Officer of the Administrative Borrower requesting such
Post-Petition Loans, substantially in the form of Exhibit B hereto.
 
“Boxmore” is defined in the preamble.
 
“Budget” means the rolling 13-week cash revenue and expense forecast of the
Parent and its Subsidiaries beginning from and including the Effective Date,
which is to be delivered to the Administrative Agent pursuant to the terms
herein and which is in form reasonably satisfactory to the Administrative Agent.
 
4

--------------------------------------------------------------------------------


 
“Business Day” means
 
(a) any day which is neither a Saturday or Sunday nor a legal holiday on which
banks are authorized or required to be closed in New York, New York or
Charlotte, North Carolina; and
 
(b) relative to the making, continuing, converting, prepaying or repaying of any
LIBO Rate Loans, any day which is a Business Day described in clause (a) above
and which is also a day on which dealings in Dollars and Other Currency are
carried on in the London interbank market.
 
“Capital Expenditures” means, for any period, the aggregate amount of (a) all
expenditures of the Parent and its Subsidiaries for fixed or capital assets made
during such period which, in accordance with GAAP, would be classified as
capital expenditures and (b) Capitalized Lease Liabilities incurred by the
Parent and its Subsidiaries during such period.
 
“Capital Securities” means, with respect to any Person, any and all shares,
interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Effective Date.
 
“Capitalized Lease Liabilities” means all monetary obligations of any Person or
any of its Subsidiaries under any leasing or similar arrangement which have been
(or, in accordance with GAAP, should be) classified as capitalized leases, and
for purposes of each Loan Document the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP, and the stated
maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a premium or a penalty.
 
“Carve-Out” means (i) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the U.S. Trustee under Section 1930(a) of
title 28 of the United States Code; and (ii) all allowed fees and
expenses incurred in the Case by professionals retained by the Debtors or by the
Committee in amount not to exceed the sum of (A) all allowed fees and expenses
of such professionals accrued and unpaid prior to the occurrence of a
Termination Event or Triggering 363 Sale,  up to the amounts set forth in the
Budget for such professionals as of the date such  Termination Event or
Triggering 363 Sale occurs, plus (B) (i) after the occurrence of a Triggering
363 Sale, an amount not to exceed $1,000,000 in the aggregate, or (ii) after the
occurrence a Termination Event other than a Triggering 363 Sale, an amount not
to exceed $2,000,000 in the aggregate.  The Carve-Out shall not be reduced by
any such allowed professional fees or expenses paid in the Case prior to the
occurrence of a Termination Event, or any fees, expenses, indemnities or other
amounts paid to the Administrative Agent or the Post-Petition Lenders and their
respective attorneys and agents under this Agreement or otherwise, provided
that: (x) no portion of the Carve-Out shall be available to pay any such
professional fees and expenses incurred in connection with the initiation or
prosecution of any claims, causes of action, adversary proceedings or other
litigation or any threatened litigation against the Administrative Agent, the
Post-Petition Lenders or the Existing Lenders or the “Administrative Agent”
under the Existing Credit Agreement and (y) nothing herein shall impair the
right of any party to object to the reasonableness of any such fees or expenses
to be paid by the Debtors’ estates.
 
For the purposes of this definition:
 
5

--------------------------------------------------------------------------------


 
“Termination Event” shall mean either (i) the occurrence and continuance of an
Event of Default or (ii) the occurrence of a Triggering 363 Sale; and
 
“Triggering 363 Sale” means the closing of any 363 Sale if such 363 Sale does
not result in sufficient net proceeds to pay such professional fees and expenses
in the Budget, including without limitation such professional fees and expenses
in the Budget that have been incurred but not paid prior to such 363 Sale.
 
“Case” is defined in the preamble.
 
“Cash Collateralize” means with respect to an Existing Letter of Credit, the
deposit of immediately available funds into a cash collateral account maintained
with (or on behalf of) the Administrative Agent on terms satisfactory to the
Administrative Agent in an amount equal to the Stated Amount of such Existing
Letter of Credit.  Derivatives of such term shall have corresponding meanings.
 
“Cash Equivalent Investment” means, at any time:
 
(a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;
 
(b) commercial paper maturing not more than 270 days from the date of issue,
which is issued by
 
(i)           a corporation (other than an Affiliate of any Obligor) organized
under the laws of any State of the United States or of the District of Columbia
and rated A-1 or higher by S&P or P-1 or higher by Moody’s, or
 
(ii)           any Lender (or its holding company), excluding any Lender that is
a holder of any Senior Subordinated Notes;
 
(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, which is issued by either
 
(i)           any bank organized under the laws of the United States or any
State thereof and which has (x) a credit rating of A2 or higher from Moody’s or
A or higher from S&P and (y) a combined capital and surplus greater than
$500,000,000, or
 
(ii)           any Lender, excluding any Lender that is a holder of any Senior
Subordinated Notes; or
 
(d) any repurchase agreement having a term of 30 days or less entered into with
any Lender or any commercial banking institution satisfying the criteria set
forth in clause (c)(i) which
 
(i)           is secured by a fully perfected security interest in any
obligation of the type described in clause (a), and
 
6

--------------------------------------------------------------------------------


 
(ii)           has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such
commercial banking institution thereunder.
 
“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of the Parent or any of its Subsidiaries.
 
“Centre of Main Interests” means the ''centre of main interests” as that term is
used in Article 3(1) of The Council of the European Union Regulation No.
1346/2000 on Insolvency Proceedings.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
 
“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.
 
“Change in Control” means
 
(a) the failure of the Parent at any time to directly own beneficially and of
record on a fully diluted basis at least 71.99% of the outstanding Capital
Securities of UK Holdings, such Capital Securities to be held free and clear of
all Liens (other than Liens granted under a Loan Document); or
 
(b) the failure of U.K. Holdings at any time to directly own beneficially and of
record on a fully diluted basis at least 99.98% of the outstanding Capital
Securities of U.K. Acquisitions, such Capital Securities to be held free and
clear of all Liens (other than Liens granted under a Loan Document); or
 
(c) any person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act), shall become the ultimate “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
Capital Securities representing more than 24.5% of the Capital Securities of the
Parent on a fully diluted basis; or
 
(d) during any period of 24 consecutive months, individuals who at the beginning
of such period constituted the Board of Directors of the Parent (together with
any new directors whose election to such Board or whose nomination for election
by the stockholders of the Parent was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent then in office; or
 
(e) there shall have occurred under any indenture or other instrument evidencing
Indebtedness of or in excess of the Dollar Equivalent of $10,000,000 any “change
in control” or “change of control” or words of similar import (in each case as
defined in such indenture or other evidence of Indebtedness) obligating any
Borrower to repurchase, redeem or repay all or any part of the debt or Capital
Securities provided for therein.
 
“Chesapeake International” means Chesapeake International Holding Company, a
Virginia corporation and a wholly-owned, direct subsidiary of the Parent.
 
7

--------------------------------------------------------------------------------


 
“Chesapeake Plc” is defined in the preamble.
 
“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.
 
“Collateral Documents” is the collective reference to each Security Agreement,
the DIP Guaranty, each Pledge Agreement, each Non-U.S. Security Document and any
other document entered into by the Parent or any of its Subsidiaries creating or
expressly to create any Lien in favor of the Administrative Agent over all or
any part of its assets in respect of the Obligations.
 
“Commitment” means, as the context may require, a Lender’s Post-Petition Loan
Commitment and a Lender’s Sterling Post-Petition Loan Commitment.
 
“Commitment Amount” means, as the context may require, the Post-Petition Loan
Commitment Amount or the Sterling Post-Petition Loan Commitment Amount.
 
“Commitment Fee” means, with respect to the Post-Petition Loan Commitment,
0.50%.
 
“Commitment Termination Event” means
 
(a) the occurrence of any Event of Default described in clauses (a) or (b) of
Section 8.1.9 with respect to any U.K. Borrower; or
 
(b) the occurrence and continuance of any other Event of Default and either
 
(i)           the declaration of all or any portion of the Post-Petition Loans
to be due and payable pursuant to Section 8.3, or
 
(ii)           the giving of notice by the Administrative Agent, acting at the
direction of the Required Post-Petition Lenders, to the Administrative Borrower
that the Post-Petition Loan Commitments have been terminated.
 
“Committee” means any statutory committee appointed in the Case.
 
“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Administrative Borrower, substantially in the form of
Exhibit D hereto, together with such changes thereto as the Administrative Agent
may from time to time request for the purpose of monitoring the Borrowers’
compliance with the financial covenants contained herein.
 
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person.  The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.
 
8

--------------------------------------------------------------------------------


 
“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Administrative
Borrower, substantially in the form of Exhibit C hereto.
 
“Control Agreement” is defined in Section 7.1.11.
 
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Obligors, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA and Sections 414(m) and (o) of the Code for purposes of
Section 412 of the Code.
 
“Credit Extension” means, the making of a Post-Petition Loan by a Post-Petition
Lender.
 
“Debt Service” means, for any period, the amount of any repayment or prepayment
of the principal of the Loans and any cash Interest Expense required to be paid
thereon by the Borrowers for such period.
 
“Debtors” means the Parent, Chesapeake International Holding Company, Chesapeake
Printing and Packaging Company, Chesapeake Pharmaceutical Packaging Company
Inc., WTM I Company, Sheffield, Inc., Chesapeake Assets Company, Chesapeake
Recycling Company, Chesapeake Display and Packaging Company, The Chesapeake
Corporation of Virginia, Chesapeake Corporation (Wisconsin), Chesapeake
Corporation (Massachusetts), Chesapeake Corporation (D.C.), Chesapeake
Corporation (Illinois), Chesapeake Corporation (Louisiana), Chesapeake Forest
Products Company, LLC, Cary St. Company, Delmarva Properties, Inc. and
Stonehouse Inc.
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
“Defaulting Lender” is defined in Section 4.11.
 
“Determination Date” is defined in Section 2.9.1.
 
“DIP Financing Orders” means the Interim Order and the Final Order.
 
“DIP Guaranty” means the Superpriority Debtor In Possession Priming Guaranty &
Security Agreement, dated as of the Effective Date, substantially in the form of
Exhibit K hereto, executed and delivered by an Authorized Officer of each
Debtor, as amended, supplemented, amended and restated or otherwise modified
from time to time.
 
“Disbursement” is defined in Section 2.6.2.
 
“Disbursement Date” is defined in Section 2.6.2.
 
“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented, amended and restated or otherwise
modified from time to time by the Borrowers with the written consent of the
Required Lenders (other than with respect to Items 1.1 and 1.2 thereof).
 
“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or
 
9

--------------------------------------------------------------------------------


 
other rights to, any of the Parent’s or its Subsidiaries’ assets (including
accounts receivable and Capital Securities of Subsidiaries) to any other Person
(other than to another Subsidiary) in a single transaction or series of related
transactions.
 
“Dollar” and the sign “$” mean the lawful money of the United States.
 
“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in an Other Currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of Dollars with such Other Currency on the most recent Determination Date.
 
“Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by notice
from such Lender to the Administrative Agent and the Administrative Borrower.
 
“Dow Jones Market Screen 3740 or 3750” means the Reuters Screen LIBOR01 Page
designated as “3740” or “3750” on the Dow Jones Market Service (or such other
display page or service that the Administrative Agent may choose for the purpose
of displaying British Bankers’ Association interest settlement rates for Dollars
or Other Currency).
 
“EBITDA” means, with respect to the Borrowers and their Subsidiaries on a
consolidated basis, for any applicable period, the sum of
 
(a) Net Income for such period, plus
 
(b) to the extent deducted in determining Net Income, and without duplication,
the sum of (i) amounts attributable to amortization, (ii) income Tax expense,
(iii) Interest Expense and (iv) depreciation of assets and other non-cash
charges, in each case for such period, minus
 
(c) any non-recurring gains (and plus non-recurring losses, including in the
case of Fiscal Year end 2008, costs related to the global cost savings program
and consulting fees related to current process improvement projects in an amount
not to exceed $20,000,000 in the aggregate) during such period.
 
In connection with any calculation of “EBITDA” required to determine compliance
with Section 7.2.4(a), the exchange rates to be used for such calculation shall
be as follows: (i) $1.60/£1.00 and (ii) $1.30/€1.00.
 
“Effective Date” means the date this Agreement becomes effective pursuant to
Sections 5.1 and 10.9.
 
“Eligible Assignees” means each Lender, any Affiliate of a Lender, any
commercial bank, commercial finance company or other financial institution, any
fund that invests in loans (including any Related Fund) in the ordinary course
of its business and any other Person approved in writing by the Administrative
Agent other than direct competitors of a Borrower identified by such Borrower in
writing and acknowledged by the Administrative Agent.
 
“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.
 
10

--------------------------------------------------------------------------------


 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to Sections of ERISA also refer to any successor Sections thereto.
 
“Euro” and the sign “€” means the single currency of the Member States of the
European Union that have adopted such currency as their currency in accordance
with the legislations of the European Union relating to the European Economic
and Monetary Union.
 
“Event of Default” is defined in Section 8.1.
 
“Excess Cash Flow” means, for any Fiscal Quarter, the excess (if any), of
 
(a)           EBITDA for such Fiscal Quarter
 
over
 
(b)           the sum (for such Fiscal Quarter), without duplication, of (i)
Debt Service actually paid in cash by the Parent and its Subsidiaries, (ii)
Interest Expense actually paid in cash by the Parent and its Subsidiaries, (iii)
all income taxes actually paid in cash by the Parent and its Subsidiaries, (iv)
Capital Expenditures actually made by the Parent and its Subsidiaries, (v)
Restricted Payments made on Capital Securities of the Parent in cash pursuant to
Section 7.2.6 and (vi) principal amortization payments on Indebtedness.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
 
“Existing Borrower” and “Existing Borrowers” are defined in the preamble.
 
“Existing Credit Agreement” is defined in the first recital.
 
“Existing Lender Exemption Certificate” is defined in clause (a)(v) of Section
4.6.
 
“Existing Lenders” is defined in the first recital.
 
“Existing Letters of Credit” is defined in the first recital.
 
“Existing Loan Note” means, a joint and several promissory note of the Borrowers
payable to any Lender, in the form of Exhibit A-1 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrowers to such Lender resulting
from outstanding Existing Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.
 
“Existing Loans” is defined in the first recital.
 
“Existing Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the Existing Borrowers arising
under or in connection with a Loan Document, including Reimbursement Obligations
and the principal of and premium, if any, and interest (including interest
accruing during, or which would have accrued but for, the pendency of any
proceeding of the type described in Section 8.1.9, whether or not allowed in
such proceeding) on the Existing Loans.
 
“Existing Other Currency Lender” means each Lender that has either outstanding
Existing Other Currency Loans or existing participations in Existing Other
Currency Loans.
 
11

--------------------------------------------------------------------------------


 
“Existing Other Currency Loans” is defined in the first recital.
 
“Existing Revolving Loans” is defined in the first recital.
 
“Existing Subsidiary Guaranty”  means the Amended and Restated Subsidiary
Guaranty, dated as of February 23, 2004, attached as Exhibit H-1 hereto, as
amended by Amendment No. 1 and as further amended, supplemented, amended and
restated or otherwise modified from time to time.
 
“Exit Financing Condition” means all of the Existing Lenders, the Purchasers,
the Borrowers and the Parent shall have agreed in writing on terms and
conditions for the restructuring of the Existing Loans in connection with a 363
Sale contemplated by the 363 Asset Purchase Agreement.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to
 
(a) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or
 
(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” means that certain confidential letter, dated as of November 24,
2008, among Wachovia and the Parent, as the same may be amended, supplemented,
amended and restated or otherwise modified from time to time by the parties
thereto.
 
“Field Group Pension Plan” means the pension scheme known as the Field Group
Pension Plan currently governed in accordance with a definitive deed and rules
dated April 4, 2006 (as amended from time to time).
 
“Final Order” has the meaning specified in Section 5.2.1.
 
“First Day Orders” means all orders entered by the Bankruptcy Court on the
Petition Date or within five Business Days after the Petition Date or based on
motions filed on the Petition Date.
 
“Fiscal Month” means a month ending on the date set forth on Schedule IV hereto
corresponding to the last day of each period for each applicable Fiscal Year.
 
“Fiscal Quarter” means a quarter ending on the date set forth on Schedule IV
hereto corresponding to the last day of the 3rd, 6th, 9th or 12th period for
each applicable Fiscal Year.
 
“Fiscal Year” means any 12 periods beginning and ending on the dates set forth
on Schedule IV hereto; references to a Fiscal Year with a number corresponding
to any calendar year (e.g., the “2008 Fiscal Year”) refer to the Fiscal Year
ending on the last day of the 12th period of such calendar year.
 
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of any Obligor or
 
12

--------------------------------------------------------------------------------


 
any member of the Controlled Group, but which is not covered by ERISA pursuant
to ERISA Section 4(b)(4).
 
“Foreign Pension Plan” means any employee benefit plan as defined in Section
3(3) of ERISA which (i) is maintained or contributed to for the benefit of
employees of any Obligor or any member of the Controlled Group, (ii) is not
covered by ERISA pursuant to Section 4(b)(4) of ERISA, and (iii) under
applicable local law, is required to be funded through a trust or other funding
vehicle.
 
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“GAAP” is defined in Section 1.4.
 
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Hazardous Material” means
 
(a) any “hazardous substance”, as defined by CERCLA;
 
(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended; or
 
(c) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance (including any petroleum product) within the meaning of
any other applicable federal, state or local law, regulation, ordinance or
requirement (including consent decrees and administrative orders) relating to or
imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material, all as amended.
 
“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.
 
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.
 
“Immaterial Subsidiary” means each Subsidiary of the Parent that (a) accounted
for no more than 5% of the consolidated gross revenues of the Parent and its
Subsidiaries, (b) has assets which represent no more than 5% of the consolidated
gross assets of the Parent and its Subsidiaries, in each case, as of the last
day of the most recently completed Fiscal Quarter with respect to which,
pursuant to clause (a) of Section 7.1.1, financial statements have been, or are
required to have been, delivered by the Parent or (c) has been identified as
such on Item 1.1 of the Disclosure Schedule (“Immaterial Subsidiaries”), as such
Item is updated from time to time with prior notice to the Administrative Agent.
 
“Inactive Subsidiary” means each Subsidiary listed on Item 1.2 of the Disclosure
Schedule (“Inactive Subsidiaries”), as such Item is updated from time to time
with prior notice to the Administrative Agent.
 
13

--------------------------------------------------------------------------------


 
“include” and “including” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.
 
“Indebtedness” of any Person means:
 
(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;
 
(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;
 
(c) all Capitalized Lease Liabilities of such Person;
 
(d) for purposes of Section 8.1.5 only, all other items which, in accordance
with GAAP, would be included as liabilities on the liability side of the balance
sheet of such Person as of the date at which Indebtedness is to be determined;
 
(e) net liabilities of such Person under all Hedging Obligations;
 
(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person, and indebtedness
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
 
(g) obligations arising under Synthetic Leases; and
 
(h) all Contingent Liabilities of such Person in respect of any of the
foregoing.
 
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Liabilities” is defined in Section 10.4.
 
“Indemnified Parties” is defined in Section 10.4.
 
“Intercreditor Agreement” means the Intercreditor Agreement by and between the
Administrative Agent, the Existing Lenders, the Post-Petition Lenders and the
Borrowers, in the form of Exhibit M hereto.
 
“Interest Expense” means, for any applicable period, the aggregate interest
expense (both accrued and paid, and net of interest income paid during such
period to the Parent and its Subsidiaries) of
 
14

--------------------------------------------------------------------------------


 
the Parent and its Subsidiaries for such period, including the portion of any
payments made in respect of Capitalized Lease Liabilities allocable to interest
expense.
 
“Interest Period” means relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Section 2.3 or 2.4 and shall end
on (but exclude) the day which numerically corresponds to such date, with
respect to Existing Loans, one, two, three or six months, and with respect to
Post-Petition Loans, one month, thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month) as the Administrative
Borrower may select in its relevant notice pursuant to Section 2.3 or 2.4;
provided that (a) the Administrative Borrower shall not be permitted to select
Interest Periods to be in effect at any one time which have expiration dates
occurring on more than eight different dates; (b) if such Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next following Business Day (unless such next following Business Day
is the first Business Day of a calendar month, in which case such Interest
Period shall end on the Business Day next preceding such numerically
corresponding day); and (c) no Interest Period for any Loan may end later than
the Stated Maturity Date for such Loan.
 
“Interim Order” is defined in Section 5.1.14.
 
“Interim Order Amount” is defined in Section 5.1.14.
 
“Investment” means, relative to any Person,
 
(a) any loan, advance or extension of credit made by, or Contingent Liability
entered into by, such Person to or for the benefit of any other Person,
including the purchase by such Person of any bonds, notes, debentures or other
debt securities of any other Person; and
 
(b) any Capital Securities held by such Person in any other Person.
 
The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.
 
“Issuer” means the Administrative Agent in its capacity as Issuer of the
Existing Letters of Credit.
 
“Judgment Currency” is defined in Section 10.17.
 
“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit E hereto.
 
“Lenders” is defined in the preamble (and includes any Person that becomes a
Lender pursuant to Section 10.12.1).
 
“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any
 
15

--------------------------------------------------------------------------------


 
Lender, the Issuer or any of such Person’s Affiliates, shareholders, directors,
officers, employees, and agents in connection with or arising from:
 
(a) any Hazardous Material on, in, under or affecting all or any portion of any
property of the Parent or any of its Subsidiaries, the groundwater thereunder,
or any surrounding areas thereof to the extent caused by Releases from the
Parent’s or any of its Subsidiaries’ or any of their respective predecessors’
properties;
 
(b) any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 6.13;
 
(c) any violation or claim of violation by the Parent or any of its Subsidiaries
of any Environmental Laws; or
 
(d) the imposition of any lien for damages caused by or the recovery of any
costs for the cleanup, release or threatened release of Hazardous Material by
the Parent or any of its Subsidiaries, or in connection with any property owned
or formerly owned by the Parent or any of its Subsidiaries.
 
“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (a) the then aggregate amount which is undrawn and available under all issued
and outstanding Existing Letters of Credit, and (b) the then aggregate amount of
all unpaid and outstanding Reimbursement Obligations.
 
“LIBO Rate” means, relative to any Interest Period, either (a) the rate of
interest per annum determined by the Administrative Agent (rounded upward to the
nearest 1/16 of 1%) appearing on, in the case of Dollars, the Dow Jones Market
Screen 3740 or 3750 and, in the case of Other Currency, the appropriate page of
the Reuters screen which displays British Bankers Association Interest
Settlement Rates for deposits in the relevant Other Currency (or, in each case,
such other page or service as may replace such page on such system or service
for the purpose of displaying such rates) (or, in each case, if more than one
rate appears on such screen, the arithmetic mean for all such rates rounded
upward to the nearest 1/16 of 1%) as the London interbank offered rate for
deposits in the applicable currency at approximately 11:00 A.M., London time, on
the second full Business Day preceding the first day of such Interest Period,
and in an amount approximately equal to the amount of the Administrative Agent’s
LIBO Rate Loan and for a period approximately equal to such Interest Period or
(b) if such rate is for any reason not available, the rate per annum equal to
the rate at which the Administrative Agent or its designee is offered deposits
in such currency at or about 11:00 A.M. London, England time, two Business Days
prior to the beginning of such Interest Period in the interbank eurodollar
market where the eurodollar and foreign currency and exchange operations in
respect of its LIBO Rate Loans are then being conducted for settlement in
immediately available funds, for delivery on the first day of such Interest
Period for the number of days comprised therein, and in an amount comparable to
the amount of its LIBO Rate Loan to be outstanding during such Interest
Period.  Notwithstanding the calculation of LIBO Rate set forth herein,
commencing with the Effective Date with respect to Post-Petition Loans and
commencing with September 28, 2008 with respect to Existing Loans and Existing
Letters of Credit, and continuing through and including the Termination Date and
for all purposes under the Loan Documents, if the calculation of the LIBO Rate
in accordance with the foregoing results in a LIBO Rate that is less than 3.5%,
then the LIBO Rate shall be deemed to be 3.5% and such rate shall remain in
effect until such time as the LIBO Rate, as calculated in accordance with the
foregoing, is greater than 3.5%.
 
“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).
 
16

--------------------------------------------------------------------------------


 
“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period,
 
(a) which is denominated in Dollars, a rate per annum (rounded upwards, if
necessary, to the nearest 1/16 of 1%) determined pursuant to the following
formula:
 
LIBO Rate (Reserve Adjusted)
=
LIBO Rate
   
1.00 - LIBOR Reserve Percentage
     

(b) in the case of an Existing Other Currency Loan and any Sterling
Post-Petition Loan, which is denominated in Sterling or Euros (and funded by the
Lenders in the United Kingdom), a rate per annum (rounded upwards, if necessary,
to the nearest 1/16 of 1%) determined pursuant to the following formula:
 
LIBO Rate (Reserve Adjusted)
=
LIBO Rate + Additional Costs
     

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.
 
“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” on
Schedule II hereto or in a Lender Assignment Agreement, or such other office
designated from time to time by notice from such Lender to the Administrative
Borrower and the Administrative Agent, whether or not outside the United States,
which shall be making or maintaining the LIBO Rate Loans of such Lender.
 
“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.
 
“Loan” means, as the context may require, an Existing Revolving Loan, an
Existing Other Currency Loan, a Sterling Post-Petition Loan or a Post-Petition
Loan.
 
“Loan Documents” means, collectively, this Agreement (including any
documentation, agreements or other instruments entered into in order to effect
the security interests contemplated in Section 7.1.9 or any amendments to this
Agreement), the Existing Letters of Credit, the Notes, the Intercreditor
Agreement, the DIP Financing Orders, the Fee Letter, the Existing Subsidiary
Guaranty, the Non-U.S. Security Documents, the Non-U.S. Subsidiary Guaranty, the
DIP Guaranty, each Pledge Agreement, each Security Agreement, each other
agreement pursuant to which the Administrative Agent is granted a Lien to secure
any Obligations and each other agreement, certificate, document or instrument
delivered in connection with any Loan Document, whether or not specifically
mentioned herein or therein.
 
17

--------------------------------------------------------------------------------


 
“Material Adverse Effect” means a material adverse effect on (a) the assets,
business, condition (financial or otherwise), operations, liabilities, debt
service capacity, performance, properties or prospects of any Borrower, the
Parent and its Subsidiaries taken as a whole (other than (x) in connection with
the commencement of the Case and (y) all events that have been disclosed in any
public filing with the SEC or to the Lenders on or prior to the Petition Date),
(b) the rights and remedies of any Secured Party under any Loan Document or (c)
the ability of any Obligor to perform its Obligations under any Loan Document.
 
“Material Obligor” means each Obligor that is not an Immaterial Subsidiary, but
shall include the Subsidiary Guarantors and each Pledged Subsidiary.
 
“Material Subsidiary” means any Subsidiary of the Parent that is not (a) an
Inactive Subsidiary or (b) an Immaterial Subsidiary.
 
“Merge” means for any Person to liquidate or dissolve, consolidate with, or
merge into or with, any other Person, or purchase or otherwise acquire all or
substantially all of the assets of any Person (or any division thereof).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Obligor or any member of a Controlled Group is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards (including over funding of any
ERISA plan) received by the Parent and its Subsidiaries in connection with such
Casualty Event, but excluding any proceeds or awards required to be paid to a
creditor (other than the Lenders) which holds a first priority Permitted Lien on
the property which is the subject of such Casualty Event.
 
“Net Debt Proceeds” means, with respect to the sale or issuance by the Parent or
any of its Subsidiaries to any Person of any Indebtedness permitted hereunder or
otherwise permitted by the Required Post-Petition Lenders in writing, the excess
of (a) the gross cash proceeds received by the Parent or such Subsidiary from
such sale or issuance, over (b) all reasonable and customary underwriting
commissions and legal, investment banking, brokerage and accounting and other
professional fees, sales commissions and disbursements and all other reasonable
fees, expenses and charges, in each case actually incurred in connection with
such sale or issuance that have not been paid to Affiliates of the Parent or any
of its Subsidiaries; provided however that the following shall be deemed not to
be “Net Debt Proceeds”: (x) the proceeds of any issuance or other incurrence of
purchase money Indebtedness by the Parent or any of its Subsidiaries if the net
proceeds thereof shall have been used by the Parent or such Subsidiary to
purchase fixed assets subject to and in accordance with Section 7.2.3 and
Section 7.2.4(b), or (y) the proceeds of any other issuance of Indebtedness
permitted hereunder or otherwise permitted in writing by the Required
Post-Petition Lenders if the net proceeds thereof shall have been used to
refinance Indebtedness permitted hereunder.
 
“Net Disposition Proceeds” means, with respect to any Disposition of any assets
of the Parent or any of its Subsidiaries permitted pursuant to Section 7.2.9,
the excess of (a) the gross cash proceeds received by the Parent or such
Subsidiary from such Disposition, over (b) the sum of (i) all reasonable and
customary fees and expenses with respect to legal, investment banking, brokerage
and accounting and other professional fees, sales commissions and disbursements
and all other reasonable
 
18

--------------------------------------------------------------------------------


 
fees, expenses and charges, in each case actually incurred in connection with
such Permitted Disposition that have not been paid to Affiliates of the Parent
or any of its Subsidiaries, and (ii) all Taxes actually paid or estimated by the
Borrowers (in good faith) to be payable in cash in connection with such
Permitted Disposition, but Net Disposition Proceeds shall include the excess, if
any, of the estimated taxes payable in connection with such Disposition over the
actual amount of taxes paid, immediately after the payment of such taxes.
 
“Net Equity Proceeds” means with respect to the sale or issuance by the Parent
or any of its Subsidiaries of any of its Capital Securities, warrants or options
or the exercise of any such warrants or options, the excess of (a) (i) the gross
cash proceeds received by the Parent or such Subsidiary from such sale, issuance
or exercise less (ii) the gross cash proceeds received by the Parent or such
Subsidiary from such sale, issuance or exercise pursuant to any employee benefit
plan offered by the Parent or such Subsidiary over (b) all reasonable and
customary underwriting commissions and legal, investment banking, brokerage and
accounting and other professional fees, sales commissions and disbursements
actually incurred in connection with such sale or issuance that have not been
paid to Affiliates of the Parent or any of its Subsidiaries in connection
therewith.
 
“Net Income” means, for any period, the aggregate of all amounts (including all
amounts in respect of any extraordinary gains and including extraordinary
losses) that would be included as net income on the consolidated financial
statements of the Parent and its Subsidiaries for such period.
 
“Non-Excluded Taxes” means any Taxes other than net income and franchise Taxes
imposed with respect to any Secured Party by a Governmental Authority under the
laws of which such Secured Party is organized or in which it maintains its
applicable lending office.
 
“Non-U.S. Existing Lender” means any Existing Lender that is not a “United
States person”, as defined under Section 7701(a)(30) of the Code.
 
“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.
 
“Non-U.S. Post-Petition Lender” means any Post-Petition Lender that is not a
“United States person”, as defined under Section 7701(a)(30) of the Code.
 
“Non-U.S. Obligations” means all Obligations, including the U.K. Obligations, of
the Non-U.S. Obligors arising under or in connection with a Loan Document,
including Reimbursement Obligations and the principal of and premium, if any,
interest (including interest accruing during, or which would have accrued but
for, the pendency of any proceeding of the type described in Section 8.1.9,
whether or not allowed in such proceeding), indemnities on the Loans borrowed by
each U.K. Borrower and solely for the purposes of calculating the amount of the
Non-U.S. Obligations, the amount of all loans or Investments made by the Parent
to or in each Non-U.S. Obligor in accordance with clause (e)(i) of Section 7.2.2
and clause (e) of Section 7.2.5 made with the proceeds of
Loans.  Notwithstanding anything to the contrary contained herein, the Non-U.S.
Obligations shall not include any Existing Loans and Credit Extensions actually
made to any Person that is a Parent.
 
“Non-U.S. Obligor” means the U.K. Borrowers and each other Non-U.S. Subsidiary
executing a Loan Document.
 
“Non-U.S. Security Documents” means the security documents listed on Schedule VI
hereto, and any other Collateral Document entered into by a Non-U.S. Obligor
which creates a Lien in favor of the Administrative Agent over the Capital
Securities or other assets of a Non-U.S. Subsidiary.
 
19

--------------------------------------------------------------------------------


 
“Non-U.S. Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.
 
“Non-U.S. Subsidiary Guaranty ” means the Non-U.S. Subsidiary Guaranty, dated as
of the Effective Date, substantially in the form of Exhibit G hereto, executed
and delivered by each Non-U.S. Subsidiary party thereto, as amended,
supplemented, amended and restated or otherwise modified form time to time.
 
“Notes” means the Existing Loan Notes and the Post-Petition Loan Notes.
 
“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrowers and each other Obligor
arising under or in connection with a Loan Document, including Reimbursement
Obligations and the principal of and premium, if any, and interest (including
interest accruing during, or which would have accrued but for, the pendency of
any proceeding of the type described in Section 8.1.9, whether or not allowed in
such proceeding) on the Loans.
 
“Obligor” means, as the context may require, each Borrower and each other Person
(other than a Secured Party) obligated under any Loan Document.
 
“Organic Document” means, relative to any Obligor, as applicable, its articles
or certificate of incorporation, by-laws, memorandum of association, articles of
association, certificate of change of name, certificate of partnership,
partnership agreement, articles or organization, certificate of formation,
limited liability agreement, operating agreement and all shareholder agreements,
voting trusts and similar arrangements applicable to any of such Obligor’s
partnership interests, limited liability company interests or authorized shares
of Capital Securities.
 
“Original Credit Agreement” is defined in the preamble.
 
“Other Currency” means Sterling and Euros.
 
“Other Person” is defined in the definition of “Subsidiary”.
 
“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.
 
“Parent” is defined in the preamble.
 
“Participant” is defined in Section 10.12.2.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.
 
“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Obligors or any
corporation, trade or business that is, along with
 
20

--------------------------------------------------------------------------------


 
 the Obligors, a member of a Controlled Group, may have liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.
 
“Percentage” means, relative to any Lender, (a) with respect to Existing
Revolving Loans, the applicable percentage relating to Existing Revolving Loans
set forth opposite its name on Schedule II hereto under the Existing Revolving
Loan column or set forth in a Lender Assignment Agreement under the Existing
Revolving Loan column, as such percentage may be adjusted from time to time
pursuant to Lender Assignment Agreements executed by such Lender and its
Assignee Lender and delivered pursuant to Section 10.12.1, and (b) with respect
to Post-Petition Loans, the applicable percentage relating to Post-Petition
Loans set forth opposite its name on Schedule II hereto under the Post-Petition
Loan Commitment column or set forth in a Lender Assignment Agreement under the
Post-Petition Loan Commitment column, as such percentage may be adjusted from
time to time pursuant to Lender Assignment Agreements executed by such Lender
and its Assignee Lender and delivered pursuant to Section 10.12.1.
 
“Permitted Liens” is defined in Section 7.2.3.
 
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.
 
“Petition Date” is defined in the preamble.
 
“Pledge Agreement” means , as the context may require, the U.K. Deed and any
other agreement pursuant to which the Administrative Agent is granted a Lien on
Capital Securities.
 
“Pledged Account Bank” is defined in Section 7.1.11.
 
“Pledged Subsidiary” means each Subsidiary in respect of which the
Administrative Agent has been granted a security interest in or a pledge of any
of the Capital Securities of such Subsidiary.
 
“Post-Petition Borrowers” means the U.K. Borrowers solely in their capacity as
borrowers of the Post-Petition Loans.
 
“Post-Petition Lender” is defined in clause (a) of 2.1.1.
 
“Post-Petition Lender Exemption Certificate” is defined in clause (b)(v) of
Section 4.6.
 
“Post-Petition Loan Note” means, a joint and several promissory note of the
Post-Petition Borrowers payable to any Post-Petition Lender, in the form of
Exhibit A-2 hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Post-Petition Borrowers to such Post-Petition Lender resulting from
outstanding Post-Petition Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.
 
“Post-Petition Loan Commitment” means, relative to any Post-Petition Lender,
such Post-Petition Lender’s obligation (if any) to make Post-Petition Loans
pursuant to clause (a) of Section 2.1.1.
 
21

--------------------------------------------------------------------------------


 
“Post-Petition Loan Commitment Amount” means, on any date, the Dollar Equivalent
of $37,100,000, as such amount may be reduced from time to time pursuant to
Section 2.2.
 
“Post-Petition Loan Commitment Termination Date” means the earliest to occur of:
 
(a) May 31, 2009;
 
(b) 40 days after the Petition Date, if a Final Order has not been entered by
such date;
 
(c) the date of substantial consummation (as defined in Section 1101 of the
Bankruptcy Code) of a Reorganization Plan that is confirmed pursuant to an order
entered by the Bankruptcy Court;
 
(d) the date of the consummation of the 363 Sale;
 
(e) the date on which the Post-Petition Loan Commitment Amount is terminated in
full or reduced to zero pursuant to the terms of this Agreement; and
 
(f) the date on which any Commitment Termination Event occurs.
 
Upon the occurrence of any event described above, the Post-Petition Loan
Commitments shall terminate automatically and without any further action.
 
“Post-Petition Loans” is defined in clause (a) of Section 2.1.1.
 
“Post-Petition Obligations” means all obligations (monetary or otherwise,
whether absolute or contingent, matured or unmatured) of the Post-Petition
Borrowers arising under or in connection with a Loan Document in respect of the
Post-Petition Loans and the principal of and premium, if any, and interest
(including interest accruing during, or which would have accrued but for, the
pendency of any proceeding of the type described in Section 8.1.9, whether or
not allowed in such proceeding) on the Post-Petition Loans.
 
“Pre-Petition Debt” means Indebtedness of the Borrowers existing prior to the
Effective Date.
 
“Pre-Petition Revolving Loan Commitment Termination Date” means the Petition
Date.
 
“Proposed Sale Assets” means substantially all of the assets of the Parent, the
outstanding Capital Securities of the direct, first-tier Non-U.S. Subsidiaries
and intercompany obligations of any Non-U.S. Subsidiaries owed to the Parent or
any of its U.S. Subsidiaries, except to the extent any assets are expressly
designated as excluded assets by the proposed purchasers.
 
“Purchasers” has the meaning set forth in the 363 Asset Purchase Agreement.
 
“Quarterly Payment Date” means the last day of March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.
 
“Rate Protection Agreement” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other hedging agreements entered into by the
Parent or any of its Subsidiaries under which the counterparty of such agreement
is (or at the time of such agreement, was) a Lender or an Affiliate of a Lender.
 
22

--------------------------------------------------------------------------------


 
“Recovery Plan” means the recovery plan in place from time to time in relation
to the Chesapeake Plc Group Pension Plan prepared in accordance with the
requirements of section 226 Pensions Act 2004.
 
“Register” is defined in clause (b)(i) of Section 2.8.
 
“Reimbursement Obligation” is defined in Section 2.6.3.
 
“Related Fund” means, with respect to any Lender which is a fund that invests in
loans, any other fund that invests in loans and whose decisions relating to such
loans are controlled (by contract or otherwise) by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
 
“Release” means a “release”, as such term is defined in CERCLA.
 
“Reorganization Plan” shall mean a Chapter 11 plan of reorganization in the
Case.
 
“Required Lenders” means (a) at any time that there is more than one Lender and
any Lender holds greater than 50% of the Total Exposure Amount, such Lender plus
one other Lender, and (b) at any other time, Lenders holding greater than 50% of
the Total Exposure Amount.
 
“Required Post-Petition Lenders” means (a) at any time that there is more than
one Post-Petition Lender and any Post-Petition Lender holds greater than 50% of
the Total Post-Petition Exposure Amount, such Post-Petition Lender plus one
other Post-Petition Lender, and (b) at any other time, Post-Petition Lenders
holding greater than 50% of the Total Post-Petition Exposure Amount.
 
“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.
 
“Restricted Payment” means the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Parent or any
Subsidiary) on, or the making of any payment or distribution on account of, or
setting apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any class of Capital
Securities of the Parent or any Subsidiary or any warrants or options to
purchase any such Capital Securities, whether now or hereafter outstanding, or
the making of any other distribution in respect thereof, either directly or
indirectly, whether in cash or property, obligations of the Parent or any
Subsidiary or otherwise.
 
“Revolving Loan Lender” means each Lender that has outstanding Existing
Revolving Loans.
 
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
 
“Sale Motion” is defined in Section 7.1.12.
 
“Sale Order” is defined in Section 7.1.12.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Secured Parties” means, collectively, the Lenders, the Issuer, the
Administrative Agent, each Lender or Affiliate of a Lender in its capacity as a
party to a Rate Protection Agreement and (in each case) each of their respective
successors, transferees and assigns.
 
23

--------------------------------------------------------------------------------


 
“Security Agreement” means the Amended and Restated Security Agreement, dated as
of February 23, 2004, executed and delivered by an Authorized Officer of the
Parent and each U.S. Subsidiary party thereto, attached as Exhibit J hereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.
 
“Senior Subordinated Notes” means, collectively, the Senior Subordinated Notes
due 2011 and the Senior Subordinated Notes Due 2014.
 
“Senior Subordinated Notes Due 2011” means the Parent’s 10 3/8% Senior
Subordinated Notes due 2011 in an original stated amount of £115,000,000.
 
“Senior Subordinated Notes Due 2014” means the Parent’s 7.00% Senior
Subordinated Notes due 2014 in an original stated amount of €100,000,000.
 
“Senior Subordinated Notes Documents” means the Indenture, dated as of November
19, 2001, between The Bank of New York, as trustee, and the Parent, each
supplement thereto, the form of the Senior Subordinated Notes due 2014, each
supplement thereto, the Indenture dated as of December 8, 2004, between US Bank,
as trustee (assignee of Wachovia Bank, National Association), and the Parent,
each supplement thereto, the Senior Subordinated Notes Due 2011, and the Senior
Subordinated Notes Due 2014, in each case, as amended, supplemented, amended and
restated or otherwise modified in accordance with Section 7.2.11.
 
“Sharing Agreements” means (a) the Activities Agreement, dated as of November
12, 1987, among the Parent and various Subsidiaries and (b) the Services
Agreement, dated as of December 31, 1997, among the Parent and various
Subsidiaries; in each case, as amended, supplemented, amended and restated or
otherwise modified in accordance with Section 7.2.11.
 
“Significant Subsidiary” means each Subsidiary of the Parent  acquired or
organized subsequent to the Effective Date that, after giving pro forma effect
thereto, (a) accounts for at least 2% of the consolidated gross revenues of the
Parent and its Subsidiaries or (b) has assets that represent at least 2% of the
consolidated gross assets of the Parent and its Subsidiaries.
 
“Spot Rate” for any Other Currency means the rate quoted by the Administrative
Agent as the spot rate for the purchase by the Administrative Agent of such
Other Currency with Dollars through its foreign exchange trading office at
approximately 9:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made.
 
“Stalking Horse Bid” is defined in Section 5.1.17(b).
 
“Stated Amount” means, on any date and with respect to a particular Existing
Letter of Credit, the total amount then available to be drawn under such
Existing Letter of Credit.
 
“Stated Maturity Date” means (a) with respect to the Existing Loans and the
Existing Letters of Credit, February 23, 2009 and (b) with respect to the
Post-Petition Loans, May 31, 2009.
 
“Sterling” and “£” mean the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
 
“Sterling Post-Petition Lenders” means each Post-Petition Lender that has a
Post-Petition Loan Commitment and makes Sterling Post-Petition Loans.
 
24

--------------------------------------------------------------------------------


 
“Sterling Post-Petition Loan Commitment” is defined in clause (b) of Section
2.1.1.
 
“Sterling Post-Petition Loan Commitment Amount” means, on any date, the Dollar
Equivalent of $37,100,000, as such amount has been from the Effective Date and
may be reduced from time to time pursuant to Section 2.2.
 
“Sterling Post-Petition Loans” is defined in clause (b) of Section 2.1.1.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity (“Other Person”) of which more
than 50% of the Voting Securities of such Other Person (irrespective of whether
at the time Capital Securities of any other class or classes of such Other
Person shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.  Unless the context otherwise specifically
requires, the term “Subsidiary” shall be a reference to a direct or indirect
Subsidiary of the Parent.
 
“Subsidiary Guarantor” means each Subsidiary of the Parent that has executed and
delivered to the Administrative Agent the Existing Subsidiary Guaranty.
 
“Superpriority Claim” shall mean a claim against the Debtors in the Case that is
a superpriority administrative expense claim having priority over any or all
administrative expenses and other claims of the kind specified in, or otherwise
arising or ordered under, any Sections of the Bankruptcy Code (including,
without limitation, Sections 105, 326, 328, 330, 331, 503(b), 507(a), 507(b),
546(c) and/or 726 thereof), whether or not such claim or expenses may become
secured by a judgment lien or other non-consensual lien, levy or attachment.
 
“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income Tax purposes, other than any such lease under which
that Person is the lessor.
 
“Taxes” means any and all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.
 
“Termination Date” means the date on which all Obligations have been paid in
full in cash, all Existing Letters of Credit have been terminated, expired or
Cash Collateralized and all Post-Petition Loan Commitments shall have
permanently terminated.
 
“363 Asset Purchase Agreement” means an Asset Purchase Agreement dated as of
December 29, 2008 by and among the Sellers and the Purchasers named therein and
in the form approved by the Administrative Agent pursuant to Section 5.1.17.
 
“363 Sale” means the sale to the Purchasers of the Proposed Sale Assets,
pursuant to the 363 Asset Purchase Agreement or such other sale agreement
approved by the Bankruptcy Court pursuant to the Bid Procedures.
 
25

--------------------------------------------------------------------------------


 
“Total Post-Petition Exposure Amount” means, on any date of determination (and
without duplication), the outstanding principal amount of all Post-Petition
Loans and the unfunded amount of the Post-Petition Loan Commitments.
 
“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and the unfunded amount of the
Post-Petition Loan Commitments.
 
“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any financing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Administrative Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
UCC means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions of each Loan Document and any
financing statement relating to such perfection or effect of perfection or
non-perfection.
 
“U.K. Acquisitions” means Chesapeake U.K. Acquisitions Plc, a public limited
company incorporated under the laws of England and Wales.
 
“U.K. Borrower” is defined in the preamble.
 
“U.K. Deed” means the deed of charge and memorandum of deposit dated February
23, 2004, among the Parent, Chesapeake International, UK Holdings, U.K.
Acquisitions, Boxmore, Chesapeake Plc and the Administrative Agent, attached as
Exhibit I hereto, as amended, supplemented, amended and restated or otherwise
modified from time to time.
 
“UK Holdings” is defined in the preamble.
 
“U.K. Pre-Petition Obligations” means the U.K. Obligations relating to the
Pre-Petition Debt.
 
“U.K. Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the U.K. Borrowers and their
Subsidiaries arising under or in connection with a Loan Document, including
Reimbursement Obligations and the principal of and premium, if any, interest
(including interest accruing during, or which would have accrued but for, the
pendency of any proceeding of the type described in Section 8.1.9, whether or
not allowed in such proceeding), indemnities on the Loans borrowed by each U.K.
Borrower and solely for the purposes of calculating the amount of the U.K.
Obligations, the amount of all loans or Investments made by the Parent to or in
each Non-U.S. Obligor in accordance with clause (e) of Section 7.2.2 and clause
(e) of Section 7.2.5 made with the proceeds of Loans.  Notwithstanding anything
to the contrary contained herein, the U.K. Obligations shall not include any
Existing Loans and Credit Extensions actually made to any Person that is a
Parent.
 
“U.K. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of England and Wales or Northern Ireland.
 
26

--------------------------------------------------------------------------------


 
“United States” or “U.S.” means, the United States of America, its fifty states
and the District of Columbia.
 
“U.S. Obligor” means the Parent and each Subsidiary Guarantor.
 
“U.S. Subsidiary” means any Subsidiary of the Parent organized in the United
States.
 
“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
 
“Wachovia” is defined in the preamble.
 
“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.
 
“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by the Parent.
 
Section 1.2. Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule, and each notice and other communication delivered from time
to time in connection with any Loan Document.
 
Section 1.3. Cross-References.  Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.
 
Section 1.4. Accounting and Financial Determinations.  Unless otherwise
specified, all accounting terms used in each Loan Document shall be interpreted,
and all accounting determinations and computations thereunder (including under
Section 7.2.4 and the definitions used in such calculations) shall be made, in
accordance with those generally accepted accounting principles as in effect from
time to time in the United States, applied on a basis consistent (except for (a)
changes concurred in by the Parent’s independent public accountants and (b)
goodwill impairment charges and fixed asset impairment charges) with the most
recent audited consolidated financial statements of the Parent and its
Subsidiaries delivered to the Lenders (“GAAP”); provided, however, that, if the
Parent notifies the Administrative Agent that it wishes to amend any covenant in
Section 7.2.4, the definition of Adjusted EBITDA, EBITDA, Capital Expenditure,
Excess Cash Flow, Net Income, Interest Expense, clauses (a)(v),  (vi) and (vii)
of Section 3.1.1 or clauses (b)(v), (vi), (vii) and (viii) of Section 3.1.1 to
eliminate the effect of any change in GAAP on the operation of such covenant,
definition or clause (or if the Administrative Agent notifies the Parent that
the Required Lenders wish to amend any such covenant, definition or clause for
such purpose), then the Borrowers’ compliance with such covenant shall be
determined, and such definitions and clauses shall be applied, on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant, definition or clause is
amended in a manner satisfactory to the Borrowers and the Required
Lenders.  Unless otherwise expressly provided, all financial covenants and
defined financial terms shall be computed on a consolidated basis for the Parent
and its Subsidiaries, in each case without duplication.
 
27

--------------------------------------------------------------------------------


 
Section 1.5. Parent as Sole Agent for Borrowers.  Without prejudice to any
requirement under applicable local law that a Borrower itself issues notices and
instructions or carries out actions, each Borrower hereby irrevocably appoints
the Parent as the sole agent and attorney-in-fact (in such capacity, the
“Administrative Borrower”) for all Borrowers and authorizes the Parent (i) to
provide the Administrative Agent with all notices and instructions under this
Agreement and the other Loan Documents and (ii) to take such action as Parent
deems appropriate on its behalf to obtain the Post-Petition Loans under this
Agreement and to exercise such other powers as are reasonably incidental thereto
to carry out the purposes of this Agreement.  Each Borrower hereby jointly and
severally agrees to indemnify the Administrative Agent and Lender and hold the
Administrative Agent and Lender harmless against any and all liability, expense,
loss or claim of damage or injury, made against the Administrative Agent or
Lender by any Borrower or by any third party whosoever, arising from or incurred
by reason of the Lenders relying on any instructions or other actions of the
Administrative Borrower, except that Borrowers will have no liability to the
Administrative Agent or Lender under this Section 1.5 with respect to any
liability that has resulted solely from the gross negligence or willful
misconduct of the Administrative Agent or Lender, as the case may be.
 
 
ARTICLE II                                
 
COMMITMENTS, BORROWING AND ISSUANCE
 
PROCEDURES, NOTES AND EXISTING LETTERS OF CREDIT
 
Section 2.1. Existing Loans and Existing Letters of Credit.  The parties hereto
acknowledge that the Pre-Petition Revolving Loan Commitment Termination Date
will occur on the Petition Date.  Notwithstanding such termination,  the Lenders
and the Issuer severally agree to the continuation of Existing Loans and
Existing Letters of Credit on the terms and subject to the conditions set forth
herein.
 
Section 2.1.1.  
Post-Petition Loan Commitments.  From time to time on any Business Day occurring
from and after the Effective Date,

 
 
(a) each Lender that has a Post-Petition Loan Commitment (referred to as a
“Post-Petition Lender”) agrees that it will make loans (relative to such Lender,
its “Post-Petition Loans”) in Dollars to the Post-Petition Borrowers equal to
such Lender’s Percentage of the aggregate amount of each Borrowing of the
Post-Petition Loans requested by the Administrative Borrower to be made on such
day;
 
(b) each Sterling Post-Petition Lender agrees that it will make loans (its
“Sterling Post-Petition Loans”) in Sterling to the U.K. Borrowers equal to such
Lender’s Percentage of the aggregate amount of each Borrowing of the Sterling
Post-Petition Loans requested by the Administrative Borrower to be made on such
day.  The Commitment of each Sterling Post-Petition Lender described in this
clause is herein referred to as its “Sterling Post-Petition Loan Commitment”.
 
On the terms and subject to the conditions hereof, the Post-Petition Borrowers
may from time to time borrow, prepay and reborrow Post-Petition Loans.  No
Post-Petition Lender may make any Post-Petition Loan if, after giving effect
thereto, (a) the aggregate outstanding principal amounts of all Post-Petition
Loans of such Post-Petition Lender, plus such Post-Petition Lender’s Percentage
of the aggregate outstanding principal amount of all Sterling Post-Petition
Loans, would exceed such Post-Petition Lender’s Percentage of the then existing
Post-Petition Loan Commitment Amount, and (b) outstanding principal amounts of
all Post-Petition Loans made to UK Holdings would exceed $30,000,000.  
 
28

--------------------------------------------------------------------------------


 
Additionally, no Sterling Post-Petition Lender may make any Sterling
Post-Petition Loans if, after giving effect thereto, unless otherwise agreed to
by such Sterling Post-Petition Lender, in its sole discretion, the sum of the
aggregate outstanding principal amount of all Sterling Post-Petition Loans and
Post-Petition Loans made by such Sterling Post-Petition Lender would exceed the
Sterling Post-Petition Lender’s Percentage of the then existing Post-Petition
Loan Commitment Amount.
 
Section 2.1.2.  
[Reserved].

 
 
Section 2.1.3.  
[Reserved].

 
                       Section 2.2.   Reduction of the Post-Petition Commitment
Amount.  The Post-Petition Commitment Amount is subject to reduction from time
to time pursuant to this Section 2.2.
 
                      Section 2.2.1. Optional Reductions of Post-Petition Loan
Commitment Amount.  The Administrative Borrower may, from time to time on any
Business Day occurring after the Effective Date, voluntarily reduce the unused
amount of any Post-Petition Loan Commitment Amount on the Business Day so
specified by the Administrative Borrower; provided, however, that all such
reductions shall require at least one Business Day’s prior notice to the
Administrative Agent and be permanent, and any partial reduction of any
Post-Petition Loan Commitment Amount shall be in a minimum amount of $1,000,000
and in an integral multiple of $500,000.  Any reduction of the Post-Petition
Loan Commitment Amount shall result in a Dollar for Dollar reduction in the
Sterling Post-Petition Loan Commitment Amount.
 
Section 2.2.2.  
Mandatory Reductions of Post-Petition Loan Commitment Amount.

 
(a) The Post-Petition Loan Commitment Amount shall be automatically and
permanently reduced on the Post-Petition Loan Commitment Termination Date to
zero.
 
(b) The Post-Petition Loan Commitment Amount shall be automatically and
permanently reduced on any date on which a prepayment is made pursuant to
Section 3.1.1(a)(vi) by an amount equal to the aggregate principal amount of
such prepayment.
 
                      Section 2.3. Borrowing Procedures for Post-Petition Loans.
Post-Petition Loans shall be made by the Lenders in accordance with Section
2.3.1.
 
                      Section 2.3.1. Borrowing Procedure for Post-Petition
Loans.  In the case of Post-Petition Loans, by delivering a Borrowing Request to
the Administrative Agent on or before 11:00 a.m. (which shall be London time, in
the case of Sterling Post-Petition Loans) on a Business Day, the Administrative
Borrower may from time to time irrevocably request on behalf of any
Post-Petition Borrower, (a) on the same Business Day’s notice in the case of
Base Rate Loans, (b) on at least three Business Days’ notice in the case of LIBO
Rate Loans denominated in Dollars and (c) on at least four Business Days notice
in the case of LIBO Rate Loans denominated in Sterling, and in any such case not
more than five Business Days’ notice, that a Borrowing be made, in the case of
LIBO Rate Loans, in a minimum amount of the Dollar Equivalent of $1,000,000 and
an integral multiple of the Dollar Equivalent of $500,000, in the case of Base
Rate Loans, in a minimum amount of the Dollar Equivalent of $1,000,000 and an
integral multiple of the Dollar Equivalent of $500,000 or, in either case, in
the unused amount of the Post-Petition Loan Commitment.  On the terms and
subject to the conditions of this Agreement, each Borrowing Request shall be
comprised of the type of the Post-Petition Loans, and shall be made on the
Business Day, specified in such Borrowing Request.  In the case of (x)
Post-Petition Loans denominated in Dollars, on or before 2:00 p.m. on such
Business Day and (y) Post-Petition Loans denominated in Sterling, by such time
as the Administrative Agent may determine to be necessary for
 
29

--------------------------------------------------------------------------------


 
such funds to be credited on such date in accordance with normal banking
practices in the place of payment, each Lender that has a Commitment to make the
Loans being requested shall deposit with the Administrative Agent same day funds
in an amount equal to such Lender’s Percentage of the requested Borrowing.  Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders.  To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the applicable Post-Petition Borrower by wire transfer to the accounts the
Administrative Borrower shall have specified in the Borrowing Request.  No
Lender’s obligation to make any Loan shall be affected by any other Lender’s
failure to make any Loan.  The Dollar Equivalent of any Post-Petition Loan
denominated in Sterling shall be determined in accordance with Section 2.9.
 
Section 2.3.2.  
[Reserved].

 
 
Section 2.3.3.  
[Reserved].

 
                       Section 2.4. Continuation and Conversion Elections
Applicable to All Loans.  By delivering a Continuation/Conversion Notice to the
Administrative Agent on or before 10:00 a.m. on a Business Day, the
Administrative Borrower may from time to time irrevocably elect, on not less
than one Business Day’s notice in the case of Base Rate Loans, or three Business
Days’ notice in the case of LIBO Rate Loans, and in either case not more than
five Business Days’ notice, that all, or any portion in an aggregate minimum
amount of the Dollar Equivalent of $1,000,000 and an integral multiple of the
Dollar Equivalent of $500,000 be, in the case of Base Rate Loans, converted into
LIBO Rate Loans or be, in the case of LIBO Rate Loans, converted into Base Rate
Loans or continued as LIBO Rate Loans (in the absence of delivery of a
Continuation/Conversion Notice with respect to any LIBO Rate Loan at least three
Business Days (but not more than five Business Days) before the last day of the
then current Interest Period with respect thereto, such LIBO Rate Loan shall, on
such last day, automatically convert to a Base Rate Loan); provided, however,
that (x) each such conversion or continuation shall be pro rated among the
applicable outstanding Loans of all Lenders that have made such Loans, and (y)
no portion of the outstanding principal amount of any Loans may be continued as,
or be converted into, LIBO Rate Loans when any Default has occurred and is
continuing.  Loans can only be continued or converted in the currency that such
Loans were made on the date of such Borrowing.
 
                       Section 2.5. Funding Applicable to All Loans.  Each
Lender may, if it so elects, fulfill its obligation to make, continue or convert
LIBO Rate Loans hereunder by causing one of its foreign branches or Affiliates
(or an international banking facility created by such Lender) to make or
maintain such LIBO Rate Loan; provided, however, that such LIBO Rate Loan shall
nonetheless be deemed to have been made and to be held by such Lender, and the
obligation of the Borrowers to repay such LIBO Rate Loan shall nevertheless be
to such Lender for the account of such foreign branch, Affiliate or
international banking facility.  In addition, the Borrowers hereby consent and
agree that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBO Rate Loans by purchasing Dollar deposits in its LIBOR
Office’s interbank eurodollar market.
 
                      Section 2.6. Existing Letters of Credit.
 
                     Section 2.6.1 Other Lenders' Participation.  Each Revolving
Loan Lender (other than the Issuer) is deemed to have irrevocably purchased, to
the extent of its Percentage of Existing Revolving Loans, a participation
interest in each Existing Letter of Credit (including the Contingent Liability
of the Issuer and the Issuer’s right to receive payment of any Reimbursement
Obligation with respect thereto), and such Revolving Loan Lender shall, to the
extent of its Percentage of Existing Revolving Loans, be responsible for
reimbursing within one Business Day the Issuer for any Disbursement which has
not been
 
30

--------------------------------------------------------------------------------


 
reimbursed by the Borrowers in accordance with Section 2.6.3 or which have been
required to be returned or disgorged by the Issuer to the Administrative
Agent.  In addition, such Revolving Loan Lender shall, to the extent of its
Percentage of Existing Revolving Loans, be entitled to receive a ratable portion
of the Existing Letter of Credit fees payable pursuant to Section 3.3.3 with
respect to each Existing Letter of Credit and of interest payable pursuant to
Section 3.2 with respect to any Reimbursement Obligation.  To the extent that
any Revolving Loan Lender has reimbursed the Issuer for a Disbursement, such
Lender shall be entitled to receive its ratable portion of any amounts
subsequently received (from the Borrowers or otherwise) in respect of such
Disbursement.
 
                       Section 2.6.2. Disbursements.  The Issuer will notify the
Administrative Borrower, the applicable Borrower and the Administrative Agent
promptly of the presentment for payment of any Existing Letter of Credit issued
by the Issuer, together with notice of the date (the “Disbursement Date”) such
payment shall be made (each such payment, a “Disbursement”).  Subject to the
terms and provisions of such Existing Letter of Credit and this Agreement, the
Issuer shall make such payment to the beneficiary (or its designee) of such
Existing Letter of Credit.  Prior to 11:00 a.m. on the first Business Day
following the Disbursement Date, the Borrowers will reimburse the Administrative
Agent, for the account of the Issuer, for all amounts which the Issuer has
disbursed under such Existing Letter of Credit, together with interest thereon
at a rate per annum equal to the rate per annum then in effect for Base Rate
Loans (with the then Applicable Margin for Existing Revolving Loans accruing on
such amount) pursuant to Section 3.2 for the period from the Disbursement Date
through the date of such reimbursement.  Without limiting in any way the
foregoing and notwithstanding anything to the contrary contained herein or in
any separate application for any Existing Letter of Credit, the Borrowers hereby
acknowledge and agree (subject to Sections 3.3.4 and 4.10.6 of this Agreement)
that they shall be obligated, jointly and severally, to reimburse the Issuer
upon each Disbursement of an Existing Letter of Credit, and it shall be deemed
to be the obligor for purposes of each such Existing Letter of Credit issued
hereunder (whether the account party on such Existing Letter of Credit is any
Borrower or a Subsidiary Guarantor).
 
                        Section 2.6.3.Reimbursement.  The obligation (a
“Reimbursement Obligation”) of the Borrowers under Section 2.6.2 to reimburse
the Issuer with respect to each Disbursement (including interest thereon), and,
upon the failure of the Borrowers to reimburse the Issuer, each Revolving Loan
Lender’s obligation under Section 2.6.1 to reimburse the Issuer, shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which such Borrower or such
Revolving Loan Lender, as the case may be, may have or have had against the
Issuer or any Lender, including any defense based upon the failure of any
Disbursement to conform to the terms of the applicable Existing Letter of Credit
(if, in the Issuer’s good faith opinion, such Disbursement is determined to be
appropriate) or any non-application or misapplication by the beneficiary of the
proceeds of such Existing Letter of Credit; provided, however, that after paying
in full its Reimbursement Obligation, in the case of the Borrowers or such
Lender has paid its Percentage of such Disbursement, nothing herein shall
adversely affect the right of such Borrower or such Lender, as the case may be,
to commence any proceeding against the Issuer for any wrongful Disbursement made
by the Issuer under an Existing Letter of Credit as a result of acts or
omissions constituting gross negligence or willful misconduct on the part of the
Issuer.
 
                     
                      Section 2.6.4.  Deemed Disbursements.  Upon the occurrence
and during the continuation of any Default under Section 8.1.9 or upon
notification by the Administrative Agent (acting at the direction of the
Required Lenders) to the Administrative Borrower of the obligations of the
Borrowers under this Section 2.6.4, following the occurrence and during the
continuation of any other Event of Default,
 
(a) the aggregate Stated Amount of all Existing Letters of Credit shall, without
demand upon or notice to any Borrower or any other Person, be deemed to have
been paid
 
31

--------------------------------------------------------------------------------


 
or disbursed by the Issuer of such Existing Letters of Credit (notwithstanding
that such amount may not in fact have been paid or disbursed); and
 
(b) the Borrowers shall be immediately obligated (subject to Sections 3.3.4 and
4.10.6 of this Agreement) to reimburse the Issuer for the amount deemed to have
been so paid or disbursed by the Issuer.
 
Amounts payable by the Borrowers pursuant to this Section 2.6.4 shall be
deposited in immediately available funds with the Administrative Agent and held
as collateral security for the Reimbursement Obligations.  When all Defaults
giving rise to the deemed disbursements under this Section 2.6.4 have been cured
or waived the Administrative Agent shall return to the applicable Borrower all
amounts then on deposit with the Administrative Agent pursuant to this Section
2.6.4 which have not been applied to the satisfaction of the Reimbursement
Obligations.
 
                      Section 2.6.5.  Nature of Reimbursement Obligations. Each
Borrower, each other Obligor and, to the extent set forth in Section 2.6.1, each
Revolving Loan Lender shall assume all risks of the acts, omissions or misuse of
any Existing Letter of Credit by the beneficiary thereof.  The Issuer (except to
the extent of its own gross negligence or willful misconduct) shall not be
responsible for:
 
(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Existing Letter of Credit or any document submitted by any party in
connection with the application for and issuance of an Existing Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged;
 
(b) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign an
Existing Letter of Credit or the rights or benefits thereunder or the proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason;
 
(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under an Existing Letter of Credit;
 
(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; or
 
(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under an Existing Letter of Credit.
 
None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Issuer or any Revolving Loan Lender
hereunder.  In furtherance and not in limitation or derogation of any of the
foregoing, any action taken or omitted to be taken by the Issuer in good faith
(and not constituting gross negligence or willful misconduct) shall be binding
upon each Obligor and each such Secured Party, and shall not put the Issuer
under any resulting liability to any Obligor or any Secured Party, as the case
may be.  In any event, if the Issuer notifies the applicable Obligor that a draw
under an Existing Letter of Credit is to be made and such Obligor fails to
object with specificity in writing to such draw by the close of business on the
date such notice is received by such Obligor, all Obligors shall be deemed to
have waived any objection to the same.
 
Section 2.7. [Reserved].
 
32

--------------------------------------------------------------------------------


 
Section 2.8. Register; Notes.  (a)  Each Lender may maintain in accordance with
its usual practice an account or accounts evidencing the Indebtedness of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.  In the case of a Lender that does not request, pursuant to
clause (b)(ii) below, execution and delivery of a Note evidencing the Loans made
by such Lender to the Borrowers, such account or accounts shall, to the extent
not inconsistent with the notations made by the Administrative Agent in the
Register, be conclusive and binding on the Borrowers absent manifest error;
provided, however, that the failure of any Lender to maintain such account or
accounts shall not limit or otherwise affect any Obligations of any Obligor.
 
(b) (i)  Each Borrower hereby designates the Administrative Agent to serve as
such Borrower’s agent, solely for the purpose of this clause (b), to maintain a
register (the “Register”) on which the Administrative Agent will record each
Lender’s Commitment, the Loans made by each Lender and each repayment in respect
of the principal amount of the Loans of each Lender and annexed to which the
Administrative Agent shall retain a copy of each Lender Assignment Agreement
delivered to the Administrative Agent pursuant to Section 10.12.1.  Failure to
make any recordation, or any error in such recordation, shall not affect any
Borrower’s obligation in respect of such Loans.  The entries in the Register
shall be conclusive, in the absence of manifest error, and each Borrower, the
Administrative Agent and the Lenders shall treat each Person in whose name a
Loan (and as provided in clause (ii) below, the Note evidencing such Loan, if
any) is registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary.  A Lender’s
Commitment and the Loans made pursuant thereto may be assigned or otherwise
transferred in whole or in part only by registration of such assignment or
transfer in the Register.  Any assignment or transfer of a Lender’s Commitment
or the Loans made pursuant thereto shall be registered in the Register only upon
delivery to the Administrative Agent of a Lender Assignment Agreement duly
executed by the Assignor Lender and the compliance by the parties thereto with
the other requirements of Section 10.12.1.  No assignment or transfer of a
Lender’s Commitment or the Loans made pursuant thereto shall be effective unless
such assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this Section 2.8.
 
(ii)           Each Borrower agrees that, upon the request to the Administrative
Agent by any Lender, such Borrower will execute and deliver to such Lender, as
applicable, a Note payable to the order of such Lender in a minimum stated
principal amount denominated in Dollars equal to such Lender’s Percentage of the
applicable original Commitment Amount; provided, however, that all Notes shall
be in a minimum stated principal amount denominated in Dollars equal to such
Lender’s Percentage of the original Existing Revolving Loans or Post-Petition
Loan Commitment, as the case may be, multiplied by 105%.  Each Borrower hereby
irrevocably authorizes each Lender to make (or cause to be made) appropriate
notations on the grid attached to such Lender’s Notes (or on any continuation of
such grid), which notations, if made, shall evidence, inter alia, the date of,
the type of, the outstanding principal amount of, and the interest rate and
Interest Period applicable to the Loans evidenced thereby.  Such notations
shall, to the extent not inconsistent with the notations made by the
Administrative Agent in the Register, be conclusive and binding on such Borrower
absent manifest error; provided, however, that the failure of any Lender to make
any such notations shall not limit or otherwise affect any Obligations of any
Obligor.
 
                      Section 2.9. Multi-Currency Loans.
 
                      Section 2.9.1. Determination of Dollar Equivalents.  The
Administrative Agent will determine the Dollar Equivalent amount with respect to
any (a) LIBO Rate Loan that is a Sterling
 
33

--------------------------------------------------------------------------------


 
Post-Petition Loan as of the requested Borrowing date and as of the earlier of
(i) any requested continuation date or (ii) ninety days after the Borrowing date
of any outstanding LIBO Rate Loans that is a Sterling Post-Petition Loan, (b)
outstanding LIBO Rate Loans that are Sterling Post-Petition Loans as of such
dates as may be requested by the Required Lenders, but in no event more
frequently than once a week and (c) any LIBO Rate Loan that is a Sterling
Post-Petition Loan or an Existing Other Currency Loan denominated in Sterling
with respect to calculations made under clauses (a), (b) and (c) of the
definition of EBITDA, as of the date of such calculations (each such date under
clause (a), (b) and (c), a “Determination Date”).  Any Existing Loan that is
denominated in Sterling on the Petition Date shall for all purposes of the Loan
Documents, remain denominated in Sterling and any repayment of the principal
amount of such Existing Loan (notwithstanding any other provision of this
Agreement) shall be made in Sterling; provided that Section 3.1.1(b)(iii) shall
not apply for any Existing Loan denominated in Sterling.
 
                      Section 2.9.2. Notification of Availability.  In the event
the Other Currency requested or elected by the Administrative Borrower to be
continued is not available to the Administrative Agent, then the Administrative
Agent shall, in the case of Sterling Post-Petition Loans, notify such Borrower
no later than 3:30 p.m., one Business Day prior to the proposed Borrowings or
proposed continuation.
 
                       Section 2.9.3. Consequences of Non-Availability. If the
Administrative Agent notifies the Administrative Borrower pursuant to Section
2.9.2 that the Other Currency requested or elected by a requesting Borrower to
be continued is not available, such notification shall (a) in the case of any
Borrowing Request for a Sterling Post-Petition Loan, revoke such Borrowing
Request and (b) in the case of any Continuation/Conversion Notice, result in the
LIBO Rate Loans denominated in such Other Currency being automatically converted
into LIBO Rate Loans denominated in Dollars for a one month Interest Period on
the last day of the then current Interest Period with respect to such LIBO Rate
Loans denominated in such Other Currency.
 
                      Section 2.9.4. Automatic Conversions. During the existence
of an Event of Default, all outstanding Loans denominated in an Other Currency,
except for any Existing Loan that is denominated in Sterling on the Petition
Date, which shall remain denominated in Sterling, shall be redenominated and
converted into their Dollar Equivalent of Base Rate Loans in Dollars on the last
day of the Interest Period applicable to any such Loans.
                     
                      Section 2.10   Limitations on Borrowing.  Notwithstanding
anything set forth in this Agreement to the contrary, the aggregate amount of
Post-Petition Loans that the Post-Petition Borrowers may borrow and have
outstanding at any one time under the terms of this Agreement shall not exceed
the Aggregate Available Post-Petition Amount at such time.
 
 
ARTICLE III                                
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
                      Section 3.1. Repayments and Prepayments;
Application.  Each Borrower agrees that the Loans shall be repaid and prepaid
pursuant to the following terms.
 
                       Section 3.1.1. Repayments and Prepayments. The Borrowers
shall repay in full the unpaid principal amount of each applicable Loan on the
applicable Stated Maturity Date and the Borrowers shall Cash Collateralize all
Letter of Credit Outstandings on the applicable Stated Maturity Date unless any
such Existing Letter of Credit has been canceled.  Prior thereto, payments and
prepayments of the Loans shall or may be made as set forth below.
 
(a) On any date prior to the payment in full of the Post-Petition Loans and
termination of the Post-Petition Loan Commitments:
 
34

--------------------------------------------------------------------------------


 
(i) From time to time on any Business Day, the Borrowers may make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any
Post-Petition Loans (any such prepayment of Post-Petition Loans shall be made
pro rata among the Post-Petition Loans of the same type, and, if applicable,
having the same Interest Period of all Lenders that have made such Post-Petition
Loans); provided that (A) all such voluntary prepayments shall require at least
one but no more than five Business Days’ prior notice to the Administrative
Agent; and (B) all such voluntary partial prepayments shall be, in the case of
LIBO Rate Loans, in an aggregate minimum amount of $1,000,000 and an integral
multiple of $500,000 and, in the case of Base Rate Loans, in an aggregate
minimum amount of $1,000,000 and an integral multiple of $500,000.
 
(ii) [Reserved].
 
(iii) On each Tuesday after the Petition Date and on or prior to the Termination
Date, if the sum of the aggregate outstanding principal amount of the Dollar
Equivalent of Post-Petition Loans and Sterling Post-Petition Loans determined as
of the previous Friday exceeds the Aggregate Available Post-Petition Amount by
at least $50,000, the Post-Petition Borrowers shall make a mandatory prepayment
of Sterling Post-Petition Loans in an aggregate amount equal to such excess.
 
(iv) Immediately upon any acceleration of the Stated Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrowers shall repay all the Loans,
unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).
 
(v) Within three Business Days following the receipt by the Borrowers or any of
their respective Subsidiaries of any Net Casualty Proceeds from any Casualty
Event, the aggregate amount of which is in excess of $1,000,000, the applicable
Borrower(s) shall deliver to the Administrative Agent a calculation of the
amount of such Net Casualty Proceeds, and apply such Net Casualty Proceeds to
the prepayment of the outstanding principal amount of the Post-Petition Loans in
accordance with Section 3.1.2;
 
(vi) Within three Business Days following the receipt by any of the Borrowers or
any of their respective Subsidiaries of any Net Disposition Proceeds (other than
Net Disposition Proceeds resulting from (A) a Disposition of inventory in the
ordinary course of business consistent with past practice or (B) Dispositions of
equipment or other assets in the ordinary course of business consistent with
past practice the aggregate amount for which does not exceed $100,000), the
applicable Borrower(s) shall deliver to the Administrative Agent a calculation
of the amount of such Net Disposition Proceeds, and apply such Net Disposition
Proceeds to the prepayment of the outstanding principal amount of the
Post-Petition Loans in accordance with Section 3.1.2.
 
(vii) Within three Business Days after the receipt by any of the Borrowers or
any of their respective Subsidiaries of any Net Debt Proceeds or Net Equity
Proceeds, such Borrower shall deliver to the Administrative Agent a calculation
of the amount of such Net Debt Proceeds or Net Equity Proceeds, as the case may
be, and apply such proceeds to the prepayment of the outstanding principal
amount of the Post-Petition Loans in accordance with Section 3.1.2.
 
(b) On any date after the payment in full of the Post-Petition Loans and
termination of the Post-Petition Loan Commitments:
 
35

--------------------------------------------------------------------------------


 
(i) Existing Revolving Loans (any such prepayment of Existing Revolving Loans
shall be made pro rata among the Existing Revolving Loans of the same type,
tranche and, if applicable, having the same Interest Period of all Existing
Lenders that have made such Existing Revolving Loans); provided that (A) all
such voluntary prepayments shall require at least one but no more than five
Business Days’ prior notice to the Administrative Agent; and (B) all such
voluntary partial prepayments shall be, in the case of LIBO Rate Loans, in an
aggregate minimum amount of $1,000,000 and an integral multiple of $500,000 and,
in the case of Base Rate Loans, in an aggregate minimum amount of $1,000,000 and
an integral multiple of $500,000.
 
(ii) [reserved].
 
(iii) Upon three Business Days’ notice from the Administrative Agent to the
Administrative Borrower, in the event that the Administrative Agent shall have
determined at any time (including on each date of the making of any Existing
Loan and on the date of a Continuation/Conversion Notice with respect to any
Existing Loan or at any other time periodically) that the aggregate principal
amount of all Existing Revolving Loans outstanding (after converting, for
calculation purposes, all such Existing Loans denominated in Other Currencies to
their Dollar Equivalent on such date of determination), together with, if
applicable, all Letter of Credit Outstandings, was in excess of 105% of
$250,000,000 the Borrowers shall make a mandatory prepayment in an aggregate
principal amount of such Existing Loans denominated in Other Currencies, such
that the Dollar Equivalent of the outstanding principal amount of such Existing
Loans, when added, if applicable, to the aggregate principal amount of all
Existing Loans outstanding denominated in Dollars and all Letter of Credit
Outstandings, do not exceed of $250,000,000.
 
(iv) Immediately upon any acceleration of the Stated Maturity Date of any
Existing Loans pursuant to Section 8.2 or Section 8.3, the Borrowers shall repay
all the Loans, unless, pursuant to Section 8.3, only a portion of all the
Existing Loans is so accelerated (in which case the portion so accelerated shall
be so repaid).
 
(v) Within three Business Days following the receipt by the Borrowers (other
than the Parent) or any of their respective Subsidiaries of any Net Casualty
Proceeds from any Casualty Event, the aggregate amount of which is in excess of
$1,000,000, the Administrative Borrower on behalf of the applicable Borrower(s)
shall deliver to the Administrative Agent a calculation of the amount of such
Net Casualty Proceeds, and apply such Net Casualty Proceeds to the prepayment of
the outstanding principal amount of the Loans in accordance with Section 3.1.2;
provided, however, that no such prepayment from such Net Casualty Proceeds shall
be required under this clause if the Administrative Borrower informs the
Administrative Agent in writing no later than 30 days following the occurrence
of the Casualty Event resulting in such Net Casualty Proceeds of its or such
Subsidiary’s good faith intention to apply such Net Casualty Proceeds to the
rebuilding or replacement of the damaged, destroyed or condemned assets or
property and such Borrower or such Subsidiary in fact uses such Net Casualty
Proceeds to rebuild or replace such assets or property within 180 days following
the receipt of such Net Casualty Proceeds; provided further, however, that the
amount of such Net Casualty Proceeds unused after such 180-day period shall be
applied to the prepayment of the Loans pursuant to Section
3.1.2.  Notwithstanding the foregoing, at any time when any Default or Event of
Default shall have occurred and be continuing, all Net Casualty Proceeds shall
be deposited in an account maintained with the Administrative Agent (over which
the Administrative Agent shall have a first priority perfected security
interest) for, at the Administrative Agent’s discretion, (i) the prepayment of
the Existing Loans in accordance with Section 3.1.2 or (ii) distribution to such
 
36

--------------------------------------------------------------------------------


 
Borrower or such Subsidiary for such rebuilding or replacement whenever no
Default or Event of Default is then continuing.
 
(vi) Within three Business Days following the receipt by any of the Borrowers or
any of their respective Subsidiaries of any Net Disposition Proceeds (other than
Net Disposition Proceeds resulting from a Disposition of inventory and equipment
in the ordinary course of business consistent with past practice), the aggregate
amount of which for all Borrowers is in excess of $1,000,000, the Administrative
Borrower on behalf of the applicable Borrower(s) shall deliver to the
Administrative Agent a calculation of the amount of such Net Disposition
Proceeds, and apply such Net Disposition Proceeds to the prepayment of the
outstanding principal amount of the Loans in accordance with Section 3.1.2.
 
(vii) On the day on which a Compliance Certificate is required to be delivered
pursuant to clause (d) of Section 7.1.1 (with respect to the financial
statements delivered pursuant to clauses (a) and (b) of Section 7.1.1) the
Administrative Borrower shall deliver to the Administrative Agent a calculation
of the Excess Cash Flow (if any) for the Fiscal Quarter last ended and make a
mandatory prepayment of the Existing Loans in an amount equal to 50% of the
Excess Cash Flow (if any) for such Fiscal Quarter, and the amount of such Excess
Cash Flow shall be applied to the prepayment of the outstanding principal amount
of the Existing Loans in accordance with Section 3.1.2.
 
(viii) Within three Business Days after the receipt by any of the Borrowers or
any of their respective Subsidiaries of any Net Debt Proceeds or Net Equity
Proceeds, the Administrative Borrower shall deliver to the Administrative Agent
a calculation of the amount of such Net Debt Proceeds or Net Equity Proceeds, as
the case may be, and apply such proceeds to the prepayment of the outstanding
principal amount of the Existing Loans in accordance with Section 3.1.2.
 
Each prepayment of any Loans made pursuant to this Section 3.1.1 shall be
without premium or penalty, except as may be required by Section 4.4.
 
                       Section 3.1.2. Application. Amounts prepaid pursuant to
Section 3.1.1 shall be applied as set forth in this Section 3.1.2.
 
(a) Subject to clauses (b) and (c) below, each prepayment or repayment of
principal of the Loans shall be applied, to the extent of such prepayment or
repayment, first, to the principal amount thereof being maintained as Base Rate
Loans, and second, to the principal amount thereof being maintained as LIBO Rate
Loans.
 
(b) Each prepayment of Post-Petition Loans pursuant to clause (a) of
Section 3.1.1 shall be applied (i) first, to the prepayment of Sterling
Post-Petition Loans, until all Sterling Post-Petition Loans shall have been
repaid in full, and (ii) second, to the prepayment of Post-Petition Loans, until
all Post-Petition Loans have been repaid in full.
 
(c) Each prepayment of Existing Loans pursuant to clause (b) of Section 3.1.1
shall be applied (i) first, to the prepayment of Existing Other Currency Loans,
until all Existing Other Currency Loans shall have been repaid in full, (ii)
second, to the prepayment of Existing Revolving Loans, until all Existing
Revolving Loans shall have been repaid in full and (iii) third, to Cash
Collateralize all Letter of Credit Outstandings.
 
37

--------------------------------------------------------------------------------


 
                        Section 3.2. Interest Provisions
Interest on the outstanding principal amount of the Loans shall accrue and be
payable in accordance with the terms set forth below.
 
                      Section 3.2.1. Rates. Pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, the
Administrative Borrower may elect that Loans comprising a Borrowing accrue
interest at a rate per annum:
 
(a) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; and
 
(b) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) for
such Interest Period plus the Applicable Margin.
 
All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.
 
                      Section 3.2.2. Post-Petition Default Rates. After the date
any principal amount of any Post-Petition Loan is due and payable (whether on
the Stated Maturity Date, upon acceleration or otherwise), or after any other
monetary Obligation (other than the Existing Loans) of any Obligor shall have
become due and payable, or after any other Event of Default has occurred and is
continuing, the Post-Petition Borrowers shall pay interest (after as well as
before judgment) on all such amounts owing pursuant to this Agreement at a rate
per annum equal to the rate of interest per annum then in effect and otherwise
applicable to such Post-Petition Loan or other monetary Obligation, plus an
additional margin of 2%.  Overdue interest, fees and other amounts due under
this Agreement shall bear interest at a rate per annum equal to the Alternate
Base Rate from time to time in effect, plus the Applicable Margin for Base Rate
Loans, plus an additional margin of 2%.  From and after the Effective Date, the
Borrowers (other than the Parent except to the extent approved by an order of
the Bankruptcy Court) shall pay interest (after as well as before judgment) on
all Existing Loans and any Reimbursement Obligation at a rate per annum equal to
the rate of interest per annum then in effect and otherwise applicable to such
Existing Loan or Reimbursement Obligation, plus an additional margin of 2%.
 
                      Section 3.2.3. Payment Dates. Interest accrued on each
Loan (including interest accrued under the Existing Credit Agreement) shall be
payable, without duplication:
 
(a) on the Stated Maturity Date for such Loan;
 
(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;
 
(c) with respect to Base Rate Loans, on each Quarterly Payment Date occurring
after the Effective Date (or, following an Event of Default, on the demand of
the Administrative Agent);
 
(d) with respect to LIBO Rate Loans, on the last day of each applicable Interest
Period (and, if such Interest Period shall exceed three months, on the date
occurring on each three-month interval occurring after the first day of such
Interest Period);
 
38

--------------------------------------------------------------------------------


 
(e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to clause (c), on
the date of such conversion; and
 
(f) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
 
Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.
 
                      Section 3.3. Fees
Each Borrower agrees to pay its pro rata share of the fees set forth below.  All
such fees shall be non-refundable.
 
                      Section 3.3.1. Commitment Fee. The Post-Petition Borrowers
agree, jointly and severally, to pay to the Administrative Agent for the account
of each Post-Petition Lender, for the period (including any portion thereof when
any of its Post-Petition Loan Commitments are suspended by reason of the
Borrowers’ inability to satisfy any condition of Article V) commencing on the
Effective Date and continuing through the Post-Petition Loan Commitment
Termination Date, a fee in an amount equal to the Commitment Fee on such
Lender’s Percentage of the daily average unused amount of the Post-Petition Loan
Commitment Amount (it being agreed that the aggregate outstanding principal
amount of all Post-Petition Loans (including the Dollar Equivalent of Sterling
Post-Petition Loans) shall be considered used amounts of the Post-Petition Loan
Commitment Amount).  All Commitment Fees payable pursuant to this Section 3.3.1
shall be calculated on a year comprised of 360 days (for actual days elapsed)
and payable by the Borrowers in arrears on each Quarterly Payment Date,
commencing with the first Quarterly Payment Date following the Effective Date,
and on the Post-Petition Loan Commitment Termination Date.
 
                      Section 3.3.2. Agent's Fees, etc. The Post-Petition
Borrowers agree to pay to the Administrative Agent and the Bookrunner, for their
own respective accounts, the fees in the amounts and on the dates set forth in
the Fee Letter.
 
                      Section 3.3.3. Existing Letter of Credit Fee. The
Borrowers agree to pay to the Administrative Agent, for the pro rata account of
the Issuer and each Revolving Loan Lender, an Existing Letter of Credit fee in
an amount equal to the then effective Applicable Margin for Existing Revolving
Loans maintained as LIBO Rate Loans, multiplied by the Stated Amount of each
such Existing Letter of Credit, such fees being payable quarterly in arrears on
each Quarterly Payment Date following the date of issuance of each Existing
Letter of Credit and on the Revolving Loan Commitment Termination Date.  The
Borrowers further agree to pay to the Issuer, for its own account, quarterly in
arrears on each Quarterly Payment Date following the date of issuance of each
Existing Letter of Credit and on the Revolving Loan Commitment Termination Date
an issuance fee in an amount equal to 1/8% per annum (calculated on a 360-day
basis (for actual days elapsed)), together with the Issuer’s usual and customary
administrative and other fees in connection therewith.  Any Existing Letter of
Credit fees or issuance fees which have accrued and have not been paid under the
Existing Credit Agreement shall be payable by the Borrowers on the first
Quarterly Payment Date occurring after the Effective Date.
 
                      Section 3.3.4. Payment Limitations. Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
no Non-U.S. Obligor (other than UK Holdings) shall be obligated for any payment
Obligations of any U.S. Obligor under this Agreement or any other Loan Document.
 
                      Section 3.4. Priority and Liens. Each of the Debtors
hereby covenants, represents and warrants that, upon entry of the Interim Order,
the Post-Petition Obligations of such Debtor hereunder
 
39

--------------------------------------------------------------------------------


 
and under the Loan Documents: (i) pursuant to Section 364(c)(1) of the
Bankruptcy Code, shall at all times constitute an allowed Superpriority Claim;
(ii) pursuant to Section 364(c)(2) of the Bankruptcy Code, shall at all times be
secured by a perfected first priority Lien on all unencumbered tangible and
intangible property of such Debtor and on all cash maintained in any cash
collateral account used to Cash Collateralize any Existing Letter of Credit and
any investments of the funds contained therein, including any such property that
is subject to valid and perfected Liens in existence on the Petition Date, which
Liens are thereafter released or otherwise extinguished in connection with the
satisfaction of the obligations secured by such Liens (excluding any avoidance
actions under the Bankruptcy Code (but including the proceeds therefrom)); (iii)
pursuant to Section 364(c)(3) of the Bankruptcy Code, shall be secured by a
perfected Lien upon all real, personal and mixed property of such Debtor that is
subject to valid and perfected liens in existence on the Petition Date, junior
to such valid and perfected Liens; and (iv) pursuant to Section 364(d)(1), shall
be secured by a perfected priming Lien upon all tangible and intangible property
of such Debtor that presently secure the Pre-Petition Secured Indebtedness,
subject and subordinated in each case with respect to clauses (i) through (iv)
above, only to the Carve-Out.  Except for the Carve-Out having priority over the
Obligations, the Superpriority Claims shall at all times be senior to the rights
of each Debtor, any chapter 11 trustee and, subject to section 726 of the
Bankruptcy Code, any chapter 7 trustee, or any other creditor (including,
without limitation, post-petition counterparties and other post-petition
creditors) in the Case or any subsequent proceedings under the Bankruptcy Code,
including, without limitation, any chapter 7 cases if any of the Debtor’s cases
are converted to cases under chapter 7 of the Bankruptcy Code.  Each of the
Debtors and the Existing Lenders agrees that the Breakup Fee (as defined in the
363 Asset Purchase Agreement) shall have priority over the Existing Obligations
(but not the Post-Petition Obligations or the Carve-Out) of the Debtors in the
event that a purchase agreement is entered into by the Parent with respect to
the Proposed Sale Assets (other than with the Purchasers) on terms and
conditions reasonably acceptable to the Lenders  (whether or not the 363 Sale
contemplated by such purchase agreement is consummated).  Further, each of the
Debtors and the Lenders agree that the reimbursement of expenses as contemplated
by the 363 Asset Purchase Agreement shall be paid in accordance with the terms
of the 363 Asset Purchase Agreement.
 
ARTICLE IV                                
 
CERTAIN LIBO RATE AND OTHER PROVISIONS, BORROWER GUARANTIES
 
Section 4.1. LIBO Rate Lending Unlawful.  If any Lender shall determine (which
determination shall, upon notice thereof to the Administrative Borrower and the
Administrative Agent, be conclusive and binding on the Borrowers in the absence
of manifest error) that the introduction of or any change in or in the
interpretation of any law makes it unlawful, or any Governmental Authority
asserts that it is unlawful, for such Lender to make or continue any Loan as, or
to convert any Loan into, a LIBO Rate Loan, the obligations of such Lender to
make, continue or convert any such LIBO Rate Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and (a) all LIBO Rate Loans denominated in Dollars shall automatically
convert into Base Rate Loans at the end of the then current Interest Periods
with respect thereto or sooner, if required by such law or assertion, and (b)
all LIBO Rate Loans denominated in any Other Currency shall automatically become
due and payable at the end of the then current Interest Periods with respect
thereto or sooner, if required by applicable law.
 
Section 4.2. Deposits Unavailable.  If the Administrative Agent shall have
determined that
 
(a) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to it in its relevant market; or
 
40

--------------------------------------------------------------------------------


 
(b) by reason of circumstances affecting its relevant market, adequate means do
not exist for ascertaining the interest rate applicable hereunder to LIBO Rate
Loans;
 
then, upon notice from the Administrative Agent to the Administrative Borrower
and the Lenders, the obligations of all Lenders under Section 2.3 and Section
2.4 to make or continue any Loans as, or to convert any Loans into, LIBO Rate
Loans shall forthwith be suspended until the Administrative Agent shall notify
the Administrative Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
 
Section 4.3. Increased LIBO Rate Loan Costs, etc.
 
(a) With respect to the Existing Loans, the Existing Borrowers agree to
reimburse each Existing Lender and the Issuer for any increase in the cost to
such Existing Lender, or the Issuer of, or any reduction in the amount of any
sum receivable by such Secured Party in respect of, Existing Loans made by such
Secured Party (including continuing or maintaining (or of its obligation to
continue) any Existing Loans as, or of converting (or of its obligation to
convert) any Existing Loans into, LIBO Rate Loans) that arise in connection with
any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in after the Effective Date of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any Governmental Authority, except for such changes with respect to
increased capital costs and Taxes which are governed by Sections 4.5 and 4.6,
respectively.  Each affected Secured Party shall notify the Administrative Agent
and the Administrative Borrower in writing within 180 days after the occurrence
of any such event, stating the reasons therefor and the additional amount
required fully to compensate such Secured Party for such increased cost or
reduced amount.  Such additional amounts shall be payable by the Existing
Borrowers directly to such Secured Party within five days after its receipt of
such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on the Existing Borrowers.
 
(b) With respect to the Post-Petition Loans, the Post-Petition Borrowers agree
to reimburse each Post-Petition Lender for any increase in the cost to such
Post-Petition Lender, or any reduction in the amount of any sum receivable by
such Secured Party in respect of, such Secured Party’s Commitments and the
making of Credit Extensions hereunder (including the making, continuing or
maintaining (or of its obligation to make or continue) any Post-Petition Loans
as, or of converting (or of its obligation to convert) any Post-Petition Loans
into, LIBO Rate Loans) that arise in connection with any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in after the Effective Date of, any law or regulation, directive,
guideline, decision or request (whether or not having the force of law) of any
Governmental Authority, except for such changes with respect to increased
capital costs and Taxes which are governed by Sections 4.5 and 4.6,
respectively.  Each affected Secured Party shall notify the Administrative Agent
and the Administrative Borrower in writing within 180 days after the occurrence
of any such event, stating the reasons therefor and the additional amount
required fully to compensate such Secured Party for such increased cost or
reduced amount.  Such additional amounts shall be payable by the Post-Petition
Borrowers directly to such Secured Party within five days after its receipt of
such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on the Post-Petition Borrowers.
 
Section 4.4. Funding Losses.
 
(a) In the event any Existing Lender shall incur any loss or expense (including
any loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Existing Lender to make or continue any
portion of the principal amount of any Existing Loan as, or to convert any
portion of the principal amount of any
 
41

--------------------------------------------------------------------------------


 
Existing Loan into, a LIBO Rate Loan) as a result of
 
(i) any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Loan that is an Existing Loan on a date other than the scheduled last
day of the Interest Period applicable thereto, whether pursuant to Article III
or otherwise;
 
(ii) any Existing Loans not being continued as, or converted into, LIBO Rate
Loans in accordance with the Continuation/Conversion Notice therefor; or
 
(iii) any LIBO Rate Loan that is an Existing Loan not being prepaid on the date
specified in a notice of prepayment;
 
then, upon the notice of such Existing Lender to the Administrative Borrower
(with a copy to the Administrative Agent), the Existing Borrowers shall, within
five days after receipt by the Administrative Borrower thereof, pay directly to
such Existing Lender such amount as will (in the reasonable determination of
such Existing Lender) reimburse such Existing Lender for such loss or
expense.  Such notice shall, in the absence of manifest error, be conclusive and
binding on the Existing Borrowers.
 
(b) In the event any Post-Petition Lender shall incur any loss or expense
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Post-Petition Lender to
make or continue any portion of the principal amount of any Post-Petition Loan
as, or to convert any portion of the principal amount of any Post-Petition Loan
into, a LIBO Rate Loan) as a result of
 
(i) any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Loan that is a Post-Petition Loan on a date other than the scheduled
last day of the Interest Period applicable thereto, whether pursuant to Article
III or otherwise;
 
(ii) any Post-Petition Loans (i) not being made as, or (ii) being made as
Post-Petition Loans other than as, LIBO Rate Loans in accordance with the
Post-Petition Loan Borrowing Request;
 
(iii) any Post-Petition Loans not being continued as, or converted into, LIBO
Rate Loans in accordance with the Continuation/Conversion Notice therefor; or
 
(iv) any LIBO Rate Loan that is a Post-Petition Loan not being prepaid on the
date specified in a notice of prepayment;
 
then, upon the notice of such Post-Petition Lender to the Administrative
Borrower (with a copy to the Administrative Agent), the Post-Petition Borrowers
shall, within five days after receipt by the Administrative Borrower thereof,
pay directly to such Post-Petition Lender such amount as will (in the reasonable
determination of such Post-Petition Lender) reimburse such Post-Petition Lender
for such loss or expense.  Such notice shall, in the absence of manifest error,
be conclusive and binding on the Post-Petition Borrowers.
 
Section 4.5. Increased Capital Costs.
 
42

--------------------------------------------------------------------------------


 
(a) With respect to the Existing Loans, if any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority affects or would affect
the amount of capital required or expected to be maintained by any Secured Party
in respect of the Existing Loans or any Person controlling such Secured Party,
and such Secured Party determines (in good faith but in its sole and absolute
discretion) that the rate of return on its or such controlling Person’s capital
as a consequence of the Existing Loans made or the Existing Letters of Credit
participated in, by such Secured Party is reduced to a level below that which
such Secured Party or such controlling Person could have achieved but for the
occurrence of any such circumstance, then upon notice, which shall be given
within 180 days after the date of such Secured Party having knowledge of such
event by such Secured Party to the Administrative Borrower, the Existing
Borrowers shall within five days following receipt of such notice pay directly
to such Secured Party additional amounts sufficient to compensate such Secured
Party or such controlling Person for such reduction in rate of return.  A
statement of such Secured Party as to any such additional amount or amounts
shall, in the absence of manifest error, be conclusive and binding on the
Existing Borrowers.  In determining such amount, such Secured Party may use any
method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable.
 
(b) With respect to the Post-Petition Loans, if any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority affects
or would affect the amount of capital required or expected to be maintained by
any Secured Party in respect of the Post-Petition Loans or any Person
controlling such Secured Party, and such Secured Party determines (in good faith
but in its sole and absolute discretion) that the rate of return on its or such
controlling Person’s capital as a consequence of the Commitments or the Credit
Extensions made by such Secured Party is reduced to a level below that which
such Secured Party or such controlling Person could have achieved but for the
occurrence of any such circumstance, then upon notice, which shall be given
within 180 days after the date of such Secured Party having knowledge of such
event by such Secured Party to the Administrative Borrower, the Post-Petition
Borrowers shall within five days following receipt of such notice pay directly
to such Secured Party additional amounts sufficient to compensate such Secured
Party or such controlling Person for such reduction in rate of return.  A
statement of such Secured Party as to any such additional amount or amounts
shall, in the absence of manifest error, be conclusive and binding on the
Post-Petition Borrowers.  In determining such amount, such Secured Party may use
any method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable.
 
Section 4.6. Taxes.
 
(a) The Existing Borrowers covenant and agree as follows with respect to Taxes
in respect of the Existing Loans:
 
(i) Any and all payments by any Existing Borrower under each Loan Document shall
be made without setoff, counterclaim or other defense, and free and clear of,
and without deduction or withholding for or on account of, any Taxes.  In the
event that any Taxes are required by law to be deducted or withheld from any
payment required to be made by any Existing Borrower to or on behalf of any
Secured Party in respect of the Existing Loans under any Loan Document, then:
 
43

--------------------------------------------------------------------------------


 
(A) subject to clause (a)(vi), if such Taxes are Non-Excluded Taxes, the amount
of such payment shall be increased as may be necessary such that such payment is
made, after withholding or deduction for or on account of such Taxes, in an
amount that is not less than the amount provided for in such Loan Document; and
 
(B) such Existing Borrower shall withhold the full amount of such Taxes from
such payment (as increased pursuant to clause (a)(i)) and shall pay such amount
to the Governmental Authority imposing such Taxes in accordance with applicable
law.
 
(ii) In addition, the Existing Borrowers shall pay, with respect to the Existing
Loans, any and all Other Taxes imposed to the relevant Governmental Authority
imposing such Other Taxes in accordance with applicable law.
 
(iii) As promptly as practicable after the payment of any Taxes or Other Taxes,
and in any event within 45 days of any such payment being due, the applicable
Existing Borrower shall furnish to the Administrative Agent a copy of an
official receipt (or a certified copy thereof) evidencing the payment of such
Taxes or Other Taxes.  The Administrative Agent shall make copies thereof
available to any Existing Lender upon request therefor.
 
(iv) Subject to clause (a)(vi), the Existing Borrowers shall indemnify each
Secured Party with respect to the Existing Loans for any Non-Excluded Taxes and
Other Taxes levied, imposed or assessed on (and whether or not paid directly by)
such Secured Party (and whether or not such Non-Excluded Taxes or Other Taxes
are correctly or legally asserted by the relevant Governmental
Authority).  Promptly upon having knowledge that any such Non-Excluded Taxes or
Other Taxes have been levied, imposed or assessed, and promptly upon notice
thereof by any Secured Party, the Existing Borrowers shall pay such Non-Excluded
Taxes or Other Taxes directly to the relevant Governmental Authority (provided,
however, that no Secured Party shall be under any obligation to provide any such
notice to any Existing Borrower).  If a Secured Party receives a refund in
respect of any Non-Excluded Taxes or Other Taxes with respect to which any
Existing Borrower has paid additional amounts pursuant to this Section 4.6(a),
it shall within 60 days from the date of such receipt pay over to the Existing
Borrowers (but only to the extent of indemnity payments made, or additional
amounts paid, by the Existing Borrowers under this Section 4.6(a) with respect
to the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Secured Party and without interest (other than
interest paid by the relevant jurisdiction or Governmental Authority with
respect to such refund) the portion of such refund which, in the good faith
judgment of such Secured Party, is attributable to the payment of such
additional amounts by the Existing Borrowers and in an amount as will leave such
Secured Party in no better or worse position than it would have been in if the
payment of such additional amounts had not been required to be made; provided,
however, that the Existing Borrowers, upon the request of such Secured Party,
agree to repay the amount paid over to the Existing Borrowers (plus penalties,
interest or other charges payable to the relevant jurisdiction or Governmental
Authority) to such Secured Party in the event such Secured Party is required to
repay such refund to such jurisdiction or Governmental Authority. In addition,
the Existing Borrowers shall jointly and severally indemnify each Secured Party
for any incremental Taxes that may become payable by such Secured Party as a
result of any failure of any Existing Borrower to pay any Taxes when due to the
 
44

--------------------------------------------------------------------------------


 
appropriate Governmental Authority or to deliver to the Administrative Agent,
pursuant to clause (a)(iii), documentation evidencing the payment of Taxes or
Other Taxes.  With respect to indemnification for Non-Excluded Taxes and Other
Taxes actually paid by any Secured Party or the indemnification provided in the
immediately preceding sentence, such indemnification shall be made within 30
days after the date such Secured Party makes written demand therefor.  Each
Existing Borrower acknowledges that any payment made to any Secured Party or to
any Governmental Authority in respect of the indemnification obligations of the
Existing Borrowers provided in this clause shall constitute a payment in respect
of which the provisions of clause (a)(i) and this clause shall apply.
 
(v) Each Non-U.S. Existing Lender, on or prior to the date on which such
Non-U.S. Existing Lender becomes an Existing Lender hereunder (and from time to
time thereafter upon the request of the Administrative Borrower or the
Administrative Agent, but only for so long as such Non-U.S. Existing Lender is
legally entitled to do so), shall deliver to the Administrative Borrower and the
Administrative Agent either
 
(A) two duly completed copies of either (A) Internal Revenue Service Form W-8BEN
or (B) Internal Revenue Service Form W-8ECI, or in either case an applicable
successor form; or
 
(B) in the case of a Non-U.S. Existing Lender that is claiming the “portfolio
interest” exemption from U.S. federal withholding tax pursuant to Section 871(h)
or Section 881(c) of the Code, (x) a certificate of a duly authorized officer of
such Non-U.S. Existing Lender to the effect that such non-U.S. Existing Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of any Existing Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code (such certificate, an “Existing Lender Exemption
Certificate”) and (y) two duly completed copies of  Internal Revenue Service
Form W-8BEN or applicable successor form.
 
(vi) The Existing Borrowers shall not be obligated to gross up any payments to
any Existing Lender pursuant to clause (a)(i), or to indemnify any Existing
Lender pursuant to clause (a)(iv), in respect of United States federal
withholding Taxes to the extent imposed as a result of (i) the failure of such
Existing Lender to deliver to any Existing Borrower the form or forms and/or an
Existing Lender Exemption Certificate, as applicable to such Existing Lender,
pursuant to clause (a)(v), (ii) such form or forms and/or Existing Lender
Exemption Certificate not establishing a complete exemption from U.S. federal
withholding Tax or the information or certifications made therein by the
Existing Lender being untrue or inaccurate on the date delivered in any material
respect, or (iii) the Existing Lender designating a successor lending office at
which it maintains its Loans which has the effect of causing such Existing
Lender to become obligated for Tax payments in excess of those in effect
immediately prior to such designation; provided, however, that the Existing
Borrowers shall be obligated to gross up any payments to any such Existing
Lender pursuant to clause (a)(i), and to indemnify any such Existing Lender
pursuant to clause (a)(iv), in respect of United States federal withholding
Taxes if  (i) any such failure to deliver a form or forms or an Existing Lender
Exemption Certificate or the failure of such form or forms or Existing Lender
Exemption Certificate to establish a complete exemption from U.S. federal
withholding Tax or inaccuracy or untruth contained therein resulted from a
change in any applicable statute, treaty, regulation or other applicable law or
any interpretation of any of the foregoing occurring after the Effective Date,
which change rendered such Existing Lender no longer legally entitled to deliver
such form or forms or Existing Lender Exemption
 
45

--------------------------------------------------------------------------------


 
Certificate or otherwise ineligible for a complete exemption from U.S. federal
withholding Tax, or rendered the information or certifications made in such form
or forms or Existing Lender Exemption Certificate untrue or inaccurate in a
material respect, (ii) the redesignation of the Existing Lender’s lending office
was made at the request of the Administrative Borrower or (iii) the obligation
to gross up payments to any such Existing Lender pursuant to clause (a)(i) or to
indemnify any such Existing Lender pursuant to clause (a)(iv) is with respect to
an Assignee Existing Lender that becomes an Assignee Existing Lender as a result
of an assignment made at the request of the Administrative Borrower.
 
(vii) Each Existing Lender that is an Existing Lender in relation to a U.K.
Borrower confirms to the Administrative Agent, in the case of an Existing Lender
that is an Existing Lender on the Effective Date, on the Effective Date, and in
the case of an Existing Lender that becomes an Existing Lender after the
Effective Date, on the date it becomes an Existing Lender, and in either case on
each Quarterly Payment Date and on the last day of each Interest Period for any
LIBO Rate Loans, that it is either (i) a bank beneficially entitled to interest
in respect of such Loans and within the charge to corporation tax in respect of
such interest for the purposes of Section 879 of the U.K. Income Tax Act 2007;
(ii) (A) a company beneficially entitled to interest in respect of such Loans
and resident in the United Kingdom for U.K. Tax purposes, or (B) an Existing
Lender that is beneficially entitled to interest in respect of such Loans and is
a partnership each member of which is a company resident in the United Kingdom
for U.K. Tax purposes, or (C) a company beneficially entitled to interest in
respect of such Loans and not resident in the United Kingdom for U.K. Tax
purposes but which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of such
Loans in computing the chargeable profits (within the meaning given by Section
11(2) of the U.K. Income and Corporation Taxes Act 1988) of that company; or
(iii) a bank or Affiliate of a bank lending through any permanent establishment
if, at the time the bank  or Affiliate of a bank becomes a party, the bank or
Affiliate of the bank (as the case may be) (A) is treated as resident (for the
purposes of the appropriate double taxation agreement) in a jurisdiction having
a double taxation agreement with the United Kingdom which makes provision for
full exemption from Tax imposed by the United Kingdom on interest, and does not
carry on business in the United Kingdom through a permanent establishment with
which that bank or Affiliate’s participation in such Loans is effectively
connected, or (B) is otherwise entitled to receive principal, interest and fees
without such withholding, and shall forthwith notify the Administrative Borrower
and the Administrative Agent if either representation ceases to be
correct.  Each Existing Lender that is not funding such Loans out of a lending
office in the United Kingdom (or another jurisdiction having an exemption from
U.K. income tax by treaty) shall submit a duly completed Form FD13 double tax
treaty form to the U.S. Internal Revenue Service (or the comparable form for its
jurisdiction to its jurisdiction’s tax authorities) reasonably promptly seeking
exemption from U.K. income tax on interest payable under the Loan Documents.
 
(viii) Each Existing Lender agrees that it will use reasonable efforts to
designate an alternate lending office with respect to its LIBO Rate Loans
affected by any
 
46

--------------------------------------------------------------------------------


 
of the matters or circumstances described in this Section 4.6(a) to reduce the
obligation of the Existing Borrowers to gross up any payments to any Existing
Lenders pursuant to clause(a)(i), or to indemnify any Existing Lenders pursuant
to clause (a)(iv), so long as such designation is not disadvantageous in any way
to such Existing Lender as determined by such Existing Lender in its sole
discretion; provided that such Existing Lender shall have no obligation to so
designate an alternate lending office located in the United States.  Any
Existing Lender claiming any additional amounts payable pursuant to this Section
4.6(a) shall use reasonable efforts (consistent with legal and regulatory
restrictions) to deliver to the Existing Borrowers or the Administrative Agent
any certificate or document reasonably requested by any Existing Borrower or the
Administrative Agent if the delivery of such certificate or document would avoid
the need for or reduce the amount of any such additional amounts that may
thereafter accrue and would not, in the sole determination of such Existing
Lender, be otherwise disadvantageous to such Existing Lender.
 
(ix) If any Existing Lender that does not make a LIBO Rate Loan pursuant to
Section 4.1 or Section 4.2 is subject to increased costs pursuant to Section
4.3, or is owed or reasonably anticipates being owed additional amounts pursuant
to this Section 4.6(a) and fails to take action required under clause (viii) of
this Section 4.6(a), and the same circumstances are not generally applicable to
other Existing Lenders, any Existing Borrower shall have the right, if no
Default then exists, to replace such Existing Lender with another bank or
financial institution with the written consent of the Administrative Agent,
which consent shall not be unreasonably withheld, provided that (i) the
obligations of any Existing Borrower owing to the Existing Lender being replaced
(including such increased costs) that are not being assigned to the replacement
Existing Lender shall be paid in full to the Existing Lender being replaced
concurrently with such replacement, (ii) the replacement Existing Lender shall
execute an Existing Lender Assignment Agreement and Acceptance pursuant to which
it shall become a party hereto as provided in Section 10.12.1, and (iii) upon
compliance with the provisions for assignment provided in Section 10.12.1 and
the payment of amounts referred to in clause (i), the replacement Existing
Lender shall constitute an “Existing Lender” hereunder and the Existing Lender
being so replaced shall no longer constitute an “Existing Lender” hereunder.
 
(b) The Post-Petition Borrowers covenant and agree as follows with respect to
Taxes in respect of the Post-Petition Loans:
 
(i) Any and all payments by any Post-Petition Borrower under each Loan Document
shall be made without setoff, counterclaim or other defense, and free and clear
of, and without deduction or withholding for or on account of, any Taxes.  In
the event that any Taxes are required by law to be deducted or withheld from any
payment required to be made by any Post-Petition Borrower to or on behalf of any
Secured Party in respect of the Post-Petition Loans under any Loan Document,
then:
 
(A) subject to clause (b)(vi), if such Taxes are Non-Excluded Taxes, the amount
of such payment shall be increased as may be necessary such that such payment is
made, after withholding or deduction for or on account of such Taxes, in an
amount that is not less than the amount provided for in such Loan Document; and
 
47

--------------------------------------------------------------------------------


 
(B) such Post-Petition Borrower shall withhold the full amount of such Taxes
from such payment (as increased pursuant to clause (a)(i)) and shall pay such
amount to the Governmental Authority imposing such Taxes in accordance with
applicable law.
 
(ii) In addition, the Post-Petition Borrowers shall pay, with respect to the
Post-Petition Loans,  any and all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with applicable
law.
 
(iii) As promptly as practicable after the payment of any Taxes or Other Taxes,
and in any event within 45 days of any such payment being due, the applicable
Post-Petition Borrower shall furnish to the Administrative Agent a copy of an
official receipt (or a certified copy thereof) evidencing the payment of such
Taxes or Other Taxes.  The Administrative Agent shall make copies thereof
available to any Post-Petition Lender upon request therefor.
 
(iv) Subject to clause (b)(vi), the Post-Petition Borrowers shall indemnify each
Secured Party with respect to the Post-Petition Loans for any Non-Excluded Taxes
and Other Taxes levied, imposed or assessed on (and whether or not paid directly
by) such Secured Party (and whether or not such Non-Excluded Taxes or Other
Taxes are correctly or legally asserted by the relevant Governmental
Authority).  Promptly upon having knowledge that any such Non-Excluded Taxes or
Other Taxes have been levied, imposed or assessed, and promptly upon notice
thereof by any Secured Party, the Post-Petition Borrowers shall pay such
Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided, however, that no Secured Party shall be under any
obligation to provide any such notice to any Post-Petition Borrower).  If a
Secured Party receives a refund in respect of any Non-Excluded Taxes or Other
Taxes with respect to which any Post-Petition Borrower has paid additional
amounts pursuant to this Section 4.6(b), it shall within 60 days from the date
of such receipt pay over to the Post-Petition Borrowers (but only to the extent
of indemnity payments made, or additional amounts paid, by the Post-Petition
Borrowers under this Section 4.6(b) with respect to the Non-Excluded Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Secured Party and without interest (other than interest paid by the
relevant jurisdiction or Governmental Authority with respect to such refund) the
portion of such refund which, in the good faith judgment of such Secured Party,
is attributable to the payment of such additional amounts by the Post-Petition
Borrowers and in an amount as will leave such Secured Party in no better or
worse position than it would have been in if the payment of such additional
amounts had not been required to be made; provided, however, that the
Post-Petition Borrowers, upon the request of such Secured Party, agree to repay
the amount paid over to the Post-Petition Borrowers (plus penalties, interest or
other charges payable to the relevant jurisdiction or Governmental Authority) to
such Secured Party in the event such Secured Party is required to repay such
refund to such jurisdiction or Governmental Authority. In addition, the
Post-Petition Borrowers shall jointly and severally indemnify each Secured Party
for any incremental Taxes that may become payable by such Secured Party as a
result of any failure of any Post-Petition Borrower to pay any Taxes when due to
the appropriate Governmental Authority or to deliver to the Administrative
Agent, pursuant to clause (b)(iii), documentation evidencing the payment of
Taxes or Other Taxes.  With respect to indemnification for Non-Excluded Taxes
and Other Taxes actually paid by any Secured Party or the indemnification
provided in the immediately preceding sentence, such indemnification shall be
made within 30 days after the date such Secured Party makes
 
48

--------------------------------------------------------------------------------


 
written demand therefor.  Each Post-Petition Borrower acknowledges that any
payment made to any Secured Party or to any Governmental Authority in respect of
the indemnification obligations of the Post-Petition Borrowers provided in this
clause shall constitute a payment in respect of which the provisions of clause
(b)(i) and this clause shall apply.
 
(v) Each Non-U.S. Post-Petition Lender, on or prior to the date on which such
Non-U.S. Post-Petition Lender becomes a Post-Petition Lender hereunder (and from
time to time thereafter upon the request of the Administrative Borrower or the
Administrative Agent, but only for so long as such Non-U.S. Post-Petition Lender
is legally entitled to do so), shall deliver to the Administrative Borrower and
the Administrative Agent either
 
(A) two duly completed copies of either (A) Internal Revenue Service Form W-8BEN
or (B) Internal Revenue Service Form W-8ECI, or in either case an applicable
successor form; or
 
(B) in the case of a Non-U.S. Post-Petition Lender that is claiming the
“portfolio interest” exemption from U.S. federal withholding tax pursuant to
Section 871(h) or Section 881(c) of the Code, (x) a certificate of a duly
authorized officer of such Non-U.S. Post-Petition Lender to the effect that such
Non-U.S. Post-Petition Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Post-Petition
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code (such certificate, an
“Post-Petition Lender Exemption Certificate”) and (y) two duly completed copies
of  Internal Revenue Service Form W-8BEN or applicable successor form.
 
(vi) The Post-Petition Borrowers shall not be obligated to gross up any payments
to any Post-Petition Lender pursuant to clause (b)(i), or to indemnify any
Post-Petition Lender pursuant to clause (b)(iv), in respect of United States
federal withholding Taxes to the extent imposed as a result of (i) the failure
of such Post-Petition Lender to deliver to any Post-Petition Borrower the form
or forms and/or a Post-Petition Lender Exemption Certificate, as applicable to
such Post-Petition Lender, pursuant to clause (b)(v), (ii) such form or forms
and/or Post-Petition Lender Exemption Certificate not establishing a complete
exemption from U.S. federal withholding Tax or the information or certifications
made therein by the Post-Petition Lender being untrue or inaccurate on the date
delivered in any material respect, or (iii) the Post-Petition Lender designating
a successor lending office at which it maintains its Loans which has the effect
of causing such Post-Petition Lender to become obligated for Tax payments in
excess of those in effect immediately prior to such designation; provided,
however, that the Post-Petition Borrowers shall be obligated to gross up any
payments to any such Post-Petition Lender pursuant to clause (b)(i), and to
indemnify any such Post-Petition Lender pursuant to clause (b)(iv), in respect
of United States federal withholding Taxes if  (i) any such failure to deliver a
form or forms or a Post-Petition Lender Exemption Certificate or the failure of
such form or forms or Post-Petition Lender Exemption Certificate to establish a
complete exemption from U.S. federal withholding Tax or inaccuracy or untruth
contained therein resulted from a change in any applicable statute, treaty,
regulation or other applicable law or any interpretation of any of the foregoing
occurring after the
 
49

--------------------------------------------------------------------------------


 
Effective Date, which change rendered such Post-Petition Lender no longer
legally entitled to deliver such form or forms or Post-Petition Lender Exemption
Certificate or otherwise ineligible for a complete exemption from U.S. federal
withholding Tax, or rendered the information or certifications made in such form
or forms or Post-Petition Lender Exemption Certificate untrue or inaccurate in a
material respect, (ii) the redesignation of the Post-Petition Lender’s lending
office was made at the request of the Administrative Borrower or (iii) the
obligation to gross up payments to any such Post-Petition Lender pursuant to
clause (b)(i) or to indemnify any such Post-Petition Lender pursuant to clause
(b)(iv) is with respect to an Assignee Post-Petition Lender that becomes an
Assignee Post-Petition Lender as a result of an assignment made at the request
of the Administrative Borrower.
 
(vii) Each Post-Petition Lender that is a Post-Petition Lender in relation to a
U.K. Borrower confirms to the Administrative Agent, in the case of a
Post-Petition Lender that is a Post-Petition Lender on the Effective Date, on
the Effective Date, and in the case of a Post-Petition Lender that becomes a
Post-Petition Lender after the Effective Date, on the date it becomes a
Post-Petition Lender, and in either case on each Quarterly Payment Date and on
the last day of each Interest Period for any LIBO Rate Loans, that it is either
(i) a bank beneficially entitled to interest in respect of such Loans and within
the charge to corporation tax in respect of such interest for the purposes of
Section 879 of the U.K. Income Tax Act 2007; (ii) (A) a company beneficially
entitled to interest in respect of such Loans and resident in the United Kingdom
for U.K. Tax purposes, or (B) a Post-Petition Lender that is beneficially
entitled to interest in respect of such Loans and is a partnership each member
of which is a company resident in the United Kingdom for U.K. Tax purposes, or
(C) a company beneficially entitled to interest in respect of such Loans and not
resident in the United Kingdom for U.K. Tax purposes but which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of such Loans in computing the
chargeable profits (within the meaning given by Section 11(2) of the U.K. Income
and Corporation Taxes Act 1988) of that company; or (iii) a bank or Affiliate of
a bank lending through any permanent establishment if, at the time the bank  or
Affiliate of a bank becomes a party, the bank or Affiliate of the bank (as the
case may be) (A) is treated as resident (for the purposes of the appropriate
double taxation agreement) in a jurisdiction having a double taxation agreement
with the United Kingdom which makes provision for full exemption from Tax
imposed by the United Kingdom on interest, and does not carry on business in the
United Kingdom through a permanent establishment with which that bank or
Affiliate’s participation in such Loans is effectively connected, or (B) is
otherwise entitled to receive principal, interest and fees without such
withholding, and shall forthwith notify the Administrative Borrower and the
Administrative Agent if either representation ceases to be correct.  Each
Post-Petition Lender that is not funding such Loans out of a lending office in
the United Kingdom (or another jurisdiction having an exemption from U.K. income
tax by treaty) shall submit a duly completed Form FD13 double tax treaty form to
the U.S. Internal Revenue Service (or the comparable form for its jurisdiction
to its jurisdiction’s tax authorities) reasonably promptly seeking exemption
from U.K. income tax on interest payable under the Loan Documents.
 
(viii) Each Post-Petition Lender agrees that it will use reasonable efforts to
designate an alternate lending office with respect to its LIBO Rate Loans
affected by any of the matters or circumstances described in this Section 4.6(b)
to reduce the obligation of the Post-Petition Borrowers to gross up any payments
to any Post-Petition Lenders pursuant to clause(b)(i), or to indemnify any
Post-Petition Lenders pursuant to clause
 
50

--------------------------------------------------------------------------------


 
(b)(iv), so long as such designation is not disadvantageous in any way to such
Post-Petition Lender as determined by such Post-Petition Lender in its sole
discretion; provided that such Post-Petition Lender shall have no obligation to
so designate an alternate lending office located in the United States.  Any
Post-Petition Lender claiming any additional amounts payable pursuant to this
Section 4.6(b) shall use reasonable efforts (consistent with legal and
regulatory restrictions) to deliver to the Post-Petition Borrowers or the
Administrative Agent any certificate or document reasonably requested by any
Post-Petition Borrower or the Administrative Agent if the delivery of such
certificate or document would avoid the need for or reduce the amount of any
such additional amounts that may thereafter accrue and would not, in the sole
determination of such Post-Petition Lender, be otherwise disadvantageous to such
Post-Petition Lender.
 
(ix) If any Post-Petition Lender that does not make a LIBO Rate Loan pursuant to
Section 4.1 or Section 4.2 is subject to increased costs pursuant to Section
4.3, or is owed or reasonably anticipates being owed additional amounts pursuant
to this Section 4.6(b) and fails to take action required under clause (viii) of
this Section 4.6(b), and the same circumstances are not generally applicable to
other Post-Petition Lenders, any Post-Petition Borrower shall have the right, if
no Default then exists, to replace such Post-Petition Lender with another bank
or financial institution with the written consent of the Administrative Agent,
which consent shall not be unreasonably withheld, provided that (i) the
obligations of any Post-Petition Borrower owing to the Post-Petition Lender
being replaced (including such increased costs) that are not being assigned to
the replacement Post-Petition Lender shall be paid in full to the Post-Petition
Lender being replaced concurrently with such replacement, (ii) the replacement
Post-Petition Lender shall execute a Post-Petition Lender Assignment Agreement
and Acceptance pursuant to which it shall become a party hereto as provided in
Section 10.12.1, and (iii) upon compliance with the provisions for assignment
provided in Section 10.12.1 and the payment of amounts referred to in clause
(i), the replacement Post-Petition Lender shall constitute a “Post-Petition
Lender” hereunder and the Post-Petition Lender being so replaced shall no longer
constitute a “Post-Petition Lender” hereunder.
 
Section 4.7. Payments, Computations, etc.  Unless otherwise expressly provided
in a Loan Document, all payments by the Borrowers pursuant to each Loan Document
shall be made by the Borrowers to the Administrative Agent for the pro rata
account of the Secured Parties entitled to receive such payment.  All payments
shall be made without setoff, deduction or counterclaim not later than 11:00
a.m. (which shall be London time in the case of Existing Other Currency Loans
and Sterling Post-Petition Loans) on the date due in same day or immediately
available funds to such account as the Administrative Agent shall specify from
time to time by notice to the Administrative Borrower.  Funds received after
that time shall be deemed to have been received by the Administrative Agent on
the next succeeding Business Day.  The Administrative Agent shall promptly remit
in same day funds to each Secured Party its share, if any, of such payments
received by the Administrative Agent for the account of such Secured Party.  All
interest (including interest on LIBO Rate Loans) and fees shall be computed on
the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such interest or fee is
payable over a year comprised of 360 days, except with respect to LIBO Rate
Loans denominated in Sterling which shall accrue interest computed on the basis
of 365 days and except with respect to Base Rate Loans which shall accrue
interest computed on the basis of a year comprised of 365 or 366 days, as the
case may be, provided, however, that to the extent the current market practice
is to compute interest and/or fees in respect of any Other Currency or any Loan
denominated in any Other Currency in a manner other than as set forth above, all
interest and fees hereunder shall be computed on the basis of such market
practice, as notified to the Administrative Borrower by the Administrative
Agent.  Payments due on other than a Business Day shall (except as otherwise
required by clause (b) of the
 
51

--------------------------------------------------------------------------------


 
definition of the term “Interest Period”) be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
and fees in connection with that payment.
 
Section 4.8. Sharing of Payments.  If any Secured Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Credit Extension, Existing Loan or Reimbursement
Obligation (other than pursuant to the terms of Section 4.3, 4.4, 4.5 or 4.6 and
subject to the terms and conditions of the Intercreditor Agreement) in excess of
its pro rata share of payments obtained by all Secured Parties, such Secured
Party shall purchase from the other Secured Parties such participations in
Credit Extensions made by them as shall be necessary to cause such purchasing
Secured Party to share the excess payment or other recovery ratably (to the
extent such other Secured Parties were entitled to receive a portion of such
payment or recovery) with each of them; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Secured Party, the purchase shall be rescinded and each Secured
Party which has sold a participation to the purchasing Secured Party shall repay
to the purchasing Secured Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Secured Party’s ratable
share (according to the proportion of (a) the amount of such selling Secured
Party’s required repayment to the purchasing Secured Party to (b) total amount
so recovered from the purchasing Secured Party) of any interest or other amount
paid or payable by the purchasing Secured Party in respect of the total amount
so recovered.  Each Borrower agrees that any Secured Party purchasing a
participation from another Secured Party pursuant to this Section 4.8 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 4.9) with respect to such participation as fully
as if such Secured Party were the direct creditor of such Borrower in the amount
of such participation.  If under any applicable bankruptcy, insolvency or other
similar law any Secured Party receives a secured claim in lieu of a setoff to
which this Section 4.8 applies, such Secured Party shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Secured Parties entitled under this Section
4.8 to share in the benefits of any recovery on such secured claim.
 
Section 4.9. Setoff.  Each Secured Party shall, upon the occurrence and during
the continuance of any Default described in Section 8.1.9 or, with the consent
of the Required Post-Petition Lenders, upon the occurrence and during the
continuance of any other Event of Default, have the right to appropriate and
apply to the payment of the Obligations owing to it (whether or not then due),
and (as security for such Obligations) each Borrower hereby grants to each
Secured Party a continuing security interest in, any and all balances, credits,
deposits, accounts or moneys of such Borrower then or thereafter maintained with
such Secured Party; provided, however, that any such appropriation and
application shall be subject to the provisions of Section 4.8.  Each Secured
Party agrees promptly to notify the Administrative Borrower and the
Administrative Agent after any such setoff and application made by such Secured
Party; provided, however, that the failure to give such notice shall not affect
the validity of such setoff and application.  The rights of each Secured Party
under this Section 4.9 are in addition to other rights and remedies (including
other rights of setoff under applicable law or otherwise) which such Secured
Party may have.  The Borrower agrees to combine currencies to effectuate a
set-off at the Spot Rate.
 
Section 4.10. Guaranty Provisions.  Each Borrower acknowledges and agrees that,
whether or not specifically indicated as such in a Loan Document, all
Obligations shall be joint and several Obligations of each individual Borrower
(except to the extent such joint liability for any such Obligations would
constitute unlawful financial assistance prohibited by Sections 678 and 679 of
the English Companies Act 2006 or Article 161 of the Companies (Northern
Ireland) Order 1986), and in furtherance of such joint and several Obligations,
each Borrower hereby irrevocably guarantees the payment of all Obligations of
each other Borrower as set forth below.
 
52

--------------------------------------------------------------------------------


 
Section 4.10.1 Guaranty.  Subject to Section 3.3.4. and Section 4.10.6. of this
Agreement, each Borrower (other than the Parent) hereby jointly and severally,
absolutely, unconditionally and irrevocably guarantees the full and punctual
payment when due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise, of all Obligations; provided,
however, that each Borrower (other than the Parent) shall only be liable to the
Secured Parties under this Agreement (a) for the maximum amount of such
liability that can be hereby incurred without rendering this Agreement, as it
relates to any such U.S. Borrower, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount and
(b) to the extent such liability for any such Obligations would not constitute
unlawful financial assistance prohibited by 678 and 679 of the English Companies
Act 2006 or Article 161 of the Companies (Northern Ireland) Order 1986.  This
guaranty constitutes a guaranty of payment when due and not merely of
collection, and each Borrower (other than the Parent) specifically agrees that
it shall not be necessary or required that any Secured Party exercise any right,
assert any claim or demand or enforce any remedy whatsoever against any Obligor
or any other Person before or as a condition to the obligations of such Borrower
hereunder.
 
Section 4.10.2. Guaranty Absolute, etc.  The guaranty contained in the foregoing
Section 4.10.1 shall in all respects be a continuing, absolute, unconditional
and irrevocable guaranty of payment, and shall remain in full force and effect
until the Termination Date.  Each Borrower (other than the Parent) jointly and
severally guarantees that the Obligations will be paid strictly in accordance
with the terms of each Loan Document under which such Obligations arise,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Secured Party with
respect thereto.  The liability of each Borrower (other than the Parent) under
the guaranty contained in the foregoing Section 4.10.1. shall be joint and
several, absolute, unconditional and irrevocable irrespective of:
 
(a) any lack of validity, legality or enforceability of any Loan Document;
 
(b) the failure of any Secured Party (i) to assert any claim or demand or to
enforce any right or remedy against any Obligor or any other Person (including
any other guarantor) under the provisions of any Loan Document or otherwise, or
(ii)  to exercise any right or remedy against any other guarantor (including any
Obligor) of, or collateral securing, any Obligations;
 
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation;
 
(d) any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Borrower hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, irregularity,
compromise, unenforceability of, or any other event or occurrence affecting, any
Obligations or otherwise;
 
(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;
 
(f) any addition, exchange, release, surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to or departure from, any other guaranty held by any Secured Party securing any
of the Obligations; or
 
53

--------------------------------------------------------------------------------


 
(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Obligor, any surety or any
guarantor.
 
 Section 4.10.3. Reinstatement, etc.  Each Borrower (other than the Parent)
agrees that its guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment (in whole or in part) of any of the
Obligations is rescinded or must otherwise be restored by any Secured Party,
upon the insolvency, bankruptcy or reorganization of any other Borrower, any
other Obligor or otherwise, all as though such payment had not been made.
 
 Section 4.10.4. Waiver, etc.  Each Borrower (other than the Parent) hereby
waives promptness, diligence, notice of acceptance and any other notice with
respect to any of the Obligations and this Agreement and any requirement that
any Secured Party protect, secure, perfect or insure any Lien, or any property
subject thereto, or exhaust any right or take any action against any other
Obligor or any other Person (including any other guarantor) or entity or any
collateral securing the Obligations, as the case may be.
 
Section 4.10.5. Postponement of Subrogation, etc.  Each Borrower (other than the
Parent) agrees that it will not exercise any rights which it may acquire by way
of rights of subrogation under any Loan Document to which it is a party, nor
shall any Borrower seek or be entitled to seek any contribution or reimbursement
from any Obligor, in respect of any payment made hereunder, under any other Loan
Document or otherwise, until following the Termination Date.  Any amount paid to
any Borrower on account of any such subrogation rights prior to the Termination
Date shall be held in trust for the benefit of the Secured Parties and shall
immediately be paid and turned over to the Administrative Agent for the ratable
benefit of the Secured Parties in the exact form received by such Borrower (duly
endorsed in favor of the Administrative Agent, if required), to be credited and
applied against the Obligations, whether matured or unmatured, in accordance
with Section 4.7; provided, however, that if
 
(a) any Borrower has made payment to the Secured Parties of all or any part of
the Obligations; and
 
(b) the Termination Date has occurred;
 
then at such Borrower’s request, the Administrative Agent (on behalf of the
Secured Parties) will, at the expense of such Borrower, execute and deliver to
such Borrower appropriate documents (without recourse and without representation
or warranty) necessary to evidence the transfer by subrogation to such Borrower
of an interest in the Obligations resulting from such payment.  In furtherance
of the foregoing, at all times prior to the Termination Date each Borrower shall
refrain from taking any action or commencing any proceeding against any Obligor
(or its successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in the respect of payments made
under any Loan Document to any Secured Party.
 
Section 4.10.6. Guaranty Limitations.  Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, each Non-U.S. Obligor (other
than UK Holdings, which shall guaranty all Obligations) shall only be a
guarantor of the Non-U.S. Obligations and the indemnities contained herein and
not for any other amounts.
 
Section 4.11. Defaulting Lenders.  Notwithstanding anything in this Agreement to
the contrary, as to any Lender which (a) has refused (which refusal has not been
retracted) to make available its portion of any Borrowing or to fund its portion
of any unreimbursed (or disgorged) payment under Section 2.6.1 or (b) has given
notice to the Administrative Agent and/or the Borrowers that it does not intend
to comply with its obligations under Section 2.1 or under Section 2.6.1, in the
case of clause (a)
 
54

--------------------------------------------------------------------------------


 
or clause (b) above, in connection with or after the appointment of a receiver
or conservator with respect to such Lender at the direction or request of any
regulatory agency or authority (such Lender, a “Defaulting Lender”):
 
(i) such Lender shall not be deemed a Required Lender hereunder and such
Lender’s Commitments, Loans and Letter of Credit Outstandings shall be excluded
from the calculations set forth in the definition of Required Lenders;
 
(ii) such Lender shall not be entitled to receive any portion of (A) Existing
Letter of Credit fees, (B) interest payable with respect to any Disbursements or
(C) amounts received in respect of Disbursements; and
 
(iii) such Lender shall not be entitled to receive any Commitment Fee payable in
respect of the Commitment Amount.
 
 
ARTICLE V                                
 
CONDITIONS TO EFFECTIVENESS AND FUTURE CREDIT EXTENSIONS
 
Section 5.1. Effectiveness.  The amendment and restatement of the Existing
Credit Agreement and the obligations of the Lenders and, if applicable, the
Issuer to continue Existing Loans under this Agreement, Existing Letters of
Credit under this Agreement and to make any new Credit Extensions pursuant to
this Agreement shall be subject to prior or concurrent satisfaction of each of
the conditions precedent set forth in this Section 5.1.
 
Section 5.1.1. Resolutions, etc.  The Administrative Agent shall have received,
in form and substance satisfactory to it, from (a) each U.S. Obligor executing a
Loan Document on the Effective Date pursuant to Section 5.1, as applicable, a
copy of a good standing certificate (or its equivalent), dated a date reasonably
close to the Effective Date, for each such Person and (b) from each U.S. Obligor
and Non-U.S. Obligor executing a Loan Document on the Effective Date pursuant to
Section 5.1, as applicable, a certificate, dated a date reasonably close to the
Effective Date and with counterparts for each Lender, duly executed and
delivered by, in the case of a U.S. Obligor, such Person’s Secretary or
Assistant Secretary, managing member or general partner, as applicable, and in
the case of a Non-U.S. Obligor, two directors or a director and such Person’s
Secretary, as to
 
(i) resolutions of each such Person’s Board of Directors (or other equivalent
managing body) then in full force and effect authorizing, to the extent
relevant, the execution, delivery and performance of each Loan Document to be
executed by such Person applicable to such person;
 
(ii) in the case of Non-U.S. Obligors, resolutions of each such Person’s
shareholders, then in full force and effect authorizing, to the extent relevant,
the execution, delivery and performance of each Loan Document to be executed by
such Person applicable to such person;
 
(iii) in the case of the Non-U.S. Obligors, certification that entry into and
performance of the relevant Loan Documents by the relevant Non-U.S. Obligor will
be within its corporate powers and does not cause to be exceeded any limit or
restriction on any of the powers of such Non-U.S. Obligor (whether contained in
any Loan Document or otherwise) or the right or ability of its directors to
exercise such powers;
 
55

--------------------------------------------------------------------------------


 
(iv) the incumbency and signatures of each Authorized Officer signing any Loan
Documents; and
 
(v) the full force and validity of each Organic Document of such Person and
copies thereof;
 
upon which certificates each Secured Party may conclusively rely until it shall
have received, in form and substance satisfactory to the Administrative Agent, a
further certificate of the Secretary, Assistant Secretary, managing member,
general partner or directors, as applicable, of any such Person canceling or
amending the prior certificate of such Person.
 
Section 5.1.2. Closing Fees, Expenses, etc.  The Administrative Agent shall have
received for its own account, or for the account of each Lender, as the case may
be, all fees, costs and expenses due and payable pursuant to Sections 3.3 and
10.3, if then invoiced and payment of any accrued and unpaid interest and fees
in respect of outstanding Obligations (as defined in the Existing Credit
Agreement).
 
Section 5.1.3. Delivery of Notes.  The Administrative Agent shall have received,
for the account of each Post-Petition Lender that has requested a Post-Petition
Note, such Post-Petition Lender’s Post-Petition Note, dated the Effective Date
and duly executed and delivered by an Authorized Officer of each U.K. Borrower.
 
Section 5.1.4. Opinions of Counsel.  The Administrative Agent shall have
received opinions, dated the Effective Date and addressed to the Administrative
Agent and all Lenders, from
 
(a) Hunton & Williams LLP, acting as special Virginia and New York counsel to
the Obligors, in form and substance satisfactory to the Administrative Agent;
 
(b) Hammonds LLP, acting as special English counsel to the Obligors, in form and
substance satisfactory to the Administrative Agent;
 
(c) Arthur Cox, special Northern Irish counsel to the Obligors, in form and
substance satisfactory to the Administrative Agent.
 
(d) Dundas & Wilson CS LLP, special Scottish counsel to the Obligors, in form
and substance satisfactory to the Administrative Agent;
 
(e) Arthur Cox, special Republic of Ireland counsel to the Obligors, in form and
substance satisfactory to the Administrative Agent;
 
(f) NautaDutilh, special Belgian counsel to the Obligors, in form and substance
satisfactory to the Administrative Agent;
 
(g) NautaDutilh, special Dutch counsel to the Obligors, in form and substance
satisfactory to the Administrative Agent; and
 
(h) Hammonds LLP, special German counsel to the Obligors, in form and substance
satisfactory to the Administrative Agent.
 
Section 5.1.5. [Reserved].
 
56

--------------------------------------------------------------------------------


 
Section 5.1.6. Pledge Agreements and Security Agreement.  (a)  The
Administrative Agent shall have received, with counterparts for each Lender, the
Non-U.S. Security Documents listed on Schedule VI, duly authorized and executed
by an Authorized Officer of each of the applicable Non-U.S. Obligors.
 
(b) The Administrative Agent shall have received all certificates representing
the Capital Securities pledged pursuant to the Pledge Agreements, Security
Agreement and other Collateral Documents, accompanied by undated stock powers
executed in blank, or, in the case of shares in Chesapeake International, UK
Holdings, U.K. Acquisitions, Chesapeake Plc and Boxmore or any other Pledged
Subsidiary that issues certificated Capital Securities, undated stock transfer
forms executed in blank, and originals of all Receivables pledged pursuant to
the Collateral Documents and evidenced by a promissory note or other instrument,
negotiable document or chattel paper, duly endorsed and accompanied by duly
executed instruments of transfer or assignment.
 
Section 5.1.7. Guarantees.  The Administrative Agent shall have received, with
counterparts for each Lender, the DIP Guaranty, the Non-U.S. Subsidiary Guaranty
and Amendment No. 1, each dated as of the Effective Date, duly executed and
delivered by an Authorized Officer of each Person a party thereto.
 
Section 5.1.8. Closing Date Certificate.  The Administrative Agent shall have
received, with counterparts for each Lender, a closing date certificate, dated
the Effective Date, duly executed and delivered by an Authorized Officer of the
Parent, in the form of Exhibit F hereto.
 
Section 5.1.9. Material Adverse Change.  Since the date of the last audited
consolidated financial statements of the Parent and its Subsidiaries, no
material adverse change has occurred in (i) the business, assets, properties,
financial condition, liabilities, revenues, tax position, debt service capacity,
operations or prospects of the Obligors, taken as a whole (other than (x) in
connection with the commencement of the Case and (y) all events that have been
disclosed in any public filing with the SEC or to the Lenders on or prior to the
Petition Date), (ii) ability of the Obligors to perform their obligations under
the Loan Documents and (iii) ability of the Post-Petition Lenders to enforce the
Loan Documents and obligations of the Obligors thereunder.
 
Section 5.1.10. Financial Information, etc.  The Administrative Agent shall have
received the audited consolidated financial statements of the Parent for the
Fiscal Year 2007, quarterly consolidated financial statements for each of the
first three Fiscal Quarters of Fiscal Year 2008 and the Parent’s earnings
releases for 2008, each of which shall be satisfactory in all respects to the
Administrative Agent.
 
Section 5.1.11. Intercreditor Agreement.  The Administrative Agent shall have
received, with counterparts for each Post-Petition Lender, an intercreditor
agreement (the “Intercreditor Agreement”) by and among the Administrative Agent,
Wachovia Bank, National Association, in its capacity as administrative agent
(the “Existing Administrative Agent”) under the Existing Loan Agreement, and the
Borrowers on terms and conditions satisfactory to the Administrative Agent and
the Post-Petition Lenders.
 
Section 5.1.12. Non-U.S. Obligors Company Searches.  A search in respect of each
of the Non-U.S. Obligors at the relevant Companies Registry or other applicable
commercial register showing as of the Effective Date, to the extent a search
showing such information is available, inter alia, no Liens over any of its
assets (other than Permitted Liens) and no appointment of a receiver, liquidator
or administrator or the presentation of any petition or making of any
application in respect of any of the same.
 
57

--------------------------------------------------------------------------------


 
 
Section 5.1.13. Petition Date.  The Debtors shall have commenced the Case.
 
Section 5.1.14. Interim Order.  The Bankruptcy Court shall have entered the
interim order (the “Interim Order”) in form and substance reasonably
satisfactory to the Administrative Agent confirming the authorization of the
transactions contemplated by this Agreement, the granting of the superpriority
claim status and the liens contemplated hereby and authorizing the Post-Petition
Loans in an amount not greater than $18,550,000 (the “Interim Order Amount”),
which order shall not have been reversed, modified, amended or stayed.
 
Section 5.1.15. First Day Orders.  The Administrative Agent shall have received
the First Day Orders not less than 2 days prior to the Effective Date, which
shall be in form and substance reasonably satisfactory to the Post-Petition
Lenders.
 
Section 5.1.16. Budget.  The Administrative Agent shall have received the Budget
for the 13-week period beginning on the Effective Date and which shall be in
form and substance reasonably satisfactory to the Administrative Agent.
 
Section 5.1.17. 363 Sale.
 
(a) The Administrative Agent shall be reasonably satisfied with the terms and
conditions upon which the Obligations would be assumed by the Purchasers in the
363 Sale and the aggregate amount of any prepayments in respect of such
Obligations; and
 
(b) The Debtors shall have entered into an asset purchase agreement with the
Purchasers in form and substance reasonably satisfactory to the Administrative
Agent for the 363 Sale, subject to higher and better offers (a “Stalking Horse
Bid”).
 
Section 5.2. All Credit Extensions.  The obligation of each Post-Petition Lender
to make any Credit Extension shall be subject to, and the satisfaction of, each
of the conditions precedent set forth below.
 
Section 5.2.1. Credit Extension Limitation.  The obligation of each
Post-Petition Lender to make any Credit Extension at any time the Total
Post-Petition Exposure Amount, both before or after giving effect to such Credit
Extension, exceeds (a) $18,550,000, shall be subject to, the Bankruptcy Court
having entered a final order (the “Final Order”) in form and substance
reasonably satisfactory to the Administrative Agent confirming the authorization
of the transactions contemplated by this Agreement, the granting of the
superpriority claim status and the liens contemplated hereby and authorizing the
Post-Petition Loans, in an amount not greater than $37,100,000 (inclusive of the
Interim Order Amount), and covering such other matters as reasonably required by
the Post-Petition Lenders, which order shall not have been reversed, modified,
amended or stayed; provided, however, that in no event shall the Total
Post-Petition Exposure Amount exceed the Aggregate Available Post-Petition
Amount.
 
Section 5.2.2. Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 8.1.5 shall have occurred with respect to any other
Indebtedness, without giving effect to the application, directly or indirectly,
of the proceeds of such Credit Extension) the following statements shall be true
and correct:
 
(a) the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects with the same effect as
if then made (unless
 
58

--------------------------------------------------------------------------------


 
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date);
 
(b) no Default shall have then occurred and be continuing;
 
(c) the making of such Credit Extension shall not violate any requirement of
applicable law in any material respect and shall not be enjoined, temporarily,
preliminarily or permanently;
 
(d) the Interim Order or Final Order, as the case may be, shall be in full force
and effect and shall not have been vacated, reversed, modified, amended or
stayed in any respect without the consent of the Post-Petition Lenders.
 
Section 5.2.3. Credit Extension Request, etc.  The Administrative Agent shall
have received a Borrowing Request from the Administrative Borrower if
Post-Petition Loans are being requested.  Each of the delivery of a Borrowing
Request and the acceptance by any U.K. Borrower of the proceeds of such Credit
Extension shall constitute a representation and warranty by such U.K. Borrower
that on the date of such Credit Extension (both immediately before and after
giving effect to such Credit Extension and the application of the proceeds
thereof) the statements made in Section 5.2.2 are true and correct in all
material respects.
 
Section 5.2.4. Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of any Borrower or any of its Subsidiaries or
any other Obligors shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel; the Administrative Agent and its counsel
shall have received all information, approvals, opinions, documents or
instruments as the Administrative Agent or its counsel may reasonably request.
 
 
ARTICLE VI                                
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Post-Petition Lenders and the Administrative Agent to
enter into this Agreement and to make Credit Extensions hereunder, each Borrower
represents and warrants to the Post-Petition Lenders and the Administrative
Agent as set forth in this Article.
 
Section 6.1. Organization, etc.  Each Obligor is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification (except for where failure to do so could
not reasonably be expected to have a Material Adverse Effect), and, subject to
the entry of the DIP Financing Orders by the Bankruptcy Court with respect to
each Debtor, has full power and authority and holds all requisite governmental
licenses, permits and other approvals to enter into and perform its Obligations
under each Loan Document to which it is a party and to own and hold under lease
its property and to conduct its business substantially as currently conducted by
it (except for where failure to do so could not reasonably be expected to have a
Material Adverse Effect).
 
59

--------------------------------------------------------------------------------


 
Section 6.2. Due Authorization, Non-Contravention, etc.  The execution, delivery
and performance by each Obligor of each Loan Document executed or to be executed
by it, are in each case within such Person’s powers, have been duly authorized
by all necessary action, and do not
 
(a) result in a default under or contravene any (i) Obligor’s Organic Documents,
(ii) contractual restriction, indenture or loan agreement binding on or
affecting such Obligor, (iii) subject to the entry of the DIP Financing Orders
by the Bankruptcy Court with respect to each Debtor, court decree or order
binding on or affecting such Obligor or (iv) subject to the entry of the DIP
Financing Orders by the Bankruptcy Court with respect to each Debtor, law or
governmental regulation binding on or affecting such Obligor; or
 
(b) result in, or require the creation or imposition of, any Lien on such
Obligor’s properties (except as required or permitted by this Agreement or the
DIP Financing Orders).
 
Section 6.3. Government Approval, Regulation, etc.  Except for the entry of the
DIP Financing Orders, no authorization or approval or other action by, or
required formal consultation with, and no notice to or filing with, any
Governmental Authority or works council (or equivalent) or other Person (other
than those that have been, or on the Effective Date will be, duly obtained or
made and which are, or on the Effective Date will be, in full force and effect)
is required for the due execution, delivery or performance by any Obligor of any
Loan Document or any transaction contemplated thereby to which it is a party, in
each case by the parties thereto.  Neither the Parent nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
Section 6.4. Validity, etc.  Subject to the entry of the DIP Financing Orders by
the Bankruptcy Court in the Case in case of each Debtor, this Agreement has been
duly executed and delivered by each Borrower, and each Loan Document to which
each Obligor is a party constitutes, or will, on the due execution and delivery
thereof by such Obligor, constitute, the legal, valid and binding obligations of
such Obligor, enforceable against it in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by general principles of equity).
 
Section 6.5. Financial Information.  All balance sheets, all statements of
operations, shareholders’ equity and cash flow and all other financial
information of each of the Parent and its Subsidiaries furnished pursuant to
Section 7.1.1 have been and will be prepared in accordance with GAAP
consistently applied, and do or will present fairly, in all material respects,
the consolidated financial condition of the Persons covered thereby as at the
dates thereof and the results of their operations for the periods then ended,
subject to normal year-end adjustments.
 
Section 6.6. No Material Adverse Change.  There has been no material adverse
change in the business, assets, properties, financial condition, liabilities,
revenues, tax position, debt service capacity, operations or prospects of the
Parent and its Subsidiaries, taken as a whole, since the date of the most recent
audited consolidated financial statements of the Parent and its Subsidiaries
(other than (x) in connection with the commencement of the Case and (y) all
events that have been disclosed in any public filing with the SEC or to the
Lenders on or prior to the Petition Date).
 
Section 6.7. Litigation, Labor Controversies, etc.  There is no pending or, to
the knowledge of the Parent or any of its Subsidiaries, threatened litigation,
action, proceeding or labor controversy,
 
(a) except as disclosed in Item 6.7 of the Disclosure Schedule, affecting any
Obligor or any of their respective properties, businesses, assets or revenues,
which could reasonably be
 
60

--------------------------------------------------------------------------------


 
expected to have a Material Adverse Effect, and no adverse development has
occurred in any labor controversy, litigation, arbitration or governmental
investigation or proceeding disclosed in Item 6.7; or
 
(b) which purports to affect the legality, validity or enforceability of any
Loan Document.
 
Section 6.8. Subsidiaries.  The Parent has no Subsidiaries, except those
Subsidiaries which are identified in Item 6.8 of the Disclosure Schedule.
 
Section 6.9. Ownership of Properties.  The Parent and each of its Subsidiaries
owns (a) in the case of owned real property, good and marketable fee title to,
and (b) in the case of owned personal property, good and valid title to, or, in
the case of leased real or personal property, valid and enforceable leasehold
interests (as the case may be) in, all of its material properties and assets,
real and personal, tangible and intangible, of any nature whatsoever, free and
clear in each case of all Liens or claims, except for Permitted Liens.
 
Section 6.10. Taxes.  The Parent and each of its Subsidiaries has filed all Tax
returns and reports required by law to have been filed by it and has paid all
Taxes and governmental charges thereby shown to be due and owing, except any
such Taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books or where the failure to pay, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
Section 6.11. Pension and Welfare Plans.  During the twelve-consecutive-month
period prior to the Effective Date and prior to the date of any Credit Extension
hereunder, no steps have been taken to terminate any Pension Plan which could be
reasonably likely to result in a material liability to any Obligor or any member
of the Controlled Group, and no contribution failure has occurred with respect
to any Pension Plan sufficient to give rise to a Lien under Section 303(k) of
ERISA.  No condition exists or event or transaction has occurred with respect to
any Pension Plan which might result in the incurrence by the Obligors or any
member of the Controlled Group of any liability, fine or penalty which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  No reportable event, within the meaning of Section
4043 of ERISA has occurred with respect to any Pension Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC.
Neither the Obligors nor any member of the Controlled Group has any contingent
liability with respect to any post-retirement benefit under a Welfare Plan,
other than liability for continuation coverage described in Part 6 of Title I of
ERISA other than those which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  Each Foreign Employee
Benefit Plan maintained or contributed to by the Obligors, any Non-U.S.
Subsidiaries or any member of the Controlled Group is in compliance with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such Plan except for such failures which,
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  The aggregate of the liabilities to provide all of the
accrued benefits under any Foreign Pension Plan maintained or contributed to by
the Obligors, any Non-U.S. Subsidiaries or any member of the Controlled Group
does not exceed the current fair market value of the assets held in the trust or
other funding vehicle for such Plan in a manner that could reasonably be
expected to have a Material Adverse Effect, except for the liabilities of the
Foreign Pension Plans listed on Schedule V hereto.  With respect to any Foreign
Employee Benefit Plan maintained by the Obligors, any Non-U.S. Subsidiaries or
any member of the Controlled Group (other than a Foreign Pension Plan),
reasonable reserves have been established in accordance with prudent business
practice or where required by ordinary accounting practices in the jurisdiction
in which such Plan is maintained.  The aggregate unfunded liabilities, after
giving effect to any reserves for such
 
61

--------------------------------------------------------------------------------


 
liabilities, with respect to such Foreign Employee Benefit Plans are not
reasonably expected to have a Material Adverse Effect.  There are no actions,
suits or claims (other than routine claims for benefits) pending or threatened
against the Obligors, any Non-U.S. Subsidiaries or any member of the Controlled
Group with respect to any Foreign Employee Benefit Plan other than those which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
Section 6.12. Multiemployer Plan.  Neither any Obligor nor any member of the
Controlled Group has incurred, or is reasonably expected to incur, liability in
an amount that could reasonably be expected to have a Material Adverse Effect as
a result of the insolvency, reorganization or termination of a Multiemployer
Plan.  Neither any Obligor nor any member of the Controlled Group has incurred,
or is reasonably expected to incur, liability in an amount greater than
$10,000,000 in the aggregate as a result of a withdrawal from a Multiemployer
Plan.
 
Section 6.13. Environmental Warranties.  Except as set forth in Item 6.13 of the
Disclosure Schedule:
 
(a) all facilities and property (including underlying groundwater) owned or
leased by the Parent or any of its Subsidiaries have been, and continue to be,
owned or leased by the Parent and its Subsidiaries in material compliance with
all Environmental Laws other than those which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;
 
(b) there have been no past, and there are no pending or threatened (i) claims,
complaints, notices or requests for information received by the Parent or any of
its Subsidiaries with respect to any alleged violation of any Environmental Law,
or (ii) complaints, notices or inquiries to the Parent or any of its
Subsidiaries regarding potential liability under any Environmental Law other
than those which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect;
 
(c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned or leased by the Parent or any of its
Subsidiaries that have, or could reasonably be expected to have, a Material
Adverse Effect;
 
(d) the Parent and its Subsidiaries have been issued and are in material
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect;
 
(e) no property now or previously owned or leased by the Parent or any of its
Subsidiaries is listed or proposed for listing (with respect to owned property
only) on the National Priorities List pursuant to CERCLA, on the CERCLIS or on
any similar state list of sites requiring investigation or clean-up which may
lead to any material claims against the Parent or any of its Subsidiaries;
 
(f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned or
leased by the Parent or any of its Subsidiaries that, singly or in the
aggregate, have, or could reasonably be expected to have, a Material Adverse
Effect;
 
(g) neither the Parent nor any Subsidiary has directly transported or directly
arranged for the transportation of any Hazardous Material to any location which
is listed or proposed for
 
62

--------------------------------------------------------------------------------


 
listing on the National Priorities List pursuant to CERCLA, on the CERCLIS or on
any similar state list or which is the subject of federal, state or local
enforcement actions or other investigations which may lead to material claims
against the Parent or such Subsidiary for any remedial work, damage to natural
resources or personal injury, including claims under CERCLA;
 
(h) there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned or leased by the Parent or any Subsidiary that,
singly or in the aggregate, have, or could reasonably be expected to have, a
Material Adverse Effect; and
 
(i) no conditions exist at, on or under any property now or previously owned or
leased by the Parent which, with the passage of time, or the giving of notice or
both, would give rise to material liability under any Environmental Law other
than those that could not reasonably be expected to have a Material Adverse
Effect.
 
Section 6.14. Accuracy of Information.  (a)  None of the factual information
heretofore or contemporaneously furnished in writing to any Secured Party by or
on behalf of any Obligor in connection with any Loan Document or any transaction
contemplated hereby, taken as a whole, contains any untrue statement of a
material fact, or omits to state any material fact necessary to make any
information not misleading, and no other factual information hereafter furnished
in connection with any Loan Document by or on behalf of any Obligor to any
Secured Party, taken as a whole, will contain any untrue statement of a material
fact or will omit to state any material fact necessary to make any information
not misleading on the date as of which such information is dated or certified.
 
(b) All written information prepared by any consultant or professional advisor
on behalf of any Borrower or any of its Subsidiaries which was furnished to the
Administrative Agent or any Lender in connection with the preparation, execution
and delivery of this Agreement has been reviewed by the applicable Borrower, and
nothing has come to the attention of any Borrower in the context of such review
which would lead them to believe that such information (or the assumptions on
which such information is based) is not, taken as a whole, true and correct in
all material respects or that such information, taken as a whole, omits to state
any material fact necessary to make such information not misleading in any
material respect.
 
(c) Insofar as any of the information described above includes assumptions,
estimates, projections or opinions, the Borrowers have reviewed such matters and
nothing has come to the attention of the Borrowers in the context of such review
which would lead them to believe that such assumptions, estimates, projections
or opinions, omit to state any material fact necessary to make such assumptions,
estimates, projections or opinions not reasonable or not misleading in any
material respect.  All projections and estimates have been prepared in good
faith on the basis of reasonable assumptions.
 
Section 6.15. Regulations T, U and X.  No Obligor is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation T, Regulation U or Regulation X.  Terms for which meanings are
provided in F.R.S. Board Regulation T, Regulation U or Regulation X or any
regulations substituted therefor, as from time to time in effect, are used in
this Section 6.15 with such meanings.
 
Section 6.16. Solvency.  No insolvency proceedings have occurred, are threatened
or are pending with respect to any Obligor that is not a Debtor and each such
Person expects to pay as its debts and liabilities as they fall due.
 
63

--------------------------------------------------------------------------------


 
Section 6.17. Compliance with Laws.  Except as disclosed in Item 6.17 of the
Disclosure Schedule, the Parent and its Subsidiaries have complied in all
respects with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government, or any instrumentality or
agency thereof, having jurisdiction over the conduct of its businesses or the
ownership of its properties, including, without limitation, those relating to
public health and safety and protection of the environment, except to the extent
such compliance could not reasonably be expected to have a Material Adverse
Effect.  Neither the Parent nor any of its Subsidiaries has received any notice
to the effect that its operations are not in compliance with any of the
requirements of applicable federal, state and local environmental, health and
safety statutes and regulations or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could be reasonably expected to have a
Material Adverse Effect.  The Parent and its Subsidiaries have obtained all
authorizations necessary and appropriate to own and operate their businesses and
all such authorizations are in full force and effect, except where the failure
to so obtain such authorizations or to so keep such authorizations in full force
and effect could not be reasonably expected to have a Material Adverse Effect.
 
Section 6.18. No Contractual or Other Restrictions.  Except for the Case in the
case of each Debtor, no Subsidiary, other than those listed in Item 6.18 of the
Disclosure Schedule, is a party to any agreement or arrangement or subject to
any law, rule, regulation or decision that limits its ability to pay dividends
to, or otherwise make Investments in or other payments to, the Parent or that
limits its ability to grant Liens solely in favor of the Administrative Agent.
 
Section 6.19. Absence of any Undisclosed Liabilities.  There are no material
liabilities of the Parent or any of its Subsidiaries of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
and there is no existing condition, situation or set of circumstances which
could reasonably be expected to result in such a liability, other than those
liabilities provided for or disclosed in the most recently delivered financial
statements or pursuant to public filings with the SEC.
 
Section 6.20. Labor Relations.  To the best of each Borrower’s knowledge,
neither such Borrower nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect and
there is (a) no unfair labor practice complaint pending against such Borrower or
any Subsidiary or threatened against any of them, before the National Labor
Relations Board, and no material grievance or arbitration proceeding arising out
of or under any collective bargaining agreement is so pending against such
Borrower or any Subsidiary or threatened against any of them, (b) no strike,
labor dispute, slow down or stoppage pending against such Borrower or any
Subsidiary or threatened against such Borrower or any Subsidiary, and (c) no
union representation proceeding is pending with respect to the employees of such
Borrower or any Subsidiary, except (with respect to any matter specified in
clause (a), (b) or (c) above, either individually or in the aggregate) such as
could not reasonably be expected to have a Material Adverse Effect.
 
Section 6.21. Perfection of Security Interest.  The Interim Order, the Pledge
Agreements, the Security Agreement, and, once entered, the Final Order, and each
other Collateral Document pursuant to which the Administrative Agent is granted
a Lien to secure any Obligations are in full force and effect, and the DIP
Financing Orders, the Non-U.S. Security Documents and each such Pledge
Agreement, Security Agreement and other Collateral Document create in favor of
the Administrative Agent for the ratable benefit of the Secured Parties a valid
and, together with any filings and other actions as are necessary, perfected
first priority security interest in the collateral (subject to Permitted Liens),
securing the payment of the Obligations.  The Parent and its Subsidiaries are
the legal and beneficial owners of the collateral free and clear of any Lien,
except for the liens and security interests created or permitted under the Loan
Documents.
 
64

--------------------------------------------------------------------------------


 
Section 6.22. Anti-Terrorism Laws.  None of the Borrowers, nor any of their
respective Subsidiaries, is in material violation of any laws relating to
terrorism or money laundering, including, without limitation, the Patriot Act.
 
Section 6.23. No Default.  No Obligor is in default under or with respect to any
indenture or loan agreement binding on or affecting such Obligor in any respect
that could reasonably be expected to have a Material Adverse Effect, except for
(i) any default in payment of interest on the Senior Subordinated Notes, (ii)
any default occasioned by the Case or compliance with the Bankruptcy Court
orders or (iii) any default resulting from the compliance by the Borrowers or
their Subsidiaries with the negative covenants contained in Section 7.2.19.  No
Default or Event of Default has occurred and is continuing, except as occasioned
by the filing of the Case.
 
Section 6.24. Deposit and Disbursement Accounts.  Item 6.24 of the Disclosure
Schedule lists all banks and other financial institutions at which any Obligor
maintains deposit or other accounts as of the Effective Date, including any
disbursement accounts, and such Schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.
 
Section 6.25. Centres of Main Interests. Each Non-U.S. Obligor’s Centre of Main
Interests is located in England and Wales, or if organized outside of England
and Wales, is located in its jurisdiction of organization.
 
 
ARTICLE VII
 
COVENANTS                       
 
 
Section 7.1. Affirmative Covenants.  The Borrowers agree that until the
Termination Date has occurred, the Borrowers will, and will cause their
respective Subsidiaries to, perform or cause to be performed the obligations set
forth below.
 
Section 7.1.1. Financial Information Reports, Notices, etc.  The Borrowers will
furnish, or cause to be furnished by the Administrative Borrower, to the
Administrative Agent (with sufficient copies for each Lender) copies of the
following financial statements, reports, notices and information:
 
(a) as soon as available and in any event within 50 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated and consolidating balance sheet of the Parent and its Subsidiaries
as of the end of such Fiscal Quarter and consolidated statements of income and
cash flow of the Parent and its Subsidiaries for such Fiscal Quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, and including (in each case), in comparative form the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, certified by the chief financial or
accounting Authorized Officer (including the treasurer) of the Parent to present
fairly, complete and correct in all material respects the financial condition of
the Parent, subject to normal year-end adjustments;
 
(b) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the consolidated and consolidating balance sheet of the
Parent and its Subsidiaries, and the related consolidated statements of income
and cash flow of the Parent and its Subsidiaries for such Fiscal Year, setting
forth in comparative form the figures for the
 
65

--------------------------------------------------------------------------------


 
immediately preceding Fiscal Year, audited by PriceWaterhouseCoopers LLP or such
other independent public accountants acceptable to the Administrative Agent;
 
(c) as soon as available and in any event within 30 days after the end of each
Fiscal Month (except within 50 days in the case of the Fiscal Month ended
December 28, 2008), an unaudited consolidated and consolidating balance sheet of
the Parent and its Subsidiaries as of the end of such Fiscal Month and
consolidated statements of income and cash flow of the Parent and its
Subsidiaries for such Fiscal Month and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Month, and
including (in each case), in comparative form the figures for the corresponding
Fiscal Month in, and year to date portion of, the immediately preceding Fiscal
Year, certified by the chief financial or accounting Authorized Officer
(including the treasurer) of the Parent to present fairly, complete and correct
in all material respects the financial condition of the Parent, subject to
normal year-end adjustments;
 
(d) concurrently with the delivery of the financial information pursuant to
clauses (a), (b) and (c), a Compliance Certificate, executed by the chief
financial or accounting Authorized Officer (including the treasurer) of the
Parent, showing compliance with the financial covenant set forth in Section
7.2.4 and stating that no Default has occurred and is continuing (or, if a
Default has occurred, specifying the details of such Default and the action that
the Parent or an Obligor has taken or proposes to take with respect thereto);
 
(e) concurrently with the delivery of the financial information pursuant to
clause (c), a certificate duly completed and executed by an Authorized Officer
of the Parent providing (i) a summary of each Post-Petition Loan that was made
during such Fiscal Month, (ii) a summary of any Post-Petition Loans on-lent to
Subsidiaries of the U.K. Borrowers during such Fiscal Month, (iii) a summary of
the inventory and accounts receivables held by the Parent and each of its
Subsidiaries (on an individual basis) that receives any proceeds of a
Post-Petition Loan during such Fiscal Month, and (iv) a summary of any payments,
with the proceeds of a Post-Petition Loan, made to the Parent in respect of
intercompany loans;
 
(f) as soon as possible and in any event within three days after any Authorized
Officer of the Parent or any other Obligor obtains knowledge of the occurrence
of a Default, a statement of an Authorized Officer of the Parent setting forth
details of such Default and the action which the Parent or such Obligor has
taken and proposes to take with respect thereto;
 
(g) as soon as possible and in any event within three days after any Authorized
Officer of the Parent or any other Obligor obtains knowledge of (i) the
occurrence of any material adverse development with respect to any litigation,
action, proceeding or labor controversy described in Item 6.7 of the Disclosure
Schedule or (ii) the commencement of any litigation, action, proceeding or labor
controversy of the type and materiality described in Section 6.7, notice thereof
and, to the extent the Administrative Agent requests, copies of all
documentation relating thereto;
 
(h) promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Obligor files with
the SEC or any national securities exchange;
 
(i) immediately upon becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 303(k) of ERISA, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement
 
66

--------------------------------------------------------------------------------


 
that any Obligor furnish a bond or other security to the PBGC or such Pension
Plan, (iv) a failure by Chesapeake Plc to pay a contribution to the Field Group
Pension Plan in accordance with the schedule of contributions from time to time
in place pursuant to Section 227 of the UK Pensions Act 2004 or (v) the
occurrence of any event with respect to any Pension Plan which could result in
the incurrence by any Obligor of any material liability, fine or penalty, notice
thereof and copies of all documentation relating thereto;
 
(j) promptly upon receipt thereof, copies of all “management letters” submitted
to the Parent or any other Obligor by the independent public accountants
referred to in clause (b) in connection with each audit made by such
accountants;
 
(k) promptly following the mailing or receipt of any notice or report delivered
under the terms of the Senior Subordinated Notes Documents, copies of such
notice or report;
 
(l) as soon as possible and in any event no later than 30 days following the end
of each Fiscal Year, a consolidated plan and financial forecast of the Parent
and its Subsidiaries for such Fiscal Year, including (i) a forecasted
consolidated and consolidating balance sheet and forecasted consolidated and, if
prepared, consolidating statements of income and cash flows of the Parent and
its Subsidiaries for each such Fiscal Year, together with an explanation of the
assumptions on which such forecasts are based, (ii) forecasted consolidated
statements of income and cash flows of the Parent and its Subsidiaries for each
month of such Fiscal Year, and (iii) a breakdown of the various proceeds of
Post-Petition Loans to be on-lent to each Subsidiary of the U.K. Borrowers;
 
(m) each week on or before Thursday at 5:00 p.m. (New York time), the Budget,
together with a comparison of actual payments to budgeted line items (and
explanations for any variances of 10% or greater with respect to each line item
of the Budget) for the prior weekly period and cumulative comparison of actual
performance to the Budget) and (ii) a certificate duly executed by an Authorized
Officer of the Parent that no proceeds of the Post-Petition Loans have been used
for purposes other than as set forth in the Budget;
 
(n) promptly after the same is available, copies of all pleadings, motions,
applications, judicial information, financial information and other documents
filed by or on behalf of any of the Debtors with the Bankruptcy Court in the
Case (it being agreed that electronic filing of any item with the Bankruptcy
Court constitutes delivery of such item for purposes of this clause (n)) or
distributed by or on behalf of any of the Debtors to any Committee appointed in
the Case; provided that such documents may be made available by posting on a
website maintained by the Parent, and identified to the Lenders, in connection
with the Case;
 
(o) promptly after the same is available, on a confidential basis to the
Administrative Agent only, substantive materials received from (and any
substantive information requests with respect thereto) any interested bidders
with respect to the Proposed Sale Assets, and any other assets of the Parent and
its Subsidiaries other than in the ordinary course of business;
 
(p) on each Friday following the Petition Date a summary, in form and substance
reasonably satisfactory to the Administrative Agent, of accrued and unpaid fees
and expenses  incurred in the Case by  professionals retained by the Debtors or
any Committee; and
 
(q) such other financial and other information as any Lender or the Issuer
through the Administrative Agent may from time to time reasonably request
(including information and
 
67

--------------------------------------------------------------------------------


 
reports in such detail as the Administrative Agent may request with respect to
the terms of and information provided pursuant to the Compliance Certificate).
 
Section 7.1.2. Maintenance of Existence; Compliance with Laws, etc.  Each
Borrower will, and will cause each of its respective Subsidiaries to,
 
(a) except as otherwise permitted by Section 7.2.9 or where such Subsidiary is
an Immaterial Subsidiary, preserve and maintain its legal existence; and
 
(b) comply in all material respects with all applicable laws, rules, regulations
and orders, including, without limitation, the Patriot Act and the payment
(before the same become delinquent) of all material Taxes imposed upon such
Borrower or any Subsidiary or upon their property except to the extent such
payment or discharge thereof shall be stayed by Section 362(a)(8) of the
Bankruptcy Code, or is being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on the books of such Borrower or any such Subsidiary, as applicable.
 
Section 7.1.3. Maintenance of Properties.  Each Borrower will, and will cause
each of its respective Subsidiaries to, maintain, preserve, protect and keep its
and their respective properties in good repair, working order and condition
(ordinary wear and tear excepted), and make necessary repairs, renewals and
replacements so that the business carried on by such Borrower and its
Subsidiaries may be properly conducted at all times, unless (a) such Borrower or
such Subsidiary determines that the continued maintenance of such property is no
longer economically desirable or (b) where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
Section 7.1.4. Insurance.  Each Borrower will, and will cause each of its
respective Subsidiaries to:
 
(a) maintain insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles) customarily maintained, and against such risks as are
typically insured against in the same general area, by Persons of comparable
size engaged in the same or similar business as such Borrower and its
Subsidiaries and consistent with prior practices; and
 
(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.
 
Without limiting the foregoing, all insurance policies required pursuant to this
Section 7.1.4 shall  name the Administrative Agent on behalf of the Secured
Parties as mortgagee (in the case of property insurance) or additional insured
(in the case of liability insurance), as applicable, and provide that no
cancellation or modification of the policies will be made without thirty days’
prior notice to the Administrative Agent.
 
Section 7.1.5. Books and Records.  Each Borrower will, and will cause each of
its respective Subsidiaries to, keep books and records in accordance with GAAP
which accurately reflect all of its business affairs and transactions and permit
each Secured Party or any of its representatives, at reasonable times and
intervals upon reasonable notice to such Borrower, to visit each Obligor’s
offices and properties, to discuss such Obligor’s financial matters with its
officers and employees, and its independent public accountants (and such
Borrower hereby authorizes such independent public accountant to discuss each
Obligor’s financial matters with each Secured Party or its representatives
 
68

--------------------------------------------------------------------------------


 
whether or not any representative of such Obligor is present) and to examine
(and photocopy extracts from) any of such Obligor’s books and records.  The
Borrowers shall pay any fees of such independent public accountant incurred in
connection with (a) the Administrative Agent’s reasonable exercise of its rights
pursuant to this Section 7.1.5 or (b) if a Default has occurred and is
continuing, such Secured Party’s exercise of its rights pursuant to this Section
7.1.5.
 
Section 7.1.6. Environmental Law Covenant.  Each Borrower will, and will cause
each of its respective Subsidiaries to,
 
(a) use and operate all of its and their facilities and properties in material
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in material compliance therewith, and handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws except in each case where the failure to do so could not reasonably be
expected to have a Material Adverse Effect;
 
(b) promptly notify, or cause the Administrative Borrower to promptly notify,
the Administrative Agent and provide copies upon receipt of all written claims,
complaints, notices or inquiries relating to the condition of its facilities and
properties in respect of, or as to compliance with, Environmental Laws, and
shall promptly resolve any non-compliance with Environmental Laws and keep its
property free of any Lien imposed by any Environmental Law except in each case
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect; and
 
(c) provide such information and certifications, or cause the Administrative
Borrower to provide such information and certifications, which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 7.1.6.
 
Section 7.1.7. Use of Proceeds.  The Borrowers will apply the proceeds of all
Post-Petition Loans to provide for working capital and general corporate
purposes (including, without limitation, the repayment of intercompany loans
owed to the Parent), in each case consistent with the transaction structure
proposed by the U.K. Borrowers and the Budget; provided that (a) no proceeds of
any Post-Petition Loans shall (i) be applied by any Post-Petition Borrower in
such a manner so that another Post-Petition Borrower shall receive such
proceeds, and (ii) be applied in such a manner so that any Subsidiary of the
Parent (other than an Obligor) shall receive such proceeds other than in the
form of an intercompany loan permitted under Section 7.2.2(e) and (b) shall not
be used in a manner that would cause the Obligations to constitute unlawful
financial assistance under any applicable law, including, for the avoidance of
doubt, in prepaying any Indebtedness owing from UK Holdings or any of its
Subsidiaries arising from the acquisition of shares in UK Holdings or any of its
Subsidiaries respectively (or the refinancing of Indebtedness incurred with such
acquisition).  No proceeds of Post-Petition Loans shall be applied to repay the
£217,000,000 intercompany loan owing by U.K. Holdings to the Parent; provided
that proceeds of Post-Petition Loans may be applied to repay the £42,700,000
intercompany loan owing by U.K. Holdings to the Parent upon written demand of
repayment by the Parent (and the Parent is hereby authorized to make such demand
to the extent necessary to pay amounts in accordance with the Budget).
 
Section 7.1.8. Foreign Employee Benefit Plan Compliance.  The Borrowers shall
cause each of its Non-U.S. Subsidiaries and members of the Controlled Group to
establish, maintain and operate all Foreign Employee Benefit Plans (other than
government-sponsored plans) in compliance in all material respects with all
laws, regulations and rules applicable thereto and the respective requirements
of
 
69

--------------------------------------------------------------------------------


 
the governing documents for such plans, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
 
Section 7.1.9. Future Subsidiary Guarantors, Security, etc.  (a)  Each Borrower
will, and will cause each Subsidiary to, execute any documents, filing
statements, agreements and instruments, and take all further action (including
filing Mortgages) that may be required under applicable law, or that the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the Liens created or
intended to be created by the Loan Documents.
 
(b) Each Borrower will cause any subsequently acquired or organized Material
Subsidiary to execute the Existing Subsidiary Guaranty (or a supplement thereto)
and each applicable Loan Document in favor of the Secured Parties.
 
(c) In addition, from time to time, the Borrowers will, at their cost and
expense, and solely at the direction and discretion of the Administrative Agent
or the Required Post-Petition Lenders, promptly secure the Obligations or the
U.K. Obligations, as the case may be, by pledging or creating, or causing to be
pledged or created, perfected Liens with respect to:
 
(i) the Capital Securities of any subsequently acquired or organized Significant
Subsidiary of any Borrower; and
 
(ii) any assets and properties of any subsequently acquired or organized
Significant Subsidiary organized in the United States,
 
in each case as the Administrative Agent or the Required Post-Petition Lenders
shall, in their absolute discretion, designate (it being understood that it is
the intent of the parties that the Obligations or the U.K. Obligations, as the
case may be, shall be secured by, among other things, (a) substantially all the
assets, including real and personal property, of the Parent, (b) substantially
all the available assets, including real and personal property (including
Capital Securities), of the Material Subsidiaries, (c) the Capital Securities of
all U.K. Borrowers, certain material U.K. Subsidiaries and certain Subsidiaries
organized in France, (d) substantially all the assets, including real and
personal property (including Capital Securities) of the Parent’s Significant
Subsidiaries organized or located in the United States and (e) the Capital
Securities of the Parent’s Significant Subsidiaries organized or located outside
the United States subsequent to the Effective Date).
 
Such Liens will be created under the Loan Documents in form and substance
satisfactory to the Administrative Agent, and the applicable Borrower shall
deliver, or cause to be delivered, to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and Lien searches)
as the Administrative Agent shall reasonably request to evidence compliance with
this Section 7.1.9.
 
(d) Each Non-U.S. Obligor shall (and the Parent will cause each of its
Subsidiaries to) comply in all respects with all applicable legislation in all
applicable jurisdictions relating to financial assistance including in relation
to the execution of Loan Documents and payment of amounts due or application of
amounts received under this Agreement and will provide to the Administrative
Agent any documents, filing statements, agreements, opinions or other evidence
that the Administrative Agent may reasonably require of such compliance.
 
Section 7.1.10. "Know Your Client" Requests.  Each Borrower will, and will cause
their respective Subsidiaries to, promptly upon request by the Administrative
Agent or any Lender, and each
 
70

--------------------------------------------------------------------------------


 
Lender shall promptly upon request by the Administrative Agent, supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Administrative Agent (for itself and on behalf of any Lender)
or any Lender (for itself or on behalf of any prospective lender) in order for
the Administrative Agent, such Lender or such prospective new lender to carry
out and be satisfied with the results of all necessary “know your client” or
other checks in relation to the identity of any Person that it is required to
carry out in relation to the transactions contemplated in the Loan Documents.
 
Section 7.1.11. Account Control Agreements.  Upon request of the Administrative
Agent at any time, each Obligor will provide a list of all of its deposit and
securities accounts to the Administrative Agent as of the date thereof and will
promptly establish all of its material deposit and securities accounts with the
Administrative Agent or with banks (each, a “Pledged Account Bank”) that have
agreed, in a record authenticated by such Obligor, the Administrative Agent and
such banks (each, a “Control Agreement”), to (a) comply with instructions
originated by the Administrative Agent directing the disposition of funds in
such accounts without the further consent of such Obligor, and (b) waive or
subordinate in favor of the Administrative Agent all claims of such Banks
(including, without limitation, claims by way of a security interest, lien or
right of setoff or right of recoupment) to such accounts, which authenticated
record shall be in form and substance satisfactory to the Administrative
Agent.  Furthermore, on and after the date of any such request from the
Administrative Agent, each Obligor agrees that it will not add any bank that
maintains a deposit or securities account for such Borrower or open any new
deposit or securities account with any then existing Pledged Account Bank unless
(a) the Administrative Agent shall have received at least 10 days’ prior written
notice of such additional bank or such new deposit account and (b) the
Administrative Agent shall have received, in the case of a bank or Pledged
Account Bank that is not the Administrative Agent, a Control Agreement
authenticated by such new bank and such Obligor, or a supplement to an existing
Control Agreement with such then existing Pledged Account Bank, covering such
new deposit or securities account.
 
Section 7.1.12. Sale Motion.  The U.S. Obligors shall file a motion (the “Sale
Motion”) seeking (a) an order, in form and substance satisfactory to the
Administrative Agent in its reasonable discretion, approving Sections 8.2(a) and
8.2(b) of the Stalking Horse Bid, and the break-up fee, expense reimbursement
and other provisions thereof, and Exhibit A to the Stalking Horse Bid setting
forth the Bid Procedures (the “Bidding Procedures Order”), and (b) an order, in
form and substance satisfactory to the Administrative Agent in its reasonable
discretion, approving the sale of the Proposed Sale Assets to the bidder as set
forth in the Stalking Horse Bid or such other purchaser as the U.S. Obligors may
select in accordance with the Bid Procedures (the “Sale Order”).
 
Section 7.1.13. DIP Financing Orders.  The DIP Financing Orders shall contain
findings and conclusions with respect to, among other things, the validity and
amount of the Existing Lenders’ claims and the validity, priority and perfection
of their pre-petition liens.
 
Section 7.1.14. BNP Paribas Waiver.  The Parent undertakes to use commercially
reasonable efforts to obtain within a period of 30 days (which period may be
extended with the consent of the Administrative Agent in its sole discretion)
after the Effective Date a waiver from BNP Paribas whereby BNP Paribas (i)
waives and releases the pledge over the receivables created pursuant to the BNP
Paribas General Terms and Conditions applicable to Leasing Contract Q0003139
(“Conditions Générales Contrat de Leasing Q0003139”) and (ii) waives the
negative pledge contained in the BNP Paribas General Terms and Conditions
applicable to Leasing.
 
71

--------------------------------------------------------------------------------


 
Section 7.2. Negative Covenants.  The Borrowers covenant and agree with each
Secured Party that until the Termination Date has occurred, the Borrowers will,
and will cause each of their respective Subsidiaries to, perform or cause to be
performed the obligations set forth below.
 
Section 7.2.1. Business Activities. The Parent will not, and will not permit any
of its Subsidiaries to, engage in any business activity except those business
activities in which the Parent and its Subsidiaries are engaged on the Effective
Date and activities reasonably incidental thereto (except as required by the
Bankruptcy Code or by order of the Bankruptcy Court).
 
Section 7.2.2. Indebtedness.  The Borrowers will not, and will not permit any of
their respective Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, other than, without duplication:
 
(a) Indebtedness in respect of the Obligations;
 
(b) [reserved];
 
(c) Indebtedness existing as of the Effective Date (other than the Senior
Subordinated Notes) which is identified in Item 7.2.2(c) of the Disclosure
Schedule;
 
(d) unsecured Indebtedness (i) incurred in the ordinary course of business of
the Parent and its Subsidiaries comprising open accounts extended by suppliers
on normal trade terms in connection with purchases of goods and services which
are not overdue for a period of more than 90 days or, if overdue for more than
90 days, as to which a dispute exists and adequate reserves in conformity with
GAAP have been established on the books of the Parent or its Subsidiaries and
(ii) in respect of performance, surety or appeal bonds provided in the ordinary
course of business, but excluding (in each case), Indebtedness incurred through
the borrowing of money or Contingent Liabilities in respect thereof;
 
(e) Indebtedness of the Parent or any Subsidiary owing to the Parent or any
other Subsidiary, which Indebtedness either (i) is in existence on the Effective
Date and set forth in Item 7.2.2(e) of the Disclosure Schedule and if payable to
the Parent or a U.S. Subsidiary, is evidenced by one or more promissory notes in
form and substance satisfactory to the Administrative Agent, duly executed and
delivered in pledge to the Administrative Agent pursuant to a Loan Document, and
shall not be forgiven or otherwise discharged for any consideration other than
payment in full or in part in cash (provided that only the amount repaid in part
shall be discharged); or (ii) is incurred after the Effective Date; provided,
however, that (A) Chesapeake Corporation (Massachusetts) and Chesapeake
Corporation (Louisiana) may not incur any such Indebtedness after the date
hereof, (B) no such Indebtedness shall be owed to any Debtor or any U.S.
Subsidiary other than any Indebtedness owed by a Debtor to the Parent, (C) any
such Indebtedness shall be incurred for purposes consistent with the Budget and
(D) if incurred by a Non-U.S. Subsidiary (that is not an Obligor) and is owing
to any Borrower or a Subsidiary Guarantor (other than any Post-Petition
Borrower), shall either (i) be secured by substantially all of the assets of
such Non-U.S. Subsidiary or (ii) such Non-U.S. Subsidiaries may incur
Indebtedness up to an aggregate amount of $5,000,000 at any time outstanding on
an unsecured basis from an Obligor;
 
(f) Indebtedness refinancing, in whole or in part, any Indebtedness of any
Non-U.S. Subsidiary (that is not an Obligor) in respect of any third party line
of credit which is identified in Item 7.2.2(c) of the Disclosure Schedule;
provided that (i) the terms of any such refinancing Indebtedness, and of any
agreement entered into and of any instrument issued in connection
 
72

--------------------------------------------------------------------------------


 
therewith, are otherwise permitted by the 363 Asset Purchase Agreement, (ii) the
principal amount of such Indebtedness shall not be increased above the principal
amount thereof outstanding immediately prior to such refinancing, and the direct
and contingent obligors therefor shall not be changed, as a result of or in
connection with such refinancing, and (iii) the terms relating to principal
amount, amortization and maturity, and other material terms taken as a whole, of
any such refinancing Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Non-U.S. Subsidiaries than the terms of any agreement or
instrument governing the Indebtedness refinanced.
 
(g) Indebtedness of the Parent in respect of (i) the Senior Subordinated Notes
Due 2011 in an aggregate principal amount not in excess of £67,090,000 plus
accrued and unpaid interest thereon and (ii) the Senior Subordinated Notes Due
2014 in an aggregate principal amount not in excess of  €100,000,000 plus
accrued and unpaid interest thereon;
 
(h) [reserved];
 
(i) [reserved];
 
(j) [reserved]; and
 
(k) Indebtedness constituting Contingent Liabilities permitted by clause (d) of
Section 7.2.5.
 
provided, however, that no Indebtedness otherwise permitted by clause (d), (e)
or (f) shall be assumed or otherwise incurred if a Default has occurred and is
then continuing or would result therefrom.
 
Section 7.2.3. Liens.  The Borrowers will not, and will not permit any of their
respective Subsidiaries to, create, incur, assume or permit to exist any Lien
upon any of its property (including Capital Securities of any Person), revenues
or assets, whether now owned or hereafter acquired, except (collectively, the
“Permitted Liens”):
 
(a) Liens securing payment of the Obligations;
 
(b) Refinancing of existing Liens to the extent related to the refinancing of
existing Indebtedness permitted pursuant to Section 7.2.2(f); provided that no
such refinanced Lien shall extend to any assets that were not the subject of the
Liens securing the Indebtedness being refinanced;
 
(c) Liens existing as of the Effective Date and disclosed in Item 7.2.3(c) of
the Disclosure Schedule securing Indebtedness described in clause (c) of Section
7.2.2 and Liens securing intercompany Indebtedness required to be secured
pursuant to Section 7.2.2(e); provided that no such Lien shall encumber any
additional property and the amount of Indebtedness secured by such Lien is not
increased from that existing on the Effective Date (as such Indebtedness may
have been permanently reduced subsequent to the Effective Date);
 
(d) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;
 
73

--------------------------------------------------------------------------------


 
(e) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds;
 
(f) judgment Liens in existence for less than 45 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 8.1.6;
 
(g) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;
 
(h) Liens for Taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books; and
 
(i) Liens securing the Carve-Out and other Liens contemplated by the DIP
Financing Orders.
 
Section 7.2.4. Financial Condition and Operations.  The Borrowers will not
permit any of the events set forth below to occur.
 
(a) The Borrowers will not permit EBITDA (calculated on a cumulative basis) as
of the last day of any Fiscal Month set forth below to be less than the amount
set forth opposite such period:
 
Period
EBITDA
January 31, 2009
$2,628,000
February 28, 2009
$6,647,000
March 31, 2009
$11,066,000
April 30, 2009
$18,830,00
May 31, 2009
$22,776,000



 
(b) The Borrowers will not, and will not permit any of their Subsidiaries to,
make or commit to make Capital Expenditures (calculated on a cumulative basis)
during the period from December 1, 2008 through the end of each Fiscal Month set
forth below that aggregate in an amount in excess of the amount set forth
opposite such Fiscal Month:
 
Period
Capital Expenditures
December 31, 2008
$1,391,000
January 31, 2009
$6,850,000

 
74

--------------------------------------------------------------------------------


 
February 28, 2009
$12,953,000
March 31, 2009
$15,242,000
April 30, 2009
$20,292,000
May 31, 2009
$21,603,000
   


 
Section 7.2.5. Investments.  The Borrowers will not, and will not permit any of
their respective Subsidiaries to, purchase, make, incur, assume or permit to
exist any Investment in any other Person, except:
 
(a) Investments existing on the Effective Date and identified in Item 7.2.5(a)
of the Disclosure Schedule, including any Contingent Liabilities of any future
Subsidiaries that may arise with respect thereto;
 
(b) Cash Equivalent Investments;
 
(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
 
(d) Investments by way of loans, Contingent Liabilities, contributions to
capital or purchases of Capital Securities (i) by the Parent in any wholly owned
Subsidiaries or by any Subsidiary in other wholly owned Subsidiaries; provided
that (A) no Investments under this clause may be made after the date hereof in
Chesapeake Corporation (Massachusetts) or Chesapeake Corporation (Louisiana) and
(B) no additional Investments under this clause may be made by the Parent and
Subsidiary Guarantors in Non-U.S. Subsidiaries other than an Obligor after the
Effective Date or as permitted pursuant to Section 7.2.2(e), or (ii) by any
Non-U.S. Subsidiary in the Parent or any Subsidiary of the Parent so long as
such Investment shall be incurred for purposes and in amounts consistent with
the Budget; provided, further that, any such Contingent Liabilities shall be in
respect of obligations otherwise expressly permitted under this Agreement;
 
(e) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business; and
 
(f) Investments consisting of any deferred portion of the sales price received
by the Parent or any Subsidiary in connection with any Disposition permitted
under Section 7.2.9.
 
provided, however, that
 
(x)           any Investment which when made complies with the requirements of
clause (a), (b) or (c) of the definition of the term “Cash Equivalent
Investment” may continue to be held notwithstanding that such Investment if made
thereafter would not comply with such requirements; and
 
(y)           no Investment otherwise permitted by clause (d) or (f) shall be
permitted to be made if any Default has occurred and is continuing or would
result therefrom.
 
75

--------------------------------------------------------------------------------


 
Section 7.2.6. Restricted Payments, etc.  The Borrowers will not, and will not
permit any of their respective Subsidiaries to, declare or make a Restricted
Payment, or make any deposit for any Restricted Payment (other than Restricted
Payments made by Subsidiaries to the Borrowers or wholly-owned Subsidiaries).
 
Section 7.2.7. Capital Securities of Subsidiaries.  The Parent will not permit
any of its Subsidiaries to, (a) issue any Capital Securities (whether for value
or otherwise) to any Person other than the Parent or another wholly-owned
Subsidiary of the Parent or (b) become liable in respect of any obligation
(contingent or otherwise) to purchase, redeem, retire, acquire or make any other
payment in respect of any Capital Securities of such Subsidiary or any option,
warrant or other right to acquire any such Capital Securities.
 
Section 7.2.8. Consolidation, Merger, etc.  The Borrowers will not, and will not
permit any of their respective Subsidiaries to Merge.
 
Section 7.2.9. Permitted Dispositions.  The Borrowers will not, and will not
permit any of their respective Subsidiaries to, Dispose of any of such
Borrower’s or such Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any Person in one transaction or series
of transactions unless such Disposition is, without duplication, (a) inventory
and equipment Disposed of in the ordinary course of business consistent with
past practice, (b) pursuant to the 363 Sale, (c) the Dispositions of assets
listed on Schedule VII hereto or (d) any other Dispositions of assets approved
by the Required Post-Petition Lenders, in their reasonable discretion; provided
that, for the avoidance of doubt, any proceeds received by the Borrowers shall
be used to prepay the Post-Petition Loans pursuant to Section 3.1.1(a)(vi).  To
the extent that the provisions of this Section 7.2.9 are waived with respect to
the Disposition of any assets or any assets are Disposed of as permitted by this
Section 7.2.9, such assets shall be Disposed of free and clear of the Liens
created by the Collateral Documents, and the Administrative Agent shall take all
actions reasonably requested by the Borrowers to effect the foregoing.
 
Section 7.2.10. Purchases of Inventory; Goods and Services.  Neither the
Borrowers nor any of their respective Subsidiaries shall agree to make or make
any purchase or other acquisition of any asset or other property of any other
Person (other than (a) pursuant to Section 7.2.5, (b) Capital Expenditures
pursuant to clause (b) of Section 7.2.4, or (c) purchases of inventory or any
other goods or services in the ordinary course of business consistent with past
practice).
 
Section 7.2.11. Modification of Certain Agreements.  The Borrowers will not
consent to or enter into any amendment, supplement or other modification of any
of the terms or provisions contained in, or applicable to, (a) the Sharing
Agreements or (b) the Senior Subordinated Notes Documents, other than any such
amendment, modification or change which (i) would extend the maturity thereof,
(ii) does not in any way materially adversely affect the interests of the
Secured Parties under the Loan Documents or (iii) is solely of a technical or
clarifying nature.
 
Section 7.2.12. Transactions with Affiliates.  Other than with respect to
intercompany transactions among the Borrowers and the Subsidiary Guarantors that
could not in any way adversely affect the Secured Parties, the Borrowers will
not, and will not permit any of their respective Subsidiaries to, enter into or
cause or permit to exist any arrangement, transaction or contract (including for
the purchase, lease or exchange of property or the rendering of services) with
any of its other Affiliates, unless such arrangement, transaction or contract is
(a) on fair and reasonable terms no less favorable to such Borrower or such
Subsidiary than it could obtain in an arm’s-length transaction with a Person
that is not an Affiliate and (b) of the kind which would be entered into by a
prudent Person in the position of such Borrower or such Subsidiary with a Person
that is not one of its Affiliates.
 
76

--------------------------------------------------------------------------------


 
Section 7.2.13. Restrictive Agreements, etc.  The Borrowers will not, and will
not permit any of their respective Subsidiaries to, enter into any agreement
prohibiting
 
(a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;
 
(b) the ability of any Obligor to amend or otherwise modify any Loan Document;
or
 
(c) the ability of any Subsidiary to make any payments, directly or indirectly,
to any Borrower, including by way of dividends, advances, repayments of loans,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments.
 
The foregoing prohibitions shall not apply to restrictions contained in any Loan
Document.  In addition, neither the Parent nor any of its Subsidiaries will
prepay any obligations with respect to the Recovery Plan.
 
Section 7.2.14. Amendment of Organic Documents.  The Borrowers will not, and
will not permit any of their respective Subsidiaries to, amend, supplement or
otherwise modify, or permit, consent or suffer to occur any amendment,
supplement or modification of any terms or provisions contained in, or
applicable to, any Organic Document of such Borrower or such Subsidiary if the
effect thereof is to impair, or is in any manner adverse to, the rights,
interests or obligations of any Secured Party under any Loan Document;.
 
Section 7.2.15. Changes to Fiscal Year.  The Borrowers will not, and will not
permit any of their respective Subsidiaries to, change its Fiscal Year.
 
Section 7.2.16. No Prepayment of Senior Subordinated Notes.  The Borrowers will
not, and will not permit any of their respective Subsidiaries to,
 
(a) make any payment or prepayment of principal of, or premium or interest
(including cash interest) on, any Senior Subordinated Notes (i) other than the
stated, scheduled date for payment of interest set forth in the applicable
Senior Subordinated Notes Documents or (ii) which would violate the terms of
this Agreement or the applicable Senior Subordinated Notes Documents;
 
(b) redeem, retire, purchase, defease or otherwise acquire any Senior
Subordinated Notes other than with the proceeds of the issuance of any Capital
Securities by the Parent in accordance with the last sentence hereof; or
 
(c) make any deposit (including the payment of amounts into a sinking fund or
other similar fund) for any of the foregoing purposes.
 
Furthermore, neither the Borrowers nor any of their respective Subsidiary will
designate any Indebtedness other than the Obligations as “Designated Senior
Debt” (or any analogous term) in any Senior Subordinated Notes Documents.
 
Section 7.2.17. Investments, etc. in Inactive Subsidiaries & Immaterial
Subsidiaries.  Notwithstanding anything to the contrary in this Agreement, the
Parent shall not permit less than 80% of consolidated gross assets of the Parent
and its Subsidiaries to be directly owned, in the aggregate by the Obligors.
 
77

--------------------------------------------------------------------------------


 
Section 7.2.18. Chapter 11 Claims.  The Debtors shall not incur, create, assume,
suffer to exist or permit any other Superpriority Claim that is pari passu with
or senior to the claims of the Administrative Agent and the Secured Parties
against the Debtors except (i) with respect to the Carve-Out and (ii) with
respect to the Breakup Fee (as defined in the 363 Asset Purchase Agreement)
which shall have priority over the Existing Obligations (but not the
Post-Petition Obligations or the Carve-Out) of the Debtors in the event that a
purchase agreement is entered into by the Parent with respect to the Proposed
Sale Assets (other than with the Purchasers) on terms and conditions reasonably
acceptable to the Lenders  (whether or not the 363 Sale contemplated by such
purchase agreement is consummated); provided that the reimbursement of expenses
shall be paid as contemplated by the 363 Asset Purchase Agreement.
 
Section 7.2.19. Limitation on Prepayments and Pre-Petition Obligations.  Except
as otherwise allowed pursuant to the DIP Financing Orders, neither the Borrowers
nor any of their respective Subsidiaries may (i) make any payment or prepayment
on or redemption or acquisition for value (including, without limitation, by way
of depositing with the trustee with respect thereto money or securities before
due for the purpose of paying when due) of any Pre-Petition Debt or other
pre-Petition Date obligations of any Debtor, (ii) pay any interest on any
Pre-Petition Debt of the Debtors (whether in cash, in kind securities or
otherwise), (iii) except as provided in the Interim Order, the Final Order or
any order of the Bankruptcy Court and approved by the Required Post-Petition
Lenders, make any payment or create or permit any Lien pursuant to Section 361
of the Bankruptcy Code (or pursuant to any other provision of the Bankruptcy
Code authorizing adequate protection), or apply to the Court for the authority
to do any of the foregoing; provided that (v) the Administrative Borrower may
cause any Debtor to make payment or prepayment of any Pre-Petition Debt or other
pre-Petition Date obligations of any Debtor as long as such payments are in the
Budget as submitted for the period during which such payment is made, (w) the
Parent may make payments for administrative expenses that are allowed and
payable under Sections 330 and 331 of the Bankruptcy Code, (x) the Borrowers may
prepay the obligations under the Loan Documents with respect to the
Post-Petition Loans and make payments permitted by the First Day Orders, (y) the
Borrowers may make payments to such other claimants and in such amounts as may
be consented to by the Required Post-Petition Lenders and approved by the
Bankruptcy Court and (z) the Administrative Borrower may cause any Debtor to
make payment of expenses accrued and outstanding prior to the Petition Date as
may be approved by the Bankruptcy Court.  In addition, no Obligor shall permit
any of its Subsidiaries to make any payment, redemption or acquisition on behalf
of such Obligor which such Loan Party is prohibited from making under the
provisions of this Section 7.2.19.
 
Section 7.2.20. Centres of Main Interest.  No Subsidiary of the Borrower shall
change its Centre of Main Interests from that in effect on the Effective Date.
 
Section 7.2.21. Limitation on Payments under the 363 Asset Purchase
Agreement.  Neither the Borrowers nor any of their respective Subsidiaries shall
pay the Breakup Fee (as defined in the 363 Asset Purchase Agreement) as
contemplated by the 363 Asset Purchase Agreement after the Petition Date unless
the Parent has entered into a purchase agreement with one or more purchasers
(other than the Purchasers) with respect to the Proposed Sale Assets on terms
and conditions reasonably satisfactory to the Lenders.
 
 
ARTICLE VIII                                
 
EVENTS OF DEFAULT
 
Section 8.1. Listing of Events of Default.  Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.
 
78

--------------------------------------------------------------------------------


 
Section 8.1.1. Non-Payment of Obligations.  The Borrowers shall default in the
payment or prepayment when due of:
 
(a) any principal of any Post-Petition Loan, or any Reimbursement Obligation or
any deposit of cash for collateral purposes pursuant to Section 2.6.4; or
 
(b) any payment of interest on any Post-Petition Loan, any fee described in
Article III with respect to the Post-Petition Loans or any other monetary
Obligation with respect to the Post-Petition Loans, and such default shall
continue unremedied for a period of three days after such amount was due.
 
Section 8.1.2. Breach of Warranty.  Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document to which such Obligor is
party (including any certificates delivered pursuant to Article V) is or shall
be incorrect when made or deemed to have been made in any material respect.
 
Section 8.1.3. Non-Performance of Certain Covenants and Obligations.  Any
Borrower shall default in the due performance or observance of any of its
obligations under clauses (a), (b), (c), (d), (e), (f), (g), (l) and (m) of
Section 7.1.1, Section 7.1.2, 7.1.6, 7.1.7, 7.1.8, 7.1.9, 7.1.12, 7.1.13,
7.1.14, or Section 7.2.
 
Section 8.1.4. Non-Performance of Other Covenants and Obligations.  Any Obligor
shall default in the due performance or observance of any other agreement
contained in any Loan Document to which such Obligor is party, and such default
shall continue unremedied for a period of 30 days after notice thereof shall
have been given to the Administrative Borrower by the Administrative Agent or
any Lender.
 
Section 8.1.5. Default on Other Indebtedness.  A default shall occur in the
payment of an amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 8.1.1) arising after the Petition Date of any Obligor
having a principal amount, individually or in the aggregate, in excess of the
Dollar Equivalent of $10,000,000, or a default shall occur in the performance or
observance of any obligation or condition with respect to such Indebtedness
arising after the Petition Date if the effect of such default is to accelerate
the maturity of any such Indebtedness or such default shall continue unremedied
for any applicable period of time sufficient to permit the holder or holders of
such Indebtedness, or any trustee or agent for such holders, to cause or declare
such Indebtedness to become due and payable or to require such Indebtedness to
be prepaid, redeemed, purchased or defeased, or require an offer to purchase or
defease such Indebtedness to be made, prior to its expressed maturity or which
such default shall continue unremedied for 30 days.
 
Section 8.1.6. Judgments.  Any judgment or order for the payment of money, in
excess of the Dollar Equivalent of $10,000,000, (exclusive of any amounts fully
covered by insurance (less any applicable deductible) and as to which the
insurer has acknowledged its responsibility to cover such judgment or order)
shall be rendered (i) against any Material Obligor and such judgment shall not
have been vacated or discharged or stayed or bonded pending appeal within 30
days after the entry thereof or enforcement proceedings shall have been
commenced by any creditor upon such judgment or order, or (ii) against any
Debtor as an administrative expense of the kind specified in Section 503(b) of
the Bankruptcy Code and enforcement proceedings shall have been commenced by any
creditor upon such judgment or order.
 
79

--------------------------------------------------------------------------------


 
Section 8.1.7. Pension Plans.  Any of the following events shall occur
 
(a) the institution of any steps by any Obligor, any member of the Controlled
Group or any other Person to terminate a Pension Plan or to terminate any
Foreign Employee Benefit Plan or Foreign Pension Plan, if as a result of such
termination, such Obligor or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $10,000,000;
 
(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 303(k) of ERISA in excess of $10,000,000;
 
(c) any Obligor or any member of the Controlled Group shall incur liability in
excess of $10,000,000 as a result of a withdrawal from, or the insolvency,
reorganization or termination of a Multiemployer Plan;
 
(d)           the failure of Chesapeake Plc to pay a contribution to the Field
Group Pension Plan in accordance with the schedule of contributions from time to
time in place pursuant to section 227 of the UK Pensions Act 2004 and which
failure is required to be reported to the Pensions Regulator; or
 
(e)           the issue by the Pensions Regulator of a Financial Support
Direction or Contribution Notice to any Borrower or any of their respective
Subsidiaries.
 
For purposes of Section 8.1.7(d) and (e):
 
“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004 of the United
Kingdom.
 
“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004 of the United
Kingdom.
 
“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004 of United Kingdom.”
 
Section 8.1.8. Change in Control.  Any Change in Control shall occur (except as
a result of any 363 Sale).
 
Section 8.1.9. Bankruptcy, Insolvency, etc.  (a)  Any Material Obligor that is a
U.S. Obligor (other than a Debtor) shall:
 
(i) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;
 
(ii) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, administrator, interim administrator, administrative receiver,
sequestrator or other custodian or similar officer for any substantial part or
all of the property of any thereof, or make a general assignment for the benefit
of creditors;
 
(iii) in the absence of such application, consent or acquiescence in or permit
or suffer to exist, or shall have received notice of, the appointment of a
trustee, receiver, administrator, interim administrator, administrative
receiver, sequestrator or other custodian or similar officer for any substantial
part or all of the property of any thereof, and such trustee, receiver,
 
80

--------------------------------------------------------------------------------


 
administrator, interim administrator, administrative receiver, sequestrator or
other custodian or similar officer shall not be discharged within 60 days;
provided that each Material Obligor that is not a Non-U.S. Obligor hereby
expressly authorizes each Secured Party to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents;
 
(iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any administration, dissolution, winding up or
liquidation proceeding, in respect thereof, and, if any such case or proceeding
is not commenced by any Material Obligor, such case or proceeding shall be
consented to or acquiesced in by such Material Obligor or shall result in the
entry of an order for relief or shall remain for 60 days undismissed; provided
that each Material Obligor that is not a Non-U.S. Obligor hereby expressly
authorizes each Secured Party to appear in any court conducting any such case or
proceeding during such 60-day period to preserve, protect and defend their
rights under the Loan Documents; or
 
(v) take any action authorizing, or in furtherance of, any of the foregoing, or
 
(b) any Material Subsidiary that is a Non-U.S. Obligor shall
 
(i) become (or deemed or declared to be) insolvent (except with respect to any
Material Subsidiary listed on Schedule VIII hereto) or generally unable to pay,
or admit in writing its inability or unwillingness generally to pay, debts as
they become due or suspend or threaten to suspend payments on any of its debts
or by reason of actual or anticipated financial difficulties commences
negotiations with its creditors or any class with a view to rescheduling any of
its Indebtedness or have a moratorium declared in respect of its
Indebtedness.   If a moratorium occurs the ending of such moratorium will not
remedy any Event of Default caused by such moratorium;
 
(ii) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, administrator, interim administrator, liquidator, administrative
receiver, examiner, sequestrator or other custodian or similar officer for any
or all of the property of any thereof, or make a general assignment for the
benefit of creditors;
 
(iii) in the absence of such application, consent or acquiescence in or permit
or suffer to exist, or shall have received notice of, the appointment of a
trustee, receiver, administrator, interim administrator, liquidator,
administrative receiver, examiner, sequestrator or other custodian or similar
officer for any or all of the property of any thereof,
 
(iv) permit or suffer to be taken any corporate action, legal proceedings,
formal step in respect of, or suffer to exist the commencement of:
 
(A)           any bankruptcy, reorganization, debt arrangement or other case or
proceeding under any bankruptcy or insolvency law or any administration,
dissolution, winding-up or liquidation proceeding, or any receivership,
administrative receivership in respect thereof; or
 
(B)           any composition, compromise, assignment or arrangement with its
creditors or any class; or
 
81

--------------------------------------------------------------------------------


 
(C)           any suspension of payments or moratorium of any Indebtedness, in
respect hereof
 
provided that paragraph (iv)(A) shall not apply to any winding-up petition which
is discharged, stayed or dismissed within 14 days of commencement or, if
earlier, the date on which it is terminated and provided further that each
Material Obligor that is a Non-U.S. Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any such case or proceeding
during such 14-day period to preserve, protect and defend their rights under the
Loan Documents; or
 
(v) take any action authorizing, or in furtherance of, any of the foregoing; or
 
(vi) permit or suffer to exist an analogous procedure or step to any matter
referred to in this paragraph (b) in any jurisdiction.
 
Section 8.1.10. Impairment of Security, etc.  Any Loan Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Obligor party thereto; any Obligor or any
other party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien (other than
Permitted Liens).
 
Section 8.1.11. Budget.  The Parent and its Subsidiaries make expenditures in
any two-week period in amounts which exceed the amounts reflected on the Budget
for such two-week period by more than a variance of 10% of total disbursements,
with the first measurement period occurring in the third week after the Petition
Date and covering the second full week ended following the Petition Date.
 
Section 8.1.12. Events in Case.
 
(a) The Case concerning the Debtors shall be dismissed or converted to a case
under Chapter 7 of the Bankruptcy Code or any Debtor shall file a motion or
other pleading or support a motion or other pleading filed by any other Person
seeking the dismissal of any of the Case concerning the Debtors under Section
1112 of the Bankruptcy Code or otherwise; a trustee under Chapter 7 or Chapter
11 of the Bankruptcy Code, a responsible officer or an examiner with enlarged
powers relating to the operation of the business (powers beyond those set forth
in Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of
the Bankruptcy Code shall be appointed in the Case and the order appointing such
trustee, responsible officer or examiner shall not be reversed or vacated within
30 days after the entry thereof; or an application shall be filed by any Debtor
for the approval of any other Superpriority Claim (other than (i) the Carve-Out
or (ii) the Breakup Fee (as defined in the 363 Asset Purchase Agreement) (which,
in the case of the Breakup Fee, shall have priority over the Existing
Obligations (but not the Post-Petition Obligations or the Carve-Out) under the
circumstances described in Section 7.2.18)) in the Case which is pari passu with
or senior to the claims of the Administrative Agent and the Lenders against the
Debtors hereunder, or there shall arise or be granted any such pari passu or
senior Superpriority Claim.  Notwithstanding anything to the contrary set forth
above, the reimbursement of expenses as contemplated by the 363 Asset Purchase
Agreement shall be paid in accordance with the terms of the 363 Asset Purchase
Agreement.
 
(b) The Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay applicable under Section 362 of the Bankruptcy Code to the holder
or holders of any security interest to permit foreclosure (or the granting of a
deed in lieu of foreclosure or the like) on any
 
82

--------------------------------------------------------------------------------


 
assets of any of the Debtors that have a value in excess of $3,000,000 in the
aggregate, provided that this clause (b) shall not apply to any order granting
relief from the automatic stay pursuant to which a creditor exercises valid
setoff rights pursuant to Section 553 of the Bankruptcy Code, the Interim Order,
Final Order or the First Day Orders.
 
(c) An order of the Bankruptcy Court shall be entered (i) reversing, staying or
vacating either of the DIP Financing Orders or the Loan Documents, (ii) without
the written consent of the Administrative Agent and the Post-Petition Lenders,
otherwise amending, supplementing or modifying either of the DIP Financing
Orders or the Loan Documents in a manner that is reasonably determined by the
Administrative Agent to be adverse to the Administrative Agent and the
Post-Petition Lenders or (iii) terminating the use of cash collateral by the
Debtors pursuant to the DIP Financing Orders.
 
(d) Any Debtor shall default in any material respect in the due observance or
performance of any term or condition contained in any DIP Financing Order.
 
(e) Any Debtor shall file a motion in the Case: (i) to obtain working capital
financing from any Person other than the Post-Petition Lenders under Section
364(d) of the Bankruptcy Code; or (ii) to obtain financing for such Debtor from
any Person other than the Post-Petition Lenders under Section 364(c) of the
Bankruptcy Code (other than with respect to a financing used, in whole or part,
to repay in full the Obligations); or (iii) to grant any Lien other than those
permitted under Section 7.2.3 upon or affecting any collateral; or (iv) to use
cash collateral of the Administrative Agent for the Post-Petition Lenders or the
Post-Petition Lenders under Section 363(c) of the Bankruptcy Code without the
prior written consent of the Required Post-Petition Lenders; except to pay the
Carve-Out and to reimburse expenses in accordance with the terms of the 363
Asset Purchase Agreement; or (v) to recover from any portion of the collateral
any costs or expenses of preserving or disposing of such collateral under
Section 506(c) of the Bankruptcy Code; or (vi) to effect any other action or
actions adverse to the Administrative Agent or Post-Petition Lenders or their
rights and remedies hereunder or their interest in the collateral that would,
individually or in the aggregate, have a Material Adverse Effect.
 
(f) The entry of the Final Order shall not have occurred within 40 days after
the Petition Date.
 
(g) The Debtors shall fail to comply with each of the milestones set forth in
Section 6.5 of the Stalking Horse Bid notwithstanding any agreement by any
Debtor with the Purchasers, an alternative purchaser, any Committee or any other
person unless the Administrative Agent, in its sole discretion, agrees
otherwise.
 
(h) The U.S. Obligors shall not have filed the Sale Motion within one (1)
Business Day after the Petition Date.
 
(i) The Bankruptcy Court shall not have entered the Bidding Procedures Order
within 20 days after the Petition Date.
 
(j) The Bankruptcy Court shall not have entered the Sale Order within 60 days
after the Petition Date.
 
(k) The sale of assets contemplated by the Stalking Horse Bid or such other
agreement as the U.S. Obligors may select in accordance with the Bid Procedures
shall not have been consummated within 71 days after the Petition Date.
 
(l) The Bidding Procedures Order or the Sale Order shall be modified, amended or
 
83

--------------------------------------------------------------------------------


 
reversed without the consent of the Administrative Agent, or shall become the
subject of a stay or injunction staying enforcement thereof.
 
Section 8.2. Action if Bankruptcy.  If any Event of Default described in clause
(b) of Section 8.1.9 with respect to any Borrower shall occur, the Commitments
(if not theretofore terminated) shall automatically immediately terminate and
the outstanding principal amount of all outstanding Loans and all other
Obligations (including Reimbursement Obligations) shall automatically be and
become immediately due and payable, without notice or demand to any Person, and
each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.
 
Section 8.3. Action if Other Event of Default.
 
(a) With respect to the Post-Petition Loans, if any Event of Default (other than
any Event of Default described in clause (b) of Section 8.1.9 with respect to
any Post-Petition Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Post-Petition Lenders, (a) shall by notice to the Administrative
Borrower declare all or any portion of the outstanding principal amount of the
Post-Petition Loans and other Obligations related to the Post-Petition Loans to
be due and payable and/or the Post-Petition Loan Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such
Post-Petition Loans and other related Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Post-Petition
Loan Commitments shall terminate and (b) may exercise any and all other rights
and remedies, at law or in equity, including without limitation, claims for
damages and specific enforcement; provided that any such actions with respect to
the Debtors are subject to the giving of an “Enforcement Notice” under and as
defined in the DIP Financing Orders to the parties entitled thereunder to
receive such notice, without further order of or application to the Bankruptcy
Court.  All rights and remedies shall be cumulative and not exclusive of each
other.
 
(b) With respect to the Existing Loans, if any Event of Default (other than any
Event of Default described in Section 8.1.9 with respect to any Borrower) shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent, upon the direction of the Required Lenders, (a) shall by
notice to the Administrative Borrower declare all or any portion of the
outstanding principal amount of the Existing Loans and other Obligations
(including Reimbursement Obligations) related to the Existing Loans to be due
and payable, whereupon the full unpaid amount of such Existing Loans and other
related Obligations which shall be so declared due and payable shall be and
become immediately due and payable, without further notice, demand or
presentment, and/or, as the case may be, and the Borrowers shall automatically
and immediately be obligated to Cash Collateralize all Letter of Credit
Outstandings and (b) may exercise any and all other rights and remedies, at law
or in equity, including without limitation, claims for damages and specific
enforcement; provided that any such actions with respect to the Debtors are
subject to the giving of an “Enforcement Notice” under and as defined in the DIP
Financing Orders to the parties entitled thereunder to receive such notice,
without further order of or application to the Bankruptcy Court.  All rights and
remedies shall be cumulative and not exclusive of each other.
 
Section 8.4. Forbearance.  Subject to the terms and conditions of this
Agreement, the Required Lenders and the Administrative Agent hereby agree to
forbear from taking any enforcement action under Sections 8.2 or 8.3 hereof or
exercise any right or remedy under any other Loan Document as a result of the
occurrence and continuance of an Event of Default arising from (i) the filing of
the Case, (ii) the failure of any Debtor (other than to the extent payment by
such Debtor was authorized by an order of the Bankruptcy Court) to pay interest
and fees with respect to the Existing Loans and the Existing Letters of Credit
for the period commencing with the Effective Date through and including May 31,
2009
 
84

--------------------------------------------------------------------------------


 
and (iii) the failure (A) to pay the outstanding principal amount of the
Existing Loans on the applicable Stated Maturity Date and (B) to cash
collateralize the Existing Letters of Credit on the applicable Stated Maturity
Date.
 
Section 8.5. Default.  Subject to the terms and conditions of this Agreement,
the Required Lenders and the Administrative Agent hereby agree that any Event of
Default arising from (i) the filing of the Case, (ii) the failure of any Debtor
(other than to the extent payment by such Debtor was authorized by an order of
the Bankruptcy Court) to pay interest and fees with respect to the Existing
Loans and the Existing Letters of Credit for the period commencing with the
Effective Date through and including May 31, 2009 and (iii) the failure (A) to
pay the outstanding principal amount of the Existing Loans on the applicable
Stated Maturity Date and (B) to Cash Collateralize the Existing Letters of
Credit on the applicable Stated Maturity Date shall not be considered a Default
or Event of Default solely for purposes of Articles II, V, VI and VII.
 
 
ARTICLE IX                                
 
THE ADMINISTRATIVE AGENT, ETC.
 
Section 9.1. Actions.  Each Lender hereby appoints Wachovia as its
Administrative Agent under and for purposes of each Loan Document.  Each Lender
authorizes the Administrative Agent to act on behalf of such Lender under each
Loan Document and, in the absence of other written instructions from the
Required Lenders received from time to time by the Administrative Agent (with
respect to which the Administrative Agent agrees that it will comply, except as
otherwise provided in this Section 9.1 or as otherwise advised by counsel in
order to avoid  contravention of applicable law), to exercise such powers
hereunder and thereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof and thereof, together with such powers
as may be reasonably incidental thereto.  Each Lender hereby indemnifies (which
indemnity shall survive any termination of this Agreement) the Administrative
Agent and the Bookrunner, pro rata according to such Lender’s Percentage of the
Total Exposure Amount, from and against any and all liabilities, obligations,
losses, damages, claims, costs or expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against, the
Administrative Agent or the Bookrunner in any way relating to or arising out of
any Loan Document, including reasonable attorneys’ fees, and as to which the
Administrative Agent or the Bookrunner is not reimbursed by the Borrowers;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, claims, costs or expenses
which are determined by a court of competent jurisdiction in a final proceeding
to have resulted from the Administrative Agent’s or the Bookrunner’s gross
negligence or willful misconduct.  The Administrative Agent shall not be
required to take any action under any Loan Document, or to prosecute or defend
any suit in respect of any Loan Document, unless it is indemnified hereunder to
its satisfaction.  If any indemnity in favor of the Administrative Agent shall
be or become, in the Administrative Agent’s determination, inadequate, the
Administrative Agent may call for additional indemnification from the Lenders
and cease to do the acts indemnified against hereunder until such additional
indemnity is given.
 
Section 9.2. Funding Reliance, etc.  Unless the Administrative Agent shall have
been notified in writing by any Post-Petition Lender by 3:00 p.m. on the
Business Day prior to a Borrowing that such Post-Petition Lender will not make
available the amount which would constitute its Percentage of such Borrowing in
the case of Post-Petition Loans on the date specified therefor, the
Administrative Agent may assume that such Post-Petition Lender has made such
amount available to the Administrative Agent and, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  If and to
the extent that such Post-Petition Lender shall not have made such amount
available to the
 
85

--------------------------------------------------------------------------------


 
Administrative Agent, such Post-Petition Lender and the Borrowers severally
agree to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date the
Administrative Agent made such amount available to the Borrowers to the date
such amount is repaid to the Administrative Agent, at the interest rate
applicable at the time to Post-Petition Loans comprising such Borrowing (in the
case of the Borrowers) and (in the case of a Lender), at the Federal Funds Rate
(for the first two Business Days after which such amount has not been repaid,
and thereafter at the interest rate applicable to Post-Petition Loans comprising
such Borrowing.
 
Section 9.3. Exculpation.  Neither the Administrative Agent nor the Bookrunner
nor any of their respective directors, officers, employees or agents shall be
liable to any Lender for any action taken or omitted to be taken by it under any
Loan Document, or in connection herewith or therewith, except for its own
willful misconduct or gross negligence, nor responsible for any recitals or
warranties herein or therein, nor for the effectiveness, enforceability,
validity or due execution of any Loan Document, nor for the creation, perfection
or priority of any Liens purported to be created by any of the Loan Documents,
or the validity, genuineness, enforceability, existence, value or sufficiency of
any collateral security, nor to make any inquiry respecting the performance by
any Obligor of its Obligations.  Any such inquiry which may be made by the
Administrative Agent shall not obligate it to make any further inquiry or to
take any action.  The Administrative Agent shall be entitled to rely upon advice
of counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing which the Administrative Agent believes to be genuine and
to have been presented by a proper Person.  Neither the Administrative Agent nor
the Bookrunner, nor any of their respective directors, officers, employees or
agents shall be responsible for or have any duty to ascertain, inquire into or
verify (a) any statement, warranty or representation made in connection with any
Loan Document or any borrowing hereunder (other than a statement, warranty or
representation made by the Agent in writing), (b) the performance or observance
of any of the covenants or agreements of any Obligor under the Loan Document,
including, without limitation, any agreement by an Obligor to furnish
information directly to each Lender, (c) the satisfaction of any condition
specified in Article V, expect receipt of items required to be delivered solely
to the Administrative Agent, (d) the existence or possible existence of any
Default or Event of Default, or (e) the financial condition of any Obligor.  Any
such inquiry which may be made by the Administrative Agent or the Issuer shall
not obligate it to make any further inquiry or to take any action.  The
Administrative Agent and the Issuer shall be entitled to rely upon advice of
counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing which the Administrative Agent or the Issuer, as
applicable, believe to be genuine and to have been presented by a proper Person.
 
Section 9.4. Successor.  The Administrative Agent may resign as such at any time
upon at least 30 days’ prior notice to the Administrative Borrower and all
Lenders.  If the Administrative Agent at any time shall resign, the Required
Post-Petition Lenders may appoint another Post-Petition Lender as a successor
Administrative Agent which shall thereupon become the Administrative Agent
hereunder.  If no successor Administrative Agent shall have been so appointed by
the Required Post-Petition Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Post-Petition Lenders, appoint a successor Administrative Agent, which shall be
one of the Lenders or a commercial banking institution organized under the laws
of the U.S. (or any State thereof) or a U.S. branch or agency of a commercial
banking institution, and having a combined capital and surplus of at least
$250,000,000; provided, however, that if, such retiring Administrative Agent is
unable to find a commercial banking institution which is willing to accept such
appointment and which meets the qualifications set forth in above, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Post-Petition Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required
Post-Petition Lenders appoint a successor as provided for above.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall be entitled to
 
86

--------------------------------------------------------------------------------


 
receive from the retiring Administrative Agent such documents of transfer and
assignment as such successor Administrative Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents.  After any retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under the Loan Documents, and Section 10.3 and Section 10.4
shall continue to inure to its benefit.
 
Section 9.5. Loans by Wachovia.  Wachovia shall have the same rights and powers
with respect to (x) the Credit Extensions made by it or any of its Affiliates,
and (y) the Notes held by it or any of its Affiliates as any other Lender and
may exercise the same as if it were not the Administrative Agent.  Wachovia and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Borrowers or any Subsidiary of any Borrower or
Affiliate of any Borrower as if Wachovia were not the Administrative Agent
hereunder.
 
Section 9.6. Credit Decisions.  Each Lender acknowledges that it has,
independently of the Administrative Agent and each other Lender, and based on
such Lender’s review of the financial information of the Borrowers, the Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate, made its own credit decision to extend its
Commitments.  Each Lender also acknowledges that it will, independently of the
Administrative Agent and each other Lender, and based on such other documents,
information and investigations as it shall deem appropriate at any time,
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under the Loan
Documents.
 
Section 9.7. Copies, etc.  The Administrative Agent shall give prompt notice to
each Lender of each notice or request required to be given to the Administrative
Agent by the Borrowers pursuant to the terms of the Loan Documents (unless
concurrently delivered to the Lenders by such Borrower).  The Administrative
Agent will distribute to each Lender each document or instrument received by the
Administrative Agent from the Borrowers for distribution to the Lenders by the
Administrative Agent in accordance with the terms of the Loan Documents.
 
Section 9.8. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telegram or cable) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Administrative Agent.  As to any
matters not expressly provided for by the Loan Documents, the Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or thereunder in accordance with instructions given by the
Required Lenders, the Required Post-Petition Lenders or all of the Lenders as is
required in such circumstance, and such instructions of such Lenders and any
action taken or failure to act pursuant thereto shall be binding on all Secured
Parties.  For purposes of applying amounts in accordance with this Section 9.8,
the Administrative Agent shall be entitled to rely upon any Secured Party that
has entered into a Rate Protection Agreement with any Obligor for a
determination (which such Secured Party agrees to provide or cause to be
provided upon request of the Administrative Agent) of the outstanding
Obligations owed to such Secured Party under any Rate Protection
Agreement.  Unless it has actual knowledge evidenced by way of notice from any
such Secured Party and any Borrower to the contrary, the Administrative Agent,
in acting in such capacity under the Loan Documents, shall be entitled to assume
that no Rate Protection Agreements or Obligations in respect thereof are in
existence or outstanding between any Secured Party and any Obligor.
 
87

--------------------------------------------------------------------------------


 
Section 9.9. Defaults.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received a notice from a Lender or any Borrower specifying such
Default and stating that such notice is a “Notice of Default”.  In the event
that the Administrative Agent receives such a notice of the occurrence of a
Default, the Administrative Agent shall give prompt notice thereof to the
Lenders.  The Administrative Agent shall (subject to Section 10.1) take such
action with respect to such Default as shall be directed by the Required
Post-Petition Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interest of the
Post-Petition Lenders except to the extent that this Agreement expressly
requires that such action be taken, or not be taken, only with the consent or
upon the authorization of the Required Lenders, Required Post-Petition Lenders
or all Lenders.
 
Section 9.10. Bookrunner.  The parties acknowledge and agree that he Bookrunner
shall be credited as, and may publicize that it is, the Bookrunner.  Without in
any respect limiting the rights, privileges, powers, immunities, indemnities and
other benefits granted to the Secured Parties, the parties further acknowledge
and agree that (a) the Bookrunner shall not have by reason of its designation as
such, any power, duty, responsibility or liability whatsoever under this
Agreement or any Loan Document or in respect of financing the transaction
contemplated hereby and (b) the Bookrunner shall nevertheless be entitled to
each of the protections and immunities granted to the Administrative Agent under
Sections 9.3, 9.5, 9.6 and 9.8 (with respect to the first sentence thereof) as
fully as if it were expressly referred to therein.
 
 
ARTICLE X                                
 
MISCELLANEOUS PROVISIONS
 
Section 10.1. Waivers, Amendments, etc.  The provisions of each Loan Document
may from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Borrowers, the
Required Lenders and the Required Post-Petition Lenders; provided, however, that
no such amendment, modification or waiver shall:
 
(a) modify this Section 10.1 without the consent of all Lenders;
 
(b) increase the aggregate amount of any Credit Extensions required to be made
by a Post-Petition Lender pursuant to its Post-Petition Loan Commitment, extend
the Post-Petition  Loan Commitment Termination Date of Credit Extensions made
(or participated in) by a Post-Petition Lender or reduce any fees described in
Article III payable to any Lender without the consent of such Lender;
 
(c) extend the final Stated Maturity Date for any Lender’s Loan or reduce the
principal amount of or rate of interest on any Lender’s Loan or extend the date
on which interest or fees are payable in respect of such Lender’s Loans, in each
case, without the consent of such Lender (it being understood and agreed,
however, that any vote to rescind any acceleration made pursuant to Sections 8.2
and 8.3 of amounts owing with respect to the Loans and other Obligations shall
only require the vote of the Required Lenders);
 
(d) reduce the percentage set forth in the definition of “Required Lenders” or
the definition of “Required Post-Petition Lenders” or modify any requirement
hereunder that any particular action be taken by all Lenders without the consent
of all Lenders;
 
88

--------------------------------------------------------------------------------


 
(e) increase the Stated Amount of any Existing Letter of Credit unless consented
to by the Issuer;
 
(f) except as otherwise expressly provided in a Loan Document or in connection
with and to effectuate permitted asset sales, release (i) any Borrower from its
Obligations under the Loan Documents or any Subsidiary Guarantor from its
obligations under the Existing Subsidiary Guaranty or (ii) all or substantially
all of the collateral under the Loan Documents, in each case without the consent
of all Lenders;
 
(g) [reserved];
 
(h) change any of the terms of Section 2.9 without the consent of the
Administrative Agent; or
 
(i) affect adversely the interests, rights or obligations of the Administrative
Agent (in its capacity as the Administrative Agent), the Existing Other Currency
Lender (in its capacity as Existing Other Currency Lender), the Sterling
Post-Petition Lender (in its capacity as Sterling Post-Petition Lender) or the
Issuer (in its capacity as Issuer), unless consented to by the Administrative
Agent, the Existing Other Currency Lender, the Sterling Post-Petition Lender or
the Issuer, as the case may be.
 
No failure or delay on the part of the Administrative Agent, the Issuer or any
Lender in exercising any power or right under any Loan Document shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right.  No notice to or demand on any Obligor in any case shall
entitle it to any notice or demand in similar or other circumstances.  No waiver
or approval by the Administrative Agent, the Issuer or any Lender under any Loan
Document shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions.  No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.
 
Section 10.2. Notices; Time.  All notices and other communications provided
under each Loan Document shall be in writing (including facsimile transmission)
unless otherwise specified herein and addressed, delivered or transmitted, to
such Person, at its address or facsimile number set forth below its signature to
this Agreement, and if to a Lender or the Issuer, to the applicable Person at
its address or facsimile number set forth on Schedule II hereto or set forth in
the Lender Assignment Agreement, or, in any case, at such other address or
facsimile number as may be designated by such party in a notice to the other
parties.  Any notice, if mailed and properly addressed with postage prepaid or
if properly addressed and sent by pre-paid courier service, shall be deemed
given when received except notices given by the Administrative Agent pursuant to
Section 8.3, which shall be deemed to be given when sent; any notice, if
transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter.  Unless otherwise
indicated, all references to the time of a day in a Loan Document shall refer to
New York time.  Electronic mail and Internet and intranet websites may be used
by the Administrative Agent and/or the Bookrunner to distribute communications,
such as financial statements and other information as provided in Section
5.1.10, and to distribute Loan Documents for execution by the parties thereto,
and the Administrative Agent and the Bookrunner shall not be responsible for any
losses, costs, expenses and liabilities that may arise by reason of the use
thereof, except to the extent of their own gross negligence or willful
misconduct.
 
Section 10.3. Payment of Costs and Expenses.  The Borrowers agrees to pay on
demand all fees and expenses of the Administrative Agent (including the
reasonable and documented fees and other charges of Shearman & Sterling LLP,
counsel to the Administrative Agent and of local counsel,
 
89

--------------------------------------------------------------------------------


 
 
if any, who may be retained by or on behalf of the Administrative Agent and
costs associated with insurance reviews, collateral valuations and collateral
reviews) in connection with:
 
(a) the syndication of the Post-Petition Loan Commitments;
 
(b) the negotiation, preparation, execution and delivery and ongoing
administration of each Loan Document, including schedules and exhibits, the
syndication of the Loans and any amendments, waivers, consents, assignments,
restatements, supplements or other modifications to or legal advice in respect
of any Loan Document as may from time to time hereafter be required, whether or
not the transactions contemplated hereby are consummated and any and all legal
advice in connection with any of the foregoing and costs associated with
insurance reviews, collateral valuations and collateral reviews;
 
(c) the filing, recording, refiling or rerecording of any Loan Document and/or
any Filing Statements relating thereto and all amendments, supplements,
amendments and restatements and other modifications to any thereof and any and
all other documents or instruments of further assurance required to be filed or
recorded or refiled or rerecorded by the terms of any Loan Document;
 
(d) the preparation and review of the form of any document or instrument
relevant to any Loan Document; and
 
(e) post-closing UCC-11 searches (within 120-days after the Effective Date) to
confirm that the Liens granted to the Administrative Agent for the ratable
benefit of the Secured Parties have been perfected.
 
Each Borrower further agrees to pay, and to save each Secured Party harmless
from all liability for, any stamp or other Taxes which may be payable in
connection with the execution or delivery of each Loan Document, the Credit
Extensions or the issuance of the Notes.  Each Borrower also agrees to reimburse
each Secured Party upon demand for all out-of-pocket expenses (including
attorneys’ fees and legal expenses of counsel to each Secured Party) incurred by
such Secured Party in connection with (x) the negotiation of any restructuring
or “work-out” with any Borrower, whether or not consummated, of any Obligations
and (y) the enforcement of any Obligations.
 
Section 10.4. Indemnification.  In consideration of the execution and delivery
of this Agreement by each Secured Party, each Borrower hereby indemnifies,
exonerates and holds each Secured Party and each of their respective officers,
directors, employees and agents (collectively, the “Indemnified Parties”) free
and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to or
brings the action for which indemnification hereunder is sought), including
reasonable attorneys’ fees and disbursements, whether incurred in connection
with actions between or among the parties hereto or the parties hereto and third
parties (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to
 
(a) in respect of the Post-Petition Borrowers, any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of any
Credit Extension;
 
(b) the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of such
Borrower as the result
 
90

--------------------------------------------------------------------------------


 
of any determination by the Required Post-Petition Lenders pursuant to Article V
not to fund any Credit Extension, provided that any such action is resolved in
favor of such Indemnified Party);
 
(c) any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;
 
(d) any investigation, litigation or proceeding (including any threatened
investigation, litigation or proceeding) related to any environmental cleanup,
audit, compliance or other matter relating to the protection of the environment
or the Release by any Obligor or any Subsidiary thereof of any Hazardous
Material;
 
(e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any of its Subsidiaries of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or such Subsidiary; or
 
(f) each Lender’s Environmental Liability (it being understood and agreed that
the indemnification herein shall survive repayment of the Obligations and any
transfer of the property of any Obligor or any of its Subsidiaries by
foreclosure or by a deed in lieu of foreclosure for any Lender’s Environmental
Liability, regardless of whether caused by, or within the control of, such
Obligor or such Subsidiary);
 
except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final proceeding.  Each Obligor and its successors and assigns hereby waive,
release and agree not to make any claim or bring any cost recovery action
against, any Indemnified Party under CERCLA or any state equivalent, or any
similar law now existing or hereafter enacted.  It is expressly understood and
agreed that to the extent that any Indemnified Party is strictly liable under
any Environmental Laws, each Obligor’s obligation to such Indemnified Party
under this indemnity shall likewise be without regard to fault on the part of
any Obligor with respect to the violation or condition which results in
liability of an Indemnified Party.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Obligor agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
Section 10.5. Reserved.
 
Section 10.6. Survival.  The obligations of each Borrower under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under Section
9.1, shall in each case survive any assignment from one Lender to another (in
the case of Sections 10.3 and 10.4) and the occurrence of the Termination
Date.  The representations and warranties made by each Obligor in each Loan
Document shall survive the execution and delivery of such Loan Document.
 
Section 10.7. Severability.  Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
91

--------------------------------------------------------------------------------


 
Section 10.8. Headings.  The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.
 
Section 10.9. Execution in Counterparts, Effectiveness, etc.  This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original (whether such counterpart is originally executed or an electronic
copy of an original and each party hereto expressly waives its rights to receive
originally executed documents other than with respect to any Notes) and all of
which shall constitute together but one and the same agreement.  This Agreement
shall become effective as of the date first above written when counterparts
hereof executed on behalf of each Borrower, the Administrative Agent and each
Lender (or notice thereof satisfactory to the Administrative Agent) shall have
been received by the Administrative Agent and the conditions precedent set forth
in Section 5.1 have been satisfied or waived.
 
Section 10.10. Governing Law; Entire Agreement.  EACH LOAN DOCUMENT (OTHER THAN
AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).  The Loan Documents constitute the entire understanding
among the parties hereto with respect to the subject matter thereof and
supersede any prior agreements, written or oral, with respect thereto.
 
Section 10.11. Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that no Borrower may assign or transfer its
rights or obligations hereunder without the consent of all Lenders.
 
Section 10.12. Transfer of and Participations in Credit Extensions.  Each Lender
may assign, or sell participations in, its Loans, Existing Letters of Credit and
Commitments to one or more other Persons in accordance with this the terms set
forth below.
 
Section 10.12.1. Assignments.  (a)  Any Lender, pursuant to a Lender Assignment
Agreement,
 
(i) with the consent of the Parent and the Administrative Agent (which consents
shall not be unreasonably delayed or withheld and which consent, in the case of
the Parent, shall not be required (A) during the continuation of a Default or
(B) for an assignment by any Lender to any of its Affiliates, another Lender or
an Eligible Assignee), may at any time assign and delegate to one or more
Eligible Assignees; provided, however, that the Administrative Agent may
withhold such consent in its sole discretion to an assignment to a Person not
satisfying the credit ratings set forth in clause (c), or if such assignment
would, pursuant to any applicable laws, rules or regulations binding on the
Issuer, result in a reduced rate of return to the Issuer or require the Issuer
to set aside capital in an amount that is greater than that which is required to
be set aside for other Lenders participating in the Existing Letters of Credit;
and
 
(ii) upon notice to the Administrative Borrower and the Administrative Agent,
upon the Administrative Agent’s acknowledgment on a Lender Assignment Agreement,
may assign and delegate to any of its Affiliates, to any other Lender or to a
Related Fund of any Lender;
 
(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”),
 
92

--------------------------------------------------------------------------------


 
all or any fraction of such Lender’s Loans, Letter of Credit Outstandings and
Commitments in a minimum aggregate amount of $5,000,000 (or, if less, the entire
remaining amount of such Lender’s Loans, Letter of Credit Outstandings and
Commitments).
 
(b) Each Obligor and the Administrative Agent shall be entitled to continue to
deal solely and directly with a Lender in connection with the interests so
assigned and delegated to an Assignee Lender until
 
(i)  notice of such assignment and delegation, together with (i) payment
instructions, (ii) the Internal Revenue Service forms or other statements
contemplated or required to be delivered pursuant to Section 4.6, if applicable,
and (iii) addresses and related information with respect to such Assignee
Lender, shall have been delivered to the Administrative Borrower and the
Administrative Agent by such assignor Lender each Person described in the
foregoing clauses as being the Person making such assignment and delegation,
being hereinafter referred to as an “Assignor Lender”;
 
(ii) such Assignee Lender shall have executed and delivered to the
Administrative Borrower and the Administrative Agent a properly completed Lender
Assignment Agreement, received by the Administrative Agent;
 
(iii) the processing fees described below, to the extent required, shall have
been paid; and
 
(iv) the Administrative Agent shall have registered such assignment in the
Register pursuant to clause (b) of Section 2.8.
 
From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender under the Loan Documents, and (y) the Assignor Lender,
to the extent that rights and obligations hereunder have been assigned and
delegated by it in connection with such Lender Assignment Agreement, shall be
released from its obligations hereunder and under the other Loan
Documents.  Within five Business Days after its receipt of notice that the
Administrative Agent has received and accepted an executed Lender Assignment
Agreement (and if requested by the Assignee Lender), but subject to clause (c),
the Parent shall execute and deliver to the Administrative Agent (for delivery
to the relevant Assignee Lender) a new Note evidencing such Assignee Lender’s
assigned Loans and Commitments and, if the Assignor Lender has retained Loans
and Commitments hereunder (and if requested by such Lender), a replacement Note
in the principal amount of the Loans and Commitments retained by the Assignor
Lender hereunder (such Note to be in exchange for, but not in payment of, the
Note then held by such Assignor Lender).  Each such Note shall be dated the date
of the predecessor Note.  The Assignor Lender shall mark each predecessor Note
“exchanged” and deliver each of them to the Parent.  Accrued interest on that
part of each predecessor Note evidenced by a new Note, and accrued fees, shall
be paid as provided in the Lender Assignment Agreement.  Accrued interest on
that part of each predecessor Note evidenced by a replacement Note shall be paid
to the Assignor Lender.  Such Assignor Lender or such Assignee Lender must also
pay a processing fee in the amount of $3,500 to the Administrative Agent upon
delivery of any Lender Assignment Agreement provided that no such processing fee
shall be required in connection with any such assignment and delegation (i) by a
Lender to its Affiliate or to a Related Fund, (ii) by a Lender to a Federal
Reserve Bank (or, if such Lender is an investment fund, to the trustee under the
indenture to which such fund is a party in support of its obligations to such
trustee), (iii) in connection with the consummation of the first syndication
after the U.S. Closing Date or (iv) if the
 
93

--------------------------------------------------------------------------------


 
non-payment of the processing fee is otherwise consented to in writing by the
Administrative Agent.  Accrued interest and accrued fees shall be paid at the
same time or times provided in the predecessor Note and in this Agreement.  Any
attempted assignment and delegation not made in accordance with this Section
10.12.1 shall be null and void.  Notwithstanding anything to the contrary set
forth above, any Lender may (without requesting the consent of the Parent or the
Administrative Agent) pledge its Loans to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank.
 
Section 10.12.2. Participations.  Any Lender may sell to one or more commercial
banks or other Persons other than direct packaging industry competitors of the
Parent identified by the Parent and acknowledged by the Administrative Agent
(each of such commercial banks and other Persons being herein called a
“Participant”) participating interests in any of the Loans, Commitments, or
other interests of such Lender hereunder; provided, however, that
 
(a) no participation contemplated in this Section 10.12.2 shall relieve such
Lender from its Commitments or its other obligations under any Loan Document;
 
(b) such Lender shall remain solely responsible for the performance of its
Commitments and such other obligations;
 
(c) each Obligor and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under each Loan Document;
 
(d) no Participant, unless such Participant is an Affiliate of such Lender or is
itself a Lender, shall be entitled to require such Lender to take or refrain
from taking any action under any Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clause (a), (b), (c) or (f)
of Section 10.1 with respect to Obligations participated in by such Participant;
and
 
(e) the Borrowers shall not be required to pay any amount under this Agreement
that is greater than the amount which it would have been required to pay had no
participating interest been sold.
 
Each Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 7.1.1, 10.3 and 10.4, shall be considered
a Lender.  Each Participant shall only be indemnified for increased costs
pursuant to Sections 4.3, 4.5 or 4.6 if and to the extent that the Lender which
sold such participating interest to such Participant concurrently is entitled to
make, and does make, a claim on such Borrower for such increased costs.  Any
Lender that sells a participating interest in any Loan, Commitment or other
interest to a Participant under this Section 10.12.2 shall indemnify and hold
harmless the Borrowers and the Administrative Agent from and against any Taxes,
penalties, interest or other costs or losses (including reasonable attorneys’
fees and expenses) incurred or payable by the Borrowers or the Administrative
Agent as a result of the failure of the Borrowers or the Administrative Agent to
comply with its obligations to deduct or withhold any Taxes from any payments
made pursuant to this Agreement to such Lender or the Administrative Agent, as
the case may be, which Taxes would not have been incurred or payable if such
Participant had been a Non-U.S. Lender that was entitled to deliver to the
Borrowers, the Administrative Agent or such Lender, and did in fact so deliver,
a duly completed and valid Form W-8BEN or W-8ECI (or applicable successor form)
entitling such Participant to receive payments under this Agreement without
deduction or withholding of any United States federal Taxes.
 
94

--------------------------------------------------------------------------------


 
Section 10.13. Other Transactions.  Nothing contained herein shall preclude the
Administrative Agent, the Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with the
Borrowers or any of their respective Affiliates in which such Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.
 
Section 10.14. Certain Collateral and Other Matters; Rate Protection Agreements;
Further Assurances.  (a)  The Administrative Agent is authorized on behalf of
all the Lenders, without the necessity of any notice to or further consent from
the Lenders, from time to time to take any action with respect to any collateral
security or the Loan Documents which may be necessary to perfect and maintain
perfected the security interest in and Liens upon the collateral security
granted pursuant to the Loan Documents.
 
(b) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any security interest or Lien granted to or
held by the Administrative Agent upon any collateral (i) on the Termination Date
(in which case the Lenders hereby authorize the Administrative Agent to execute,
and the Administrative Agent agrees to execute, reasonable releases in
connection with this Agreement); (ii) constituting property in which the
Borrower or any Subsidiary of the Borrower owned no interest at the time the
security interest and/or Lien was granted or at any time thereafter; (iii)
constituting property leased to any Borrower or any Subsidiary of any Borrower
under a lease which has expired or been terminated in a transaction permitted
under this Agreement or is about to expire and which has not been, and is not
intended by any Borrower or such Subsidiary to be, renewed or extended; (iv)
consisting of an instrument evidencing Indebtedness or other debt instrument, if
the Indebtedness evidenced thereby has been paid in full; (v) if approved,
authorized or ratified in writing by the Required Lenders or, if required by
Section 10.1, each Lender or (vi) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document
(unless the transferee would be required to grant a Lien thereon under the Loan
Documents).  Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of collateral pursuant to this Section 10.14.
 
(c) Each Lender which enters into arrangements with any Borrower in respect of
Rate Protection Agreements hereby agrees to supply the Administrative Agent in
writing on or about each Quarterly Payment Date with the amount of any
termination obligations of such Borrower thereunder and any net payments owing
by such Borrower thereunder.
 
(d) [reserved].
 
(e) The Borrowers agree to take such further action, and execute such further
instruments, as the Administrative Agent may reasonably request to effectuate
the purposes of this Agreement.
 
Section 10.15. Forum Selection and Consent to Jurisdiction.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUER OR
ANY BORROWER IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND MAINTAINED
IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH BORROWER IRREVOCABLY CONSENTS
TO THE
 
95

--------------------------------------------------------------------------------


 
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED
IN  SECTION 10.2.  EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER
MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  TO THE EXTENT THAT EACH BORROWER HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH
BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.
 
Section 10.16. Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, EACH LENDER, THE
ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, SUCH LENDER, THE ISSUER OR EACH BORROWER IN CONNECTION THEREWITH.  EACH
BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUER ENTERING
INTO THE LOAN DOCUMENTS.  EACH BORROWER HEREBY IRREVOCABLY APPOINTS CT
CORPORATION SYSTEMS (THE “PROCESS AGENT”), WITH AN OFFICE ON THE DATE HEREOF AT
111 EIGHTH AVENUE, NEW YORK, NY 10011, UNITED STATES, AS ITS AGENT TO RECEIVE,
ON SUCH BORROWER’S BEHALF AND ON BEHALF OF SUCH BORROWER’S PROPERTY, SERVICE OF
COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN
ANY SUCH ACTION OR PROCEEDING.  SUCH SERVICE MAY BE MADE BY MAILING OR
DELIVERING A COPY OF SUCH PROCESS TO SUCH BORROWER IN CARE OF THE PROCESS AGENT
AT THE PROCESS AGENT’S ABOVE ADDRESS, AND EACH BORROWER HEREBY IRREVOCABLY
AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS
BEHALF.  AS AN ALTERNATIVE METHOD OF SERVICE, THE BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK TO ITS ADDRESS FOR
NOTICES HEREUNDER.
 
Section 10.17. Judgment Currency.  The Obligations of the Borrowers in respect
of any sum due to any Lender, the Issuer or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than Dollars (the
“Judgment Currency”), be discharged only to the extent that on the Business Day
following receipt by such Lender, the Issuer or the Administrative Agent of any
sum adjudged to be so due in the Judgment Currency, such Lender, the Issuer or
the Administrative Agent, in accordance with normal banking procedures,
purchases Dollars with the Judgment Currency.  If the amount of Dollars so
purchased is less than the sum originally due to such Lender, the Issuer or the
Administrative Agent, the Borrowers agree as a separate obligation and
notwithstanding any such judgment, jointly and severally to indemnify each
Lender, the Issuer and the Administrative Agent, as the case may be, against
such loss.
 
96

--------------------------------------------------------------------------------


 
Section 10.18. Patriot Act Notice, etc.  Each Lender and the Administrative
Agent (for itself and not on behalf of any other party) hereby notifies the
Borrowers that, pursuant to the requirements of the Patriot Act and applicable
U.K. law, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the names and addresses and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Borrower in accordance with the Patriot Act and
such applicable U.K. law.  The Borrowers will, and will cause each of their
Subsidiaries to, provide, to the extent commercially reasonable or required by
applicable law or regulation, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act and applicable U.K. law.
 
Section 10.19. Confidential Information.  The Administrative Agent, the Issuer
and each Lender agree to hold all non-public information (which has been
identified in writing as such by the Borrowers to the Administrative Agent and
each Lender) obtained pursuant to this Agreement and the other Loan Documents in
accordance with its customary procedures for handling confidential information,
provided that disclosure of such confidential information may be made (a) to the
Affiliates, examiners, directors, shareholders, accountants, auditors, counsel
and other professional advisors of the Administrative Agent, the Issuer and each
Lender, (b) in connection with any assignment or participation to an Assignee
Lender or Participant, as the case may be, so long as such Assignee Lender or
Participant has previously agreed to these confidentiality provisions, or (c) as
required or requested by any governmental agency, authority or representative,
or pursuant to any court order, legal process or applicable law, rule or
regulation or in connection with enforcement of any Obligations.
 
Section 10.20. Existing Loans and Obligations with Respect to Existing Letters
of Credit.  Credit extensions made by Existing Lenders shall, effective as of
the Effective Date, be evidenced and governed by this Agreement and the other
Loan Documents.
 
Section 10.21. Effect of this Agreement.  This Agreement amends and restates the
Existing Credit Agreement in its entirety and is entitled to the benefit of all
existing Loan Documents.  Any reference in any other Loan Document to the
“Credit Agreement,” “thereunder,” “therein,” “thereof” or words of like import
referring to the Existing Credit Agreement shall mean and refer to this
Agreement.  Any reference in any other Loan Document to the “Obligations” or any
similar term including or referencing obligations under the Existing Credit
Agreement shall include and reference the Obligations as defined in this
Agreement.  All Obligations under the Existing Credit Agreement and the other
Loan Documents shall continue to be outstanding except as expressly modified by
this Agreement and shall be governed in all respects by this Agreement and the
other Loan Documents, it being agreed and understood by the parties hereto that
this Agreement does not constitute a novation, satisfaction, payment or
reborrowing of any Obligation under the Existing Credit Agreement or any other
Loan Document except as expressly modified by this Agreement, nor, except as
expressly provided herein, does it operate as a waiver of any right, power or
remedy of any Lender under any Loan Document.  The security interests granted
pursuant to any Loan Documents shall, as modified hereby, continue in full force
and effect, and are hereby affirmed, with respect to this Agreement and the
Obligations as defined herein.  In the event of a conflict between the terms and
provisions of this Agreement and the terms and provisions of any other Loan
Document, the terms and provisions of this Agreement shall govern.
 
 
97

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the day and
year first above written.
 

 
CHESAPEAKE CORPORATION




By:           /s/ Joel K. Mostrom
Name:      Joel K. Mostrom
Title:        Executive Vice President & CFO




CHESAPEAKE UK HOLDINGS LIMITED




By:           /s/ J. P. Causey Jr.
Name:      J. P. Causey Jr.
Title:        Director


BOXMORE INTERNATIONAL LIMITED




By:           /s/ J. P. Causey Jr.
Name:      J. P. Causey Jr.
Title:        Director


CHESAPEAKE PLC (FORMERLY KNOWN AS FIELD GROUP PLC)




By:           /s/ J. P. Causey Jr.
Name:      J. P. Causey Jr.
Title:        Director

 

--------------------------------------------------------------------------------


 
 
WACHOVIA BANK, NATIONAL
ASSOCIATION,
as a Lender and Administrative Agent




By:           /s/ Reginald T. Dawson
Name:      Reginald T. Dawson
Title:        Managing Director
 
 
 

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A.,
as a Lender




By:           /s/ Patrick G. Honey
Name:      Patrick G. Honey
Title:        Senior Vice President
 
 

--------------------------------------------------------------------------------


 
 
CREDIT INDUSTRIAL ET COMMERCIAL,
as a Lender




By:           /s/ Eric Longuet
Name:      Eric Longuet
Title:        Vice President
 
 
By:    /s/ Albert Calo
Name:      Albert Calo
Title:        Vice President
 
 

--------------------------------------------------------------------------------


 
 
SUNTRUST BANK,
as a Lender




By:           /s/ Byron P. Kurtgis
Name:      Byron P. Kurtgis
Title:        Director
 
 

--------------------------------------------------------------------------------


 
 
HSBC BANK PLC,
as a Lender




By:           /s/ Kevin Lambert
Name:      Kevin Lambert
Title:        Manager
 
 

--------------------------------------------------------------------------------


 
 
CITICORP NORTH AMERICA INC.,
as a Lender




By:           /s/ Michael C. Becker
Name:      Michael C. Becker
Title:        MD
 
 

--------------------------------------------------------------------------------


 
 
Allied Irish Banks p.l.c., as a Lender




By:           /s/ Conor Ffrench
Name:      Conor Ffrench
Title:        Senior Manager
 
 
By:    /s/ Peter McDonnell
Name:      Peter McDonnell
Title:        Manager
 
 

--------------------------------------------------------------------------------


 
 
AGREED AND ACCEPTED BY:
 
LENDER:
 
KBC BANK, N.V.




By:           /s/ Sandra T. Johnson
Name:      Sandra T. Johnson
Title:        Managing Director
 
 
By:    /s/ Kimberly S. Engelbert
Name:      Kimberly S. Engelbert
Title:        Director
 
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE I
 


DISCLOSURE SCHEDULE TO CREDIT AGREEMENT






[PLEASE SEE ATTACHED]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
PERCENTAGES; LIBOR OFFICE; DOMESTIC OFFICE; NOTICES
 


 
[PLEASE SEE ATTACHED]
 

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE III
 
 
ADDITIONAL COSTS

 
1.  
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the United Kingdom’s Financial Services Authority (the “Financial Services
Authority”) (or, in either case, any other authority which replaces all or any
of its functions) or (b) the requirements of the European Central Bank.

 
2.  
On the first day of each Interest Period (or as soon as possible thereafter),
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 
3.  
The Additional Cost Rate for any Lender lending from a lending office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that lending office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Lending Office.

 
4.  
The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
(a)           in relation to Credit Extensions denominated in Sterling:
 
AB + C(B - D) + E
0.01                                                         per cent. per annum
100 - (A + C)
 
(b)           in relation to Credit Extensions denominated in Euros:
 
E 0.01                                per cent. per annum
300
 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Margin and Mandatory Cost and,
if the same would otherwise apply, the Default Rate for the relevant Interest
Period on the relevant Loan.

 

--------------------------------------------------------------------------------


 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England;

 
 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 
 
(d)
“Reference Banks” means the principal London Office of Wachovia Bank, National
Association or such other bank as may be appointed by the Administrative Agent
after consultation with the Borrower;

 
 
(e)
“Special Deposits” has the meanings given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England; and

 
 
(f)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5 percent will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

--------------------------------------------------------------------------------


 
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
 
(a)
the jurisdiction of its lending office; and

 
 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

 
 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.

 
10.
The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 
11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Administrative Agent pursuant to this Schedule 1.01(e)
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties.

 
13.
The Administrative Agent may from time to time after consultation with the
Parent and the Lenders, determine and notify all parties hereto of any
amendments which are required to be made to this Schedule in order to comply
with any change in laws, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on the parties hereto.

 



--------------------------------------------------------------------------------




SCHEDULE IV
 
FISCAL YEAR PERIOD END DATES



 
Period
Weeks in Period
Period Ends
1
5
Sunday, February 03, 2008
2
4
Sunday, March 02, 2008
3
4
Sunday, March 30, 2008
4
5
Sunday, May 04, 2008
5
4
Sunday, June 01, 2008
6
4
Sunday, June 29, 2008
7
5
Sunday, August 03, 2008
8
4
Sunday, August 31, 2008
9
4
Sunday, September 28, 2008
10
5
Sunday, November 02, 2008
11
4
Sunday, November 30, 2008
12
4
Sunday, December 28, 2008
     
1
5
Sunday, February 1, 2009
2
4
Sunday, March 1, 2009
3
4
Sunday, March 29, 2009
4
5
Sunday, May 3, 2009
5
4
Sunday, May 31, 2009
6
4
Sunday, June 28, 2009
7
5
Sunday, August 2, 2009
8
4
Sunday, August 30, 2009
9
4
Sunday, September 27, 2009
10
5
Sunday, November 1, 2009
11
4
Sunday, November 29, 2009
12
5
Sunday, January 3, 2010
     
1
5
Sunday, February 7, 2010
2
4
Sunday, March 7, 2010
3
4
Sunday, April 4, 2010
4
5
Sunday, May 9, 2010
5
4
Sunday, June 6, 2010
6
4
Sunday, July 4, 2010
7
5
Sunday, August 8, 2010
8
4
Sunday, September 5, 2010
9
4
Sunday, October 3, 2010

 

--------------------------------------------------------------------------------


 

     
Period
Weeks in Period
Period Ends
10
5
Sunday, November 7, 2010
11
4
Sunday, December 5, 2010
12
4
Sunday, January 2, 2011
     
1
5
Sunday, February 6, 2011
2
4
Sunday, March 6, 2011
3
4
Sunday, April 3, 2011
4
5
Sunday, May 8, 2011
5
4
Sunday, June 5, 2011
6
4
Sunday, July 3, 2011
7
5
Sunday, August 7, 2011
8
4
Sunday, September 4, 2011
9
4
Sunday, October 2, 2011
10
5
Sunday, November 6, 2011
11
4
Sunday, December 4, 2011
12
4
Sunday, January 1, 2012
     
1
5
Sunday, February 5, 2012
2
4
Sunday, March 4, 2012
3
4
Sunday, April 1, 2012
4
5
Sunday, May 6, 2012
5
4
Sunday, June 3, 2012
6
4
Sunday, July 1, 2012
7
5
Sunday, August 5, 2012
8
4
Sunday, September 2, 2012
9
4
Sunday, September 30, 2012
10
5
Sunday, November 4, 2012
11
4
Sunday, December 2, 2012
12
4
Sunday, December 30, 2012
     
1
5
Sunday, February 3, 2013
2
4
Sunday, March 3, 2013
3
4
Sunday, March 31, 2013
4
5
Sunday, May 5, 2013
5
4
Sunday, June 2, 2013
6
4
Sunday, June 30, 2013
7
5
Sunday, August 4, 2013
8
4
Sunday, September 1, 2013
9
4
Sunday, September 29, 2013
10
5
Sunday, November 3, 2013

 

--------------------------------------------------------------------------------


 

     
Period
Weeks in Period
Period Ends
11
4
Sunday, December 1, 2013
12
4
Sunday, December 29, 2013




--------------------------------------------------------------------------------




SCHEDULE V
 


 
PENSION AND WELFARE PLAN LIABILITIES
 


 
Funding of Foreign Pension Plans:
 
·  
The last actuarial valuation of the Field Group Pension Plan (as at April 5,
2006) revealed a funding deficit of £43m on an ongoing and £131.9m on a buy-out
basis. The most recent update of the funding position received by Chesapeake PLC
(as at October 31, 2008 and conducted on a rolled-forward valuation basis)
revealed a deficit of £64.4m on an ongoing and £151m on a buy-out basis.

 


 
·  
The last actuarial valuation of the Boxmore Group Pension Scheme (as at April 5,
2007) revealed a funding surplus of £1.04m on an ongoing and a deficit of
£13.22m on a buy-out basis. The most recent update of the funding position
received by the sponsoring employers (as at October 31, 2008 and conducted on a
rolled-forward valuation basis) revealed a deficit of £2.559m on an ongoing and
£8.353m on a buy-out basis.

 


 
·  
The last actuarial valuation of the GCM Retirement Benefits Scheme (as at
February 1, 2007) revealed a surplus on an ongoing and PPF funding basis, but a
small deficit (approximately £300,000) on a buy-out basis.

 


 
·  
The German pension schemes consist of two unfunded arrangements (in Melle and
Düren) and four individual funded agreements in Stuttgart. In relation to the
funded agreements, as at December 31, 2008 the liabilities amounted to 3.0
million EUR (assessed in accordance with German tax law) and the associated
funds had a value of approximately 2.5 million EUR. There is no statutory
funding requirement in Germany.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE VI
 
NON-U.S. SECURITY DOCUMENTS
 
England and Wales
 
English law debenture dated 30 December 2008 between Chesapeake UK Holdings
Limited, Chesapeake UK Acquisitions plc, Chesapeake plc, Field Boxmore Bristol
(Holdings) Limited, Chesapeake Bristol Limited, Chesapeake & Sons Limited,
Chesapeake Plastics Limited, First Carton Group Limited, Lithoprint Holdings
Limited, Chesapeake Hillington Limited, Chesapeake Corporation, Chesapeake
International Holding Company, Field Boxmore Ireland Limited and Boxmore
International Limited as Chargors and Wachovia Bank, National Association as
Administrative Agent.
 
Scotland
 
Standard Security Agreement over land at East Kilbridge dated 30 December 2008
between Chesapeake plc as Chargor and Wachovia Bank, National Association as
Administrative Agent.
 
Deed of Pledge of Shares over shares in Lithoprint Holdings Limited dated
20  December 2008 between Chesapeake plc as Chargor and Wachovia Bank, National
Association as Administrative Agent.
 
Deed of Pledge of Shares over shares in Chesapeake Hillington Limited dated
20  December 2008 between Lithoprint Holdings Limited as Chargor and Wachovia
Bank, National Association as Administrative Agent.
 
Bond and Floating Charge over all assets dated 30 December 2008 between
Chesapeake Hillington Limited as Chargor and Wachovia Bank, National Association
as Administrative Agent.
 
Bond and Floating Charge over all assets dated 30 December 2008 between
Lithoprint Holdings Limited as Chargor and Wachovia Bank, National Association
as Administrative Agent.
 
Northern Ireland
 
Northern Irish law debenture dated 30 December 2008 between Boxmore
International Limited, Chesapeake Belfast Limited, William W. Cleland Holdings
Limited, Chesapeake UK Acquisitions plc and Chesapeake plc as Chargors and
Wachovia Bank, National Association as Administrative Agent.
 
Republic of Ireland
 
Irish law debenture dated 30 December 2008 between BPG Healthcare Systems
Limited, Chesapeake Pharmaceutical and Healthcare Packaging (Dublin) Limited,
Field Boxmore Limerick Limited, Field Boxmore Westport Limited, Boxmore Plastics
Limited, Berry’s (Holdings) Limited, Field Boxmore Ireland Limited, Boxmore
International Limited, Chesapeake & Sons and Chesapeake plc as Chargors and
Wachovia Bank, National Association as Administrative Agent.
 

--------------------------------------------------------------------------------




English Law Guarantee and Security Documents executed in May 2008:
 
England & Wales
 
English law debenture dated 19 May 2008 between Chesapeake UK Holdings Limited,
Chesapeake UK Acquisitions plc, Chesapeake plc, Field Boxmore Bristol (Holdings)
Limited, Chesapeake Bristol Limited, Chesapeake & Sons Limited, Chesapeake
Plastics Limited, First Carton Group Limited, Lithoprint Holdings Limited,
Chesapeake Hillington Limited, Chesapeake Corporation, Chesapeake International
Holding Company, Field Boxmore Ireland Limited and  Boxmore International
Limited as Chargors and Wachovia Bank, National Association as Administrative
Agent.
 
Scotland
 
Standard Security Agreement over land at East Kilbridge dated 15 May 2008
between Chesapeake plc as Chargor and Wachovia Bank, National Association as
Administrative Agent.
 
Deed of Pledge of Shares over shares in Lithoprint Holdings Limited dated 15 May
2008 between Chesapeake plc as Chargor and Wachovia Bank, National Association
as Administrative Agent.
 
Deed of Pledge of Shares over shares in Chesapeake Hillington Limited dated 15
May 2008 between Lithoprint Holdings Limited as Chargor and Wachovia Bank,
National Association as Administrative Agent.
 
Bond and Floating Charge over all assets dated 15 May 2008 between Chesapeake
Hillington Limited as Chargor and Wachovia Bank, National Association as
Administrative Agent.
 
Bond and Floating Charge over all assets dated 15 May 2008 between Lithoprint
Holdings Limited as Chargor and Wachovia Bank, National Association as
Administrative Agent.
 
Northern Ireland
 
Northern Irish law debenture dated 19 May 2008 between Boxmore International
Limited, Chesapeake Belfast Limited, William W. Cleland Holdings Limited,
Chesapeake UK Acquisitions plc and Chesapeake plc as Chargors and Wachovia Bank,
National Association as Administrative Agent.
 
Republic of Ireland
 
Irish law debenture dated 19 May 2008 between BPG Healthcare Systems Limited,
Chesapeake Pharmaceutical and Healthcare Packaging (Dublin) Limited, Field
Boxmore Limerick Limited, Field Boxmore Westport Limited, Boxmore Plastics
Limited, Berry’s (Holdings) Limited, Field Boxmore Ireland Limited, Boxmore
International Limited, Chesapeake & Sons and Chesapeake plc as Chargors and
Wachovia Bank, National Association as Administrative Agent.
 
New York Law Guarantee and Security Documents executed in May 2008:
 
England & Wales
 
Subsidiary guarantee dated 15 May 2008 between Chesapeake & Sons Limited, Field
Boxmore Bristol (Holdings) Limited, Chesapeake Plastics Limited, Chesapeake
Bristol Limited, First Carton Group Limited as guarantors and Wachovia Bank,
National Association as Administrative Agent.
 
Scotland
 

--------------------------------------------------------------------------------


 
Subsidiary guarantee dated 15 May 2008 between Lithoprint Holdings Limited,
Chesapeake Hillington Limited as guarantors and Wachovia Bank, National
Association as Administrative Agent.
 
Northern Ireland
 
Subsidiary guarantee dated 16 May 2008 between Chesapeake Belfast Limited and
William W. Cleland Holdings Limited as guarantors and Wachovia Bank, National
Association as Administrative Agent.
 
Republic of Ireland
 
Subsidiary guarantee dated 16 May 2008 between Field Boxmore Ireland Limited,
BPG Healthcare Systems Limited, Berry’s (Holdings) Limited, Chesapeake
Pharmaceutical and Healthcare Packaging (Dublin) Limited, Field Boxmore Limerick
Limited, Field Boxmore Westport Limited, Boxmore Plastics Limited as guarantors
and Wachovia Bank, National Association as Administrative Agent.
 


 


Belgium
 
Pledge agreement dated 28 August 2008 relating to the shares of Chesapeake Gent
N.V., Chesapeake Brussels N.V., Chesapeake Bornem N.V and Chesapeake Shared
Services Benelux N.V. granted by Chesapeake & Sons Limited, Chesapeake plc,
Boxmore International Limited, Field Boxmore GB Limited, Chesapeake Gent N.V.
and Chesapeake Shared Services Benelux N.V. as Pledgors and Wachovia Bank,
National Association as Pledgee.
 
Pledge agreement dated 28 August 2008 relating to bank accounts granted by
Chesapeake Gent N.V, Chesapeake Brussels N.V, Chesapeake Bornem N.V and
Chesapeake Shared Services Benelux N.V as Pledgors and Wachovia Bank, National
Association as Pledgee.
 
Pledge agreement dated 28 August 2008 relating to receivables granted by
Chesapeake Gent N.V, Chesapeake Brussels N.V, Chesapeake Bornem N.V and
Chesapeake Shared Services Benelux N.V as Pledgors and Wachovia Bank, National
Association as Pledgee.
 
Pledge agreement dated 28 August 2008 relating to the business of Chesapeake
Gent N.V, Chesapeake Brussels N.V and Chesapeake Bornem N.V as Pledgors and
Wachovia Bank, National Association as Pledgee.
 
Irrevocable mandate dated 28 August 2008 to establish a pledge over the business
of Chesapeake Gent N.V, Chesapeake Brussels N.V and Chesapeake Bornem N.V.
 


 


France
 
Pledge over shares dated 1 August 2008 granted by Chesapeake & Sons Limited in
favour of Wachovia Bank, National Association and confirmation of pledge.
 
Pledge over shares dated 1 August 2008 granted by Field Packaging Limited in
favour of Wachovia Bank, National Association.
 

--------------------------------------------------------------------------------


 
Pledge over shares dated 1 August 2008 granted by Chesapeake PLC in favour of
Wachovia Bank, National Association.
 


 


Germany
 
Global assignment agreement dated 31 July 2008 between Chesapeake Düren GmbH,
Chesapeake Melle GmbH, Chesapeake Stuttgart GmbH, Chesapeake Neu-Isenburg GmbH
and Wachovia Bank, National Association.
 
Account pledge agreement dated 31 July 2008 between Chesapeake Düren GmbH,
Chesapeake Melle GmbH, Chesapeake Stuttgart GmbH, Chesapeake Deutschland GmbH,
Wachovia Bank, National Association and the financial institutions named
therein.
 
Security purpose agreement relating to mortgages dated 31 July 2008 between
Chesapeake Düren GmbH, Chesapeake Melle GmbH, Chesapeake Stuttgart GmbH and
Wachovia Bank, National Association.
 
Security transfer agreement relating to assets agreement dated 31 July 2008
between Chesapeake Düren GmbH, Chesapeake Melle GmbH, Chesapeake Stuttgart GmbH,
Chesapeake Neu-Isenburg GmbH and Wachovia Bank, National Association.
 
Deed of creation of joint registered land charge of acknowledgement of debt and
for the submission to immediate enforcement dated 22 July 2008 between
Chesapeake Düren GmbH, Chesapeake Melle GmbH and Chesapeake Stuttgart GmbH.
 
Share pledge agreement granted by First Carton Group Limited and Chesapeake
Deutschland GmbH in favour of Wachovia Bank, National Association dated 31 July
2008.
 


 


Netherlands
 
Pledge over bank accounts dated 31 July 2008 between Chesapeake Oss BV and
Wachovia Bank, National Association.
 
Pledge over receivables dated 31 July 2008 between Chesapeake Oss BV and
Wachovia Bank, National Association.
 
Pledge over intercompany receivables dated 31 July 2008 between Chesapeake Oss
BV and Wachovia Bank, National Association and notice.
 
Pledge over movable assets dated 31 July 2008 between Chesapeake Oss BV and
Wachovia Bank, National Association.
 
Pledge over insurance receivables dated 31 July 2008 between Chesapeake Oss BV
and Wachovia Bank, National Association and notices.
 
Deed of mortgage dated 31 July 2008 between Chesapeake Oss BV and Wachovia Bank,
National Association.
 
Pledge over shares in Chesapeake Oss B.V. granted by Chesapeake & Sons Limited
in favour of Wachovia Bank, National Association dated 31 July 2008.
 

--------------------------------------------------------------------------------




SCHEDULE VII
 
PERMITTED DISPOSITIONS
 


 


 
 


 
Asset to be sold
Purchase Price
Anticipated Date of Sale
Purchaser
1. Sale of Chesapeake PLC’s 10% interest in Weidenhammer J.V.
 
1.  £1
 
 
 
1.  December 31, 2008
 
 
 
1.  ABRO Weidenhammer GmbH, a German company
 
 
 
2. Sale of land located at Albert Van Cotthemstraat, 54, 1600
Sint-Pieters-Leeuw, Belgium
 
2.  EUR 1,850,000
 
2.  January 13, 2009
 
2.  Heisanthi NV, a Belgian company





 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE VIII
 
INSOLVENT MATERIAL SUBSIDIARIES
 


 
Boxmore Healthcare Packaging Europe BVBA
 
Viprint BVBA
 
Wiliam W Cleland (Northern Ireland)
 
Chesapeake Hillington Limited (Scotland)
 
Chesapeake Frankfurt GmbH (Germany)
 


 

 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
Page
 
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.1.
Defined Terms
2
Section 1.2.
Use of Defined Terms
27
Section 1.3.
Cross-References
27
Section 1.4.
Accounting and Financial Determinations
27
Section 1.5.
Parent as Sole Agent for Borrowers
28

 
ARTICLE II
 
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND EXISTING LETTERS OF CREDIT
 
Section 2.1.
Existing Loans and Existing Letters of Credit
28
Section 2.1.1.
Post-Petition Loan Commitments
28
Section 2.1.2.
[Reserved]
29
Section 2.1.3.
[Reserved]
29
Section 2.2.
Reduction of the Post-Petition Commitment Amount
29
Section 2.2.1.
Optional Reductions of Post-Petition Loan Commitment Amount
29
Section 2.2.2.
Mandatory Reductions of Post-Petition Loan Commitment Amount.
29
Section 2.3.
Borrowing Procedures for Post-Petition Loans
29
Section 2.3.1.
Borrowing Procedure for Post-Petition Loans
29
Section 2.3.2.
[Reserved]
30
Section 2.3.3.
[Reserved]
30
Section 2.4.
Continuation and Conversion Elections Applicable to All Loans
30
Section 2.5.
Funding Applicable to All Loans
30
Section 2.6.
Existing Letters of Credit
30
Section 2.6.1.
Other Lenders’ Participation
30
Section 2.6.2.
Disbursements
31
Section 2.6.3.
Reimbursement
31
Section 2.6.4.
Deemed Disbursements
31
Section 2.6.5.
Nature of Reimbursement Obligations
32
Section 2.7.
[Reserved]
32
Section 2.8.
Register; Notes
33
Section 2.9.
Multi-Currency Loans
33
Section 2.9.1.
Determination of Dollar Equivalents
33
Section 2.9.2.
Notification of Availability
34
Section 2.9.3.
Consequences of Non-Availability
34
Section 2.9.4.
Automatic Conversions
34




 
 

--------------------------------------------------------------------------------

 

ARTICLE III


REPAYMENTS, PREPAYMENTS, INTEREST AND FEES


Section 3.1.
Repayments and Prepayments; Application
34
Section 3.1.1.
Repayments and Prepayments
34
Section 3.1.2.
Application
37
Section 3.2.
Interest Provisions
38
Section 3.2.1.
Rates
38
Section 3.2.2.
Post-Petition Default Rates
38
Section 3.2.3.
Payment Dates
38
Section 3.3.
Fees
39
Section 3.3.1.
Commitment Fee
39
Section 3.3.2.
Agent’s Fees, etc.
39
Section 3.3.3.
Existing Letter of Credit Fee
39
Section 3.3.4.
Payment Limitations.
39
Section 3.4.
Priority and Liens
39

 
ARTICLE IV
 
CERTAIN LIBO RATE AND OTHER PROVISIONS, BORROWER GUARANTIES
 
Section 4.1.
LIBO Rate Lending Unlawful
40
Section 4.2.
Deposits Unavailable
40
Section 4.3.
Increased LIBO Rate Loan Costs, etc.
41
Section 4.4.
Funding Losses
41
Section 4.5.
Increased Capital Costs
42
Section 4.6.
Taxes
43
Section 4.7.
Payments, Computations, etc.
51
Section 4.8.
Sharing of Payments
52
Section 4.9.
Setoff
52
Section 4.10.
Guaranty Provisions
52
Section 4.10.1.
Guaranty
53
Section 4.10.2.
Guaranty Absolute, etc.
53
Section 4.10.3.
Reinstatement, etc.
54
Section 4.10.4.
Waiver, etc.
54
Section 4.10.5.
Postponement of Subrogation, etc.
54
Section 4.10.6.
Guaranty Limitations
54
Section 4.11.
Defaulting Lenders
54

 
ARTICLE V
 
CONDITIONS TO EFFECTIVENESS AND FUTURE CREDIT EXTENSIONS
 
Section 5.1.
Effectiveness
55
Section 5.1.1.
Resolutions, etc.
55
Section 5.1.2.
Closing Fees, Expenses, etc.
56
Section 5.1.3.
Delivery of Notes
56
Section 5.1.4.
Opinions of Counsel
56


 
 

--------------------------------------------------------------------------------

 



Section 5.1.5.
[Reserved]
56
Section 5.1.6.
Pledge Agreements and Security Agreement
57
Section 5.1.7.
Guarantees
57
Section 5.1.8.
Closing Date Certificate
57
Section 5.1.9.
Material Adverse Change
57
Section 5.1.10.
Financial Information, etc.
57
Section 5.1.11.
Intercreditor Agreement
57
Section 5.1.12.
Non-U.S. Obligors Company Searches
57
Section 5.1.13.
Petition Date
58
Section 5.1.14.
Interim Order
58
Section 5.1.15.
First Day Orders
58
Section 5.1.16.
Budget
58
Section 5.1.17.
363 Sale
58
Section 5.2.
All Credit Extensions
58
Section 5.2.1.
Credit Extension Limitation.
58
Section 5.2.2.
Compliance with Warranties, No Default, etc.
58
Section 5.2.3.
Credit Extension Request, etc.
59
Section 5.2.4.
Satisfactory Legal Form
59

 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
Section 6.1.
Organization, etc.
59
Section 6.2.
Due Authorization, Non-Contravention, etc.
60
Section 6.3.
Government Approval, Regulation, etc.
60
Section 6.4.
Validity, etc.
60
Section 6.5.
Financial Information
60
Section 6.6.
No Material Adverse Change
60
Section 6.7.
Litigation, Labor Controversies, etc
60
Section 6.8.
Subsidiaries
61
Section 6.9.
Ownership of Properties
61
Section 6.10.
Taxes
61
Section 6.11.
Pension and Welfare Plans
61
Section 6.12.
Multiemployer Plan
62
Section 6.13.
Environmental Warranties
62
Section 6.14.
Accuracy of Information
63
Section 6.15.
Regulations T, U and X
63
Section 6.16.
Solvency
63
Section 6.17.
Compliance with Laws
64
Section 6.18.
No Contractual or Other Restrictions
64
Section 6.19.
Absence of any Undisclosed Liabilities
64
Section 6.20.
Labor Relations
64
Section 6.21.
Perfection of Security Interest
64
Section 6.22.
Anti-Terrorism Laws
65
Section 6.23.
No Default
65
Section 6.24.
Deposit and Disbursement Accounts
65
Section 6.25.
Centres of Main Interests
65


 
 

--------------------------------------------------------------------------------

 

 ARTICLE VII


COVENANTS


Section 7.1.
Affirmative Covenants
65
Section 7.1.1.
Financial Information, Reports, Notices, etc.
65
Section 7.1.2.
Maintenance of Existence; Compliance with Laws, etc.
68
Section 7.1.3.
Maintenance of Properties
68
Section 7.1.4.
Insurance
68
Section 7.1.5.
Books and Records
68
Section 7.1.6.
Environmental Law Covenant
69
Section 7.1.7.
Use of Proceeds
69
Section 7.1.8.
Foreign Employee Benefit Plan Compliance
69
Section 7.1.9.
Future Subsidiary Guarantors, Security, etc.
70
Section 7.1.10.
“Know Your Client” Requests
70
Section 7.1.11.
Account Control Agreements.
71
Section 7.1.12.
Sale Motion
71
Section 7.1.13.
DIP Financing Orders
71
Section 7.1.14.
BNP Paribas Waiver
71
Section 7.2.
Negative Covenants
72
Section 7.2.1.
Business Activities
72
Section 7.2.2.
Indebtedness
72
Section 7.2.3.
Liens
73
Section 7.2.4.
Financial Condition and Operations
74
Section 7.2.5.
Investments
75
Section 7.2.6.
Restricted Payments, etc.
76
Section 7.2.7.
Capital Securities of Subsidiaries
76
Section 7.2.8.
Consolidation, Merger, etc.
76
Section 7.2.9.
Permitted Dispositions
76
Section 7.2.10.
Purchases of Inventory; Goods and Services
76
Section 7.2.11.
Modification of Certain Agreements
76
Section 7.2.12.
Transactions with Affiliates
76
Section 7.2.13.
Restrictive Agreements, etc.
77
Section 7.2.14.
Amendment of Organic Documents
77
Section 7.2.15.
Changes to Fiscal Year
77
Section 7.2.16.
No Prepayment of Senior Subordinated Notes
77
Section 7.2.17.
Investments, etc. in Inactive Subsidiaries & Immaterial Subsidiaries
77
Section 7.2.18.
Chapter 11 Claims
78
Section 7.2.19.
Limitation on Prepayments and Pre-Petition Obligations
78
Section 7.2.20.
Centres of Main Interest
78
Section 7.2.21.
Limitation on Payments under the 363 Asset Purchase Agreement
78



ARTICLE VIII


EVENTS OF DEFAULT


Section 8.1.
Listing of Events of Default
78
Section 8.1.1.
Non-Payment of Obligations
79
Section 8.1.2.
Breach of Warranty
79
Section 8.1.3.
Non-Performance of Certain Covenants and Obligations
79


 
 

--------------------------------------------------------------------------------

 



Section 8.1.4.
Non-Performance of Other Covenants and Obligations
79
Section 8.1.5.
Default on Other Indebtedness
79
Section 8.1.6.
Judgments
79
Section 8.1.7.
Pension Plans
80
Section 8.1.8.
Change in Control
80
Section 8.1.9.
Bankruptcy, Insolvency, etc.
80
Section 8.1.10.
Impairment of Security, etc.
82
Section 8.1.11.
Budget.
82
Section 8.1.12.
Events in Case
82
Section 8.2.
Action if Bankruptcy
84
Section 8.3.
Action if Other Event of Default
84
Section 8.4.
Forbearance
84
Section 8.5.
Default
85

 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT, ETC.
 
Section 9.1.
Actions
85
Section 9.2.
Funding Reliance, etc.
85
Section 9.3.
Exculpation
86
Section 9.4.
Successor
86
Section 9.5.
Loans by Wachovia
87
Section 9.6.
Credit Decisions
87
Section 9.7.
Copies, etc.
87
Section 9.8.
Reliance by Administrative Agent
87
Section 9.9.
Defaults
88
Section 9.10.
Bookrunner
88

 
ARTICLE X
 
MISCELLANEOUS PROVISIONS
 
Section 10.1.
Waivers, Amendments, etc.
88
Section 10.2.
Notices; Time
89
Section 10.3.
Payment of Costs and Expenses
89
Section 10.4.
Indemnification
90
Section 10.5.
Reserved
91
Section 10.6.
Survival
91
Section 10.7.
Severability
91
Section 10.8.
Headings
92
Section 10.9.
Execution in Counterparts, Effectiveness, etc.
92
Section 10.10.
Governing Law; Entire Agreement
92
Section 10.11.
Successors and Assigns
92
Section 10.12.
Transfer of and Participations in Credit Extensions
92
Section 10.12.1.
Assignments
92
Section 10.12.2.
Participations
94
Section 10.13.
Other Transactions
95


 
 

--------------------------------------------------------------------------------

 



Section 10.14.
Certain Collateral and Other Matters; Rate Protection Agreements; Further
Assurances
95
Section 10.15.
Forum Selection and Consent to Jurisdiction
95
Section 10.16.
Waiver of Jury Trial
96
Section 10.17.
Judgment Currency
96
Section 10.18.
Patriot Act Notice, etc.
97
Section 10.19.
Confidential Information
97
Section 10.20.
Existing Loans and Obligations with Respect to Existing Letters of Credit
97
Section 10.21.
Effect of this Agreement
97



SCHEDULE I
-
Disclosure Schedule
SCHEDULE II
-
Percentages; LIBOR Office; Domestic Office; Notices
SCHEDULE III
-
Additional Costs
SCHEDULE IV
-
Fiscal Year Period End Dates
SCHEDULE V
-
Pension and Welfare Plan Liabilities
SCHEDULE VI
-
Non-U.S. Security Documents
SCHEDULE VII
-
Permitted Dispositions
SCHEDULE VIII
-
Insolvent Material Subsidiaries
     
EXHIBIT A-1
-
Form of Existing Loan Note
EXHIBIT A-2
-
Form of Post-Petition Loan Note
EXHIBIT B
-
Form of Borrowing Request
EXHIBIT C
-
Form of Continuation/Conversion Notice
EXHIBIT D
-
Form of Compliance Certificate
EXHIBIT E
-
Form of Lender Assignment Agreement
EXHIBIT F
-
Form of Closing Date Certificate
EXHIBIT G
-
Form of Non-U.S. Subsidiary Guaranty
EXHIBIT H-1
-
Form of Amendment No. 1 to the Amended and Restated Subsidiary Guaranty
EXHIBIT H-2
-
Existing Subsidiary Guaranty
EXHIBIT I
-
U.K. Deed
EXHIBIT J
-
Security Agreement
EXHIBIT K
-
Form of DIP Guaranty
EXHIBIT L
-
[Reserved]
EXHIBIT M
-
Form of Intercreditor Agreement




--------------------------------------------------------------------------------


 